Exhibit 10.34
35 MELANIE LANE, L.L.C.
Landlord,
and
BREEZE-EASTERN, CORPORATION
Tenant
 
LEASE
 
Premises:
In
35 Melanie Lane
Hanover, New Jersey

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLES   PAGES
ARTICLE 1 — DEFINITIONS
    1  
ARTICLE 2 — DEMISE AND TERM
    7  
ARTICLE 3 — RENT
    7  
ARTICLE 4 — USE OF DEMISED PREMISES
    8  
ARTICLE 5 — PREPARATION OF DEMISED PREMISES
    9  
ARTICLE 6 — TAX AND OPERATING EXPENSE PAYMENTS
    11  
ARTICLE 7 — COMMON AREAS
    12  
ARTICLE 8 — SECURITY
    13  
ARTICLE 9 — SUBORDINATION
    15  
ARTICLE 10 — QUIET ENJOYMENT
    17  
ARTICLE 11 — ASSIGNMENT, SUBLETTING AND MORTGAGING
    17  
ARTICLE 12 — COMPLIANCE WITH LAWS
    22  
ARTICLE 13 — INSURANCE AND INDEMNITY
    27  
ARTICLE 14 — RULES AND REGULATIONS
    30  
ARTICLE 15 — ALTERATIONS AND SIGNS
    30  
ARTICLE 16 — LANDLORD’S AND TENANT’S PROPERTY
    32  
ARTICLE 17 — REPAIRS AND MAINTENANCE
    33  
ARTICLE 18 — UTILITY CHARGES
    36  
ARTICLE 19 — ACCESS, CHANGES AND NAME
    37  
ARTICLE 20 — MECHANICS’ LIENS AND OTHER LIENS
    39  
ARTICLE 21 — NON-LIABILITY
    39  
ARTICLE 22 — DAMAGE OR DESTRUCTION
    40  
ARTICLE 23 — EMINENT DOMAIN
    43  
ARTICLE 24 — SURRENDER
    44  
ARTICLE 25 — CONDITIONS OF LIMITATION
    44  
ARTICLE 26 — RE-ENTRY BY LANDLORD
    46  
ARTICLE 27 — DAMAGES
    46  
ARTICLE 28 — AFFIRMATIVE WAIVERS
    49  
ARTICLE 29 — NO WAIVERS
    49  
ARTICLE 30 — CURING TENANT’S DEFAULTS
    49  
ARTICLE 31 — BROKER
    50  
ARTICLE 32 — NOTICES
    50  
ARTICLE 33 — ESTOPPEL CERTIFICATES
    51  
ARTICLE 34 — ARBITRATION
    51  

2



--------------------------------------------------------------------------------



 



          ARTICLES   PAGES
ARTICLE 35 — MEMORANDUM OF LEASE
    52  
ARTICLE 36 — LANDLORD REPRESENTATIONS AND MISCELLANEOUS
    52  

EXHIBITS

         
Exhibit A
  —   Demised Premises
 
       
Exhibit B
  —   Description of Land
 
       
Exhibit C
  —   Workletter
 
       
Exhibit D
  —   Rules and Regulations
 
       
Exhibit E
  —   Letter of Credit
 
       
Exhibit F
  —   Parking Area Designation
 
       
Exhibit G
  —   Superior Leases
 
       
Exhibit H
  —   Superior Mortgages
 
       
Exhibit I
  —   Amortization of the Cost of Landlord’s Work
 
       
Exhibit J
  —   PNC’s Landlord’s Waiver
 
       
Exhibit K
  —   Environmental Access Agreement
 
       
Exhibit L
  —   Tenant’s Protected View Area
 
       
Exhibit M
  —   Landlord’s Environmental Reports delivered to Tenant

3



--------------------------------------------------------------------------------



 



     LEASE, dated May 13, 2009, between 35 MELANIE LANE, L.L.C., a Delaware
limited liability company, having an office at 400 Plaza Drive, P.O. Box 1515,
Secaucus, New Jersey 07096-1515 (“Landlord”), and BREEZE-EASTERN CORPORATION, a
Delaware corporation, having an office at 700 Liberty Avenue, Union, New Jersey
07083 (“Tenant”).
ARTICLE 1 — Definitions
     1.01. As used in this Lease (including in all Exhibits and any Riders
attached hereto, all of which shall be deemed to be part of this Lease) the
following words and phrases shall have the meanings indicated:
     A. Advance Rent: $ 67,325.81
     B. Additional Charges: All amounts that become payable by Tenant to
Landlord hereunder other than the Fixed Rent.
     C. Architect: As Landlord may designate.
     D. Brokers: Colliers Houston & Co., and FirstService Williams
     E. Building: The building or buildings now or hereafter located on the Land
and known or to be known as 35 Melanie Lane, Hanover, New Jersey.
     F. Calendar Year: Any twelve-month period commencing on a January 1.
     G. Commencement Date: The date on which this Lease has been fully executed
by both parties (the “Execution Date”) at which time possession of the Demised
Premises shall be delivered to Tenant.
     H. Common Areas: All areas, spaces and improvements in the Building and on
the Land which Landlord makes available from time to time for the common use and
benefit of the tenants and occupants of the Building and which are not
exclusively available for use by a single tenant or occupant, including, without
limitation, parking areas, roads, walkways, sidewalks, landscaped and planted
areas, community rooms, if any, the managing agent’s office, if any, and public
rest rooms, if any. The Common Areas shall also include a parking area
consisting of approximately 250 parking spaces where, as more particularly
provided in Section 7.03, Tenant’s employees, guests and customers can park as
designated on the site plan attached hereto as Exhibit F.
     I. Demised Premises: The space located on the first and second floors of
the Building that is outlined in red on the floor plan attached hereto as
Exhibit A. The Demised Premises contains or will contain approximately 116,246
square feet of Floor Space subject to adjustment upon verification by the
Architect. The Demised Premises shall include all Tenant Work as hereinafter
defined.

1



--------------------------------------------------------------------------------



 



     J. Environmental Laws: Any and all federal, state, county, or municipal
statutes or laws now or at any time hereafter in effect, including but not
limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §§9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. §§5101 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. §§6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§§1251 et seq.), the Clean Air Act (42 U.S.C. §§7401 et seq.), the Toxic
Substances Control Act, as amended (15 U.S.C. §§2601 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. §§651 et seq.), and any state or
local laws, rules, or regulations relating to discharges, releases, or spills of
Hazardous Substances (defined below) to the lands, waters, or air, including but
not limited to the New Jersey Spill Compensation and Control Act, N.J.S.A.
58:10-23.11 et seq., and implementing regulations, and the New Jersey Industrial
Site Recovery Act, N.J.S.A. 13:1K-6, et. seq. (“ISRA”), as these laws have been
amended or may be supplemented from time to time.
     K. Expiration Date: The date that is the day before the tenth (10th)
anniversary of the Fixed Rent Commencement Date if the Fixed Rent Commencement
Date is the first day of a month, or the tenth (10th) anniversary of the last
day of the month in which the Fixed Rent Commencement Date occurs if the Fixed
Rent Commencement Date is not the first day of a month. However, if the Term is
extended by Tenant’s effective exercise of Tenant’s right, if any, to extend the
Term, the “Expiration Date” shall be changed to the last day of the latest
extended period as to which Tenant shall have effectively exercised its right to
extend the Term. For the purposes of this definition, the earlier termination of
this Lease shall not affect the “Expiration Date.”
     L. Fixed Rent: An amount at the following rates per annum multiplied by the
Floor Space of the Demised Premises: from the Fixed Rent Commencement Date
through the date which is the day before the fifth (5th) anniversary of the
Fixed Rent Commencement, Six and 95/100 ($6.95) Dollars; from the fifth
anniversary of the Fixed Rent Commencement Date through the original Expiration
Date Seven and 95/100 ($7.95) Dollars. It is intended that the Fixed Rent shall
be an absolutely net return to Landlord throughout the Term, free of any
expense, charge or other deduction whatsoever, with respect to the Demised
Premises, the Building, the Land and/or the ownership, leasing, operation,
management, maintenance, repair, rebuilding, use or occupation thereof, or any
portion thereof, with respect to any interest of Landlord therein, except as may
otherwise expressly be provided in this Lease.
     M. Fixed Rent Commencement Date: January 1, 2010.
     N. Floor Space: Any reference to Floor Space of a demised premises shall
mean the floor area stated in square feet bounded by the exterior faces of the
exterior walls, or by the exterior or Common Areas face of any wall between the
premises in question and any portion of the Common Areas, or by the center line
of any wall between the premises in question and space leased or available to be
leased to a tenant or occupant, plus a pro rata portion of the floor area of the
Common Areas in the Building; and any reference to Floor Space of the Building
shall mean the aggregate Floor Space of the demised premises leased or which
Landlord has available to be leased in the Building. There will be no reduction
of Floor Space measurements for setbacks for store fronts or service entrances,
and Floor Space of any premises with a setback for a store front

2



--------------------------------------------------------------------------------



 



shall be measured to the line of such premises as if such premises had no
setback. Any reference to the Floor Space is intended to refer to the Floor
Space of the entire area in question irrespective of the Person(s) who may be
the owner(s) of all or any part thereof.
     O. Guarantor: N/A.
     P. Hazardous Substance: Any pollutant, contaminant, toxic or hazardous
waste, dangerous substance, noxious substance, toxic substance, flammable,
explosive, radioactive material, urea formaldehyde foam insulation, asbestos,
PCBs, or any other substances the removal of which is required, or the
manufacture, preparation, production, generation, use, maintenance, treatment,
storage, transfer, handling, or ownership of which is restricted, prohibited,
regulated, or penalized by any and all Environmental Laws.
     Q. Insurance Requirements: Rules, regulations, orders and other
requirements of the applicable board of underwriters and/or the applicable fire
insurance rating organization and/or any other similar body performing the same
or similar functions and having jurisdiction or cognizance over the Land and
Building, whether now or hereafter in force.
     R. Land: The Land upon which the Building and Common Areas are located. The
Land is described on Exhibit B.
     S. Landlord’s Work: The materials and work to be furnished, installed and
performed by Landlord at its expense in accordance with the provisions of
Exhibit C.
     T. Legal Requirements: Laws and ordinances of all federal, state, city,
town, county, borough and village governments, and rules, regulations, orders
and directives of all departments, subdivisions, bureaus, agencies or offices
thereof, and of any other governmental, public or quasi-public authorities
having jurisdiction over the Land and Building, whether now or hereafter in
force, including, but not limited to, those pertaining to Environmental Laws.
     U. Mortgage: A mortgage and/or a deed of trust.
     V. Mortgagee: A holder of a mortgage or a beneficiary of a deed of trust.
     W. Operating Expenses: The sum of the following: the cost and expense
(whether or not within the contemplation of the parties) for the repair,
maintenance, policing, insurance and operation of the Building and Land not for
the exclusive benefit of another tenant at the Building. The “Operating
Expenses” shall, include, without limitation, the following: (i) the cost for
rent, casualty, liability, boiler and fidelity insurance, (ii) management fees
(whether provided directly by the Landlord or an independent party) not to
exceed three percent (3%) of the Fixed Rent divided by the Tenant’s Fraction,
(iii) costs and expenses incurred for legal, accounting and other professional
services (including, but not limited to, costs and expenses for in-house or
staff legal counsel or outside counsel at rates not to exceed the reasonable and
customary charges for any such services as would be imposed in an arms length
third party agreement for such services). All items included in Operating
Expenses shall be determined in accordance with generally accepted accounting
principles consistently applied. To the extent

3



--------------------------------------------------------------------------------



 



any of the expenditures by Landlord making up Operating Expenses hereunder would
be classified as capital expenditure items pursuant to generally accepted
accounting principles then an amount, per annum, equal to the cost of such items
shall be amortized over the useful life of such item, as reasonably determined
by Landlord’s accountant, together with interest, which interest shall be the
lesser of (x) the Prime Rate as announced in the Wall Street Journal (or a
successor index reasonably selected by Landlord) or (y) the interest rate at
which the Landlord borrows money under the Mortgage encumbering the Building and
Land, and shall be included annually in Operating Expenses with respect to the
capital expenditures. Notwithstanding the foregoing, the Tenant shall not be
required to pay or reimburse the Landlord for any of the following costs or
expenses as part of Operating Expenses:

  (1)   Legal fees, brokerage commissions, advertising costs, or other expenses
incurred in connection with mortgage financing, refinancing, sale or entering
into or modifying a superior lease or ground lease;     (2)   Depreciation or
amortization of the Building or Property (except as provided in this Lease);    
(3)   Damage and repairs reimbursed under any insurance policy required to be
carried by, Landlord in connection with the Building and Property (except for
any deductible amount);     (4)   Landlord’s general overhead expenses related
to the Demised Premises or Property;     (5)   Payments of principal or interest
on any mortgage or other encumbrance;     (6)   Legal fees, accountants’ fees,
arbitration expenses and other expenses incurred in connection with any and all
disputes with tenants at the Building, except as otherwise set forth herein;    
(7)   Interest, penalties or other costs arising out of Landlord’s failure to
make timely payment of its obligations, other than as a result of a default by
Tenant;     (8)   Any fee or expenditure paid or payable by Landlord to any
affiliate of Landlord, to the extent that such fee or expenditure exceeds the
amount which would be payable in the absence of such relationship;     (9)  
Costs incurred to test, survey, clean up, contain, abate, remove or otherwise
remedy Hazardous Substances or Hazardous Materials from the Building or Land, to
the extent the cost for same are the Landlord’s responsibility under
Section 12.12 hereof without cost or expense to Tenant hereunder;     (10)  
Property management fees except as expressly permitted by the Lease;     (11)  
Costs incurred in advertising and promotion related to the leasing of the
Property (including gifts and promotional services to prospective tenants or
other parties);     (12)   Any entertainment, dining or travel expenses for any
purpose;     (13)   Taxes relating to revenues received by Landlord;     (14)  
Costs incurred in connection with a financing, transfer or disposition of all or
any part of the Property or any interest therein, other than costs incurred for
items which would be includible in Operating Expenses if not incurred in
connection with such financing, transfer or disposition of all or

4



--------------------------------------------------------------------------------



 



      any part of the Property (such as, without limitation, repairs or
maintenance of the Building or the Land); and

  (15)   Monies paid to any charities or not-for-profit organizations,
including, but not limited to, political donations.

     X. Permitted Uses: Tenant shall use and occupy the Demised Premises for
offices, laboratory, assembly, light manufacturing, research and development,
product testing and quality control, warehousing, distribution, engineering and
its executive, sales and administrative offices and for any other lawful purpose
similar in nature to the foregoing, consistent with the character and quality of
the operations being conducted in the warehouse buildings owned and managed by
Landlord’s affiliates in the industrial park in which the Building is located.
Tenant shall not use, permit or suffer the use of the Premises, or any part
thereof, for any illegal purpose.
     Y. Person: A natural person or persons, a partnership, a corporation, or
any other form of business or legal association or entity.
     Z. Property. The Land and Building.
     AA. Ready for Occupancy: The Demised Premises shall not be deemed Ready for
Occupancy until the Landlord has substantially completed the Landlord’s Work and
the parties do a walk through of the Demised Premises preparing a punch list of
the remaining work to be completed by the Landlord, if any. In the event the
remaining work to be completed by the Landlord does not interfere with the
Tenant’s moving forward with the Tenant’s Work and the Landlord agrees to use
reasonable efforts to complete the punch list items within sixty (60) days, then
the Demised Premises shall be deemed Ready for Occupancy.
     BB. Real Estate Taxes: The real estate taxes, assessments and special
assessments imposed upon the Building and Land by any federal, state, municipal
or other governments or governmental bodies or authorities, and any expenses
incurred by Landlord in contesting such taxes or assessments and/or the assessed
value of the Building and Land, which expenses shall be allocated to the period
of time to which such expenses relate. If at any time during the Term the
methods of taxation prevailing on the date hereof shall be altered so that in
lieu of, or as an addition to or as a substitute for, the whole or any part of
such real estate taxes, assessments and special assessments now imposed on real
estate there shall be levied, assessed or imposed (a) a tax, assessment, levy,
imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (b) any other such additional or
substitute tax, assessment, levy, imposition or charge, then all such taxes,
assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Real Estate
Taxes” for the purposes hereof.
     CC. Rent: The Fixed Rent and the Additional Charges.
     DD. Rules and Regulations: The reasonable rules and regulations that may be
promulgated by Landlord from time to time, which may be reasonably changed by
Landlord from time to time. The Rules and Regulations now in effect are attached
hereto as Exhibit D.

5



--------------------------------------------------------------------------------



 



     EE. Security Deposit: Such amount as Tenant has deposited or hereinafter
deposits with Landlord as security under this Lease. Tenant shall initially
provide security in the form of a Letter of Credit, the sum of three (3) months
Fixed Rent which is equal to $201,977.43 within fifteen (15) business days of
the date hereof.
     FF. Successor Landlord: As defined in Article 9.03.
     GG. Superior Lease: Any lease to which this Lease is, at the time referred
to, subject and subordinate.
     HH. Superior Lessor: The lessor of a Superior Lease or its successor in
interest, at the time referred to.
     II. Superior Mortgage: Any Mortgage to which this Lease is, at the time
referred to, subject and subordinate.
     JJ. Superior Mortgagee: The Mortgagee of a Superior Mortgage at the time
referred to as set forth on Exhibit H attached hereto.
     KK. Tenant’s Architect: Horton Architecture & Design.
     LL. Tenant’s Fraction: The Tenant’s Fraction shall mean the fraction, the
numerator of which shall be the Floor Space of the Demised Premises and the
denominator of which shall be the Floor Space of the Building (51.23 %). If the
size of the Demised Premises or the Building shall be changed from the initial
size thereof, due to any taking, any construction or alteration work or
otherwise, the Tenant’s Fraction shall be changed to the fraction, the numerator
of which shall be the Floor Space of the Demised Premises and the denominator of
which shall be the Floor Space of the Building.
     MM. Tenant’s Property: As defined in Article 16.02.
     NN Tenant’s Work: The facilities, materials and work which may be
undertaken by or for the account of Tenant (other than the Landlord’s Work) to
equip, decorate and furnish the Demised Premises for Tenant’s occupancy.
     OO. Term: The period commencing on the Commencement Date and ending at
11:59 p.m. of the Expiration Date, but in any event the Term shall end on the
date when this Lease is earlier terminated.
     PP. Unavoidable Delays: A delay arising from or as a result of a strike,
lockout, or labor difficulty, explosion, sabotage, accident, riot or civil
commotion, act of war, fire or other catastrophe, Legal Requirement or an act of
the other party and any cause beyond the reasonable control of that party,
provided that the party asserting such Unavoidable Delay has exercised its best
efforts to minimize such delay.

6



--------------------------------------------------------------------------------



 



ARTICLE 2 — Demise and Term
     2.01. Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, the Demised Premises, for the Term. This Lease is subject to (a) any
and all existing encumbrances, conditions, rights, covenants, easements,
restrictions and rights of way, of record, and other matters of record
(“Restrictions of Record”) and (b) easements now or hereafter created by
Landlord in, under, over, across and upon the Land for sewer, water, electric,
gas and other utility lines and services now or hereafter installed, and
(c) applicable zoning and building laws, regulations and codes, and such matters
as may be disclosed by an inspection or survey. Landlord represents that,
subject to compliance by Tenant with applicable Legal Requirements, as of the
date hereof none of the Restrictions of Record prohibit the use and enjoyment of
the Demised Premises for the Permitted Uses. Promptly following the Commencement
Date, the parties hereto shall enter into an agreement in form and substance
satisfactory to Landlord setting forth the Commencement Date.
ARTICLE 3 — Rent
     3.01. Tenant shall pay, commencing on the Fixed Rent Commencement Date, the
Fixed Rent in equal monthly installments in advance on the first day of each and
every calendar month during the Term (except that Tenant shall pay, upon the
execution and delivery of this Lease by Tenant, the Advance Rent, to be applied
against the first installment or installments of Fixed Rent becoming due under
this Lease). If the Fixed Rent Commencement Date occurs on a day other than the
first day of a calendar month, the Fixed Rent for the partial calendar month at
the Fixed Rent Commencement Date shall be prorated.
     3.02. The Rent shall be paid in lawful money of the United States to
Landlord at its office, or such other place, or Landlord’s agent, as Landlord
shall designate by notice to Tenant. Tenant shall pay the Rent promptly when due
without notice or demand therefor and without any abatement, deduction or setoff
for any reason whatsoever, except as may be expressly provided in this Lease. If
Tenant makes any payment to Landlord by check, same shall be by check of Tenant
and Landlord shall not be required to accept the check of any other Person, and
any check received by Landlord shall be deemed received subject to collection.
If any check is mailed by Tenant, Tenant shall post such check in sufficient
time prior to the date when payment is due so that such check will be received
by Landlord on or before the date when payment is due. Tenant shall assume the
risk of lateness or failure of delivery of the mails, and no lateness or failure
of the mails will excuse Tenant from its obligation to have made the payment in
question when required under this Lease.
     3.03. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Rent shall be deemed to be other than a payment on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy in this Lease or at law
provided.

7



--------------------------------------------------------------------------------



 



     3.04. If Tenant is in default with regard to the payment of Rent, Tenant
waives Tenant’s right, if any, to designate the items to which any payments made
by Tenant are to be credited, and Landlord may apply any payments made by Tenant
to such items as Landlord sees fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items to which any such payments
shall be credited.
     3.05. In the event that any installment of Fixed Rent due hereunder shall
not be paid by the first business day of the month for which such payment is due
or in the event any other payment of Rent hereunder shall be overdue, a “Late
Charge” equal to four percent (4%) or the maximum rate permitted by law,
whichever is less for Rent so overdue may be charged as an administrative fee by
Landlord. If Rent is not paid within thirty (30) days of its due date, the
Tenant shall, in addition to Landlord’s other remedies and not in limitation
thereof, also pay interest on unpaid Rent at the annual rate of the lesser of
eight (8%) percent per annum or the maximum legal rate for so long as the Rent
remains unpaid (“Late Payment Rate”). In the event that any check tendered by
Tenant to Landlord is returned for insufficient funds, Tenant shall pay to
Landlord, in addition to the charge imposed by the preceding sentence, a fee of
$50.00. Any such Late Charges if not previously paid shall, at the option of the
Landlord, be added to and become part of the next succeeding Rent payment to be
made hereunder. Notwithstanding the foregoing, if the Tenant pays any Rent
within five (5) days of notice or invoice from the Landlord that it is late, the
first instance of application of the “Late Charge” shall be abated in each
Calendar Year.
ARTICLE 4 — Use of Demised Premises
     4.01. Tenant shall use and occupy the Demised Premises for the Permitted
Uses, and Tenant shall not use or permit or suffer the use of the Demised
Premises or any part thereof for any other purpose. Tenant shall, subject to
compliance by Tenant with applicable Legal Requirements, and subject to the
other provisions of this Lease, be permitted access to the Demised Premises
twenty-four (24) hours a day, seven (7) days a week.
     4.02. If any governmental license or permit, including a certificate of
occupancy or certificate of continued occupancy (a “Certificate of Occupancy”)
shall be required for the proper and lawful conduct of Tenant’s business in the
Demised Premises or any part thereof, Tenant shall duly procure and thereafter
maintain such license or permit and submit the same to Landlord for inspection.
Tenant shall at all times comply with the terms and conditions of each such
license or permit. Tenant shall not at any time use or occupy, or suffer or
permit anyone to use or occupy the Demised Premises, or do or permit anything to
be done in the Demised Premises, in any manner which (a) violates the
Certificate of Occupancy for the Demised Premises or for the Building; (b)
causes or is liable to cause injury to the Building or any equipment, facilities
or systems therein; (c) constitutes a violation of the Legal Requirements or
Insurance Requirements; (d) impairs the character, reputation or appearance of
the Building; (e) impairs the proper and economic maintenance, operation and
repair of the Building and/or its equipment, facilities or systems; or (f) in
any material manner, annoys or inconveniences other tenants or occupants of the
Building.

8



--------------------------------------------------------------------------------



 



     4.03. Tenant shall never conduct any warehouse sale at the Demised Premises
at which its goods or products are sold to the public.
ARTICLE 5 — Preparation of Demised Premises
     5.01.(a) The Demised Premises shall be completed and prepared for Tenant’s
occupancy in the manner described in, and subject to the provisions of,
Exhibit C. Landlord shall use commercially reasonable efforts to cause the
Landlord’s Work set forth on Exhibit C to be completed within thirty (30) days
of the Commencement Date. Upon execution of the Lease, the Landlord shall
deliver possession of the Demised Premises to the Tenant. Tenant shall have
thirty (30) days after Landlord approves Tenant’s Plans and Specifications,
defined below, within which to apply for its building permits. Thereafter, upon
the issuance of the building permits the Tenant shall proceed with reasonable
diligence to engage contractors in accordance with the procedures set forth in
this Lease. Within thirty (30) days of the substantial completion of the
Tenant’s Work, the Tenant shall promptly apply for a certificate of occupancy or
temporary certificate of occupancy. After, receipt of the certificate of
occupancy or the temporary certificate of occupancy, the Tenant shall occupy the
Demised Premises. Except as expressly provided to the contrary in this Lease,
the taking of possession by Tenant of the Demised Premises shall be conclusive
evidence as against Tenant that the Demised Premises and the Building were in
good and satisfactory condition at the time such possession was taken subject to
Landlord completing the Landlord’s Work. Except as expressly provided to the
contrary in this Lease, Tenant is leasing the Demised Premises “as is” on the
date hereof, subject to reasonable wear and tear and Landlord’s express
obligation to complete the Landlord’s Work. The cost of the Landlord’s Work set
forth on Exhibit C to prepare the Demised Premises for Tenant’s initial
occupancy shall not be included in Operating Expenses or billed to Tenant.
Subject to Landlord’s obligation to complete any incomplete items of Landlord’s
Work of which Tenant gives Landlord written notice within thirty (30) days after
the Commencement Date, the Demised Premises shall be conclusively presumed to be
in satisfactory condition on the Commencement Date.
     5.01.(b)(i) Tenant shall be responsible for all construction and work to
prepare the Demised Premises for Tenant’s occupancy at Tenant’s cost and expense
in accordance with Article 15 hereof. Prior to performing any work in the
Demised Premises, Tenant shall, within ten (10) days of the date thereof submit
to Landlord for approval its proposed plans and specifications for all
construction work in the Demised Premises including, but not limited to layout,
mechanical, electrical and plumbing plans and finish schedules (“Plans and
Specifications”). Tenant shall employ licensed architect(s) and/or engineer(s)
for the preparation of the Plans and Specifications. Landlord shall notify
Tenant of Landlord’s approval or disapproval of such Plans and Specifications
within five (5) business days of its receipt of the Plans and Specifications. If
Landlord disapproves, Landlord shall provide written notice of the reasons for
disapproval and Tenant shall, within ten (10) days of receipt of notice of
Landlord’s disapproval, resubmit revised Plans and Specifications that correct
such items. Landlord shall notify Tenant of Landlord’s approval or disapproval
of such revised Plans and Specifications within five (5) business days of its
receipt of the Plans and Specifications. With the prior

9



--------------------------------------------------------------------------------



 



approval of the Landlord which will not unreasonably be delayed, withheld or
conditioned, Tenant may modify or alter the proposed Tenant’s Work and its Plans
and Specification and/or substitute similar materials of similar quality for
those specified in the Plans and Specifications.
     (ii) Tenant shall, at Tenant’s expense and at no cost or expense to
Landlord, through Tenant’s Architect or such other licensed professionals as
Tenant may reasonably select, obtain and provide all design and architectural
services necessary to perform Tenant’s Work and shall be responsible for
complying with all building codes and Legal Requirements in connection with
Tenant’s Work, prior to commencing any work in the Demised Premises. Tenant
shall obtain a permanent certificate of occupancy of the Demised Premises for
the Permitted Uses. The construction of Tenant’s Work in the Demised Premises
shall be performed in a first class workmanlike manner. At all times when
construction in the Demised Premises is in progress, including but not limited
to prior to the Fixed Rent Commencement Date, Tenant shall maintain or cause to
be maintained the insurance coverage required under Section 13.02.
     (iii) Tenant shall be solely responsible for the structural integrity of
Tenant’s Work and for the adequacy or sufficiency of the Plans and
Specifications and all the improvements depicted thereon or covered thereby, and
Landlord’s consent thereto, approval thereof, or incorporation therein of any of
its recommendations shall in no way diminish Tenant’s responsibility therefor or
reduce or mitigate Tenant’s liability in connection therewith. Landlord shall
have no obligations or liabilities by reason of this Lease in connections with
the performance of construction or of the finish, decorating or installation
work performed by Tenant, or on its behalf, or in connection with the contracts
for the performance thereof entered into by Tenant. Any warranties extended or
available to Tenant in connection with the aforesaid work shall be for the
benefit also of Landlord. Tenant further agrees that once it commences
construction, it shall diligently and continuously proceed with construction to
completion.
     5.02. If the substantial completion of the Landlord’s Work shall be delayed
due to (a) any act or omission of Tenant or any of its employees, agents or
contractors (including, without limitation, [i] any delays due to changes in or
additions to the Landlord’s Work, or [ii] any delays by Tenant in the submission
of plans, drawings, specifications or other information or in approving any
working drawings or estimates or in giving any authorizations or approvals), or
(b) any additional time needed for the completion of the Landlord’s Work by the
inclusion in the Landlord’s Work of any items specified by Tenant that require
long lead time for delivery or installation, then the Demised Premises shall be
deemed Ready for Occupancy on the date when they would have been ready but for
such delay(s).
     5.03. If Landlord is unable to give possession of the Demised Premises on
the Commencement Date because of the holding-over or retention of possession by
any tenant, undertenant or occupant, Landlord shall not be subject to any
liability for failure to give possession, the validity of this Lease shall not
be impaired under such circumstances, and the Term shall not be extended, but
the Rent shall be abated if Tenant is not responsible for the inability to
obtain possession.
     5.04. Landlord reserves the right, at any time and from time to time, to
increase, reduce or change the number, type, size, location, elevation, nature
and use of any of the Common

10



--------------------------------------------------------------------------------



 



Areas and the Building and any other buildings and other improvements on the
Land, including, without limitation, the right to move and/or remove same,
provided same shall not unreasonably block or interfere with Tenant’s parking or
means of ingress or egress to and from the Demised Premises.
ARTICLE 6 — Tax and Operating Expense Payments
     6.01. Tenant shall, commencing on the Commencement Date, pay to Landlord,
as hereinafter provided, Tenant’s Fraction of the Real Estate Taxes. Tenant’s
Fraction of the Real Estate Taxes shall be the Real Estate Taxes in respect of
the Building for the period in question, multiplied by the Tenant’s Fraction,
plus the Real Estate Taxes in respect of the Land for the period in question,
multiplied by the Tenant’s Fraction. If any portion of the Building shall be
exempt from all or any part of the Real Estate Taxes, then for the period of
time when such exemption is in effect, the Floor Space on such exempt portion
shall be excluded when making the above computations in respect of the part of
the Real Estate Taxes for which such portion shall be exempt. Landlord shall
estimate the annual amount of Tenant’s Fraction of the Real Estate Taxes (which
estimate may be changed by Landlord at any time and from time to time), and
Tenant shall pay to Landlord 1/12th of the amount so estimated on the first day
of each month in advance. Tenant shall also pay to Landlord on demand from time
to time the amount which, together with said monthly installments, will be
sufficient in Landlord’s estimation to pay Tenant’s Fraction of any Real Estate
Taxes thirty (30) days prior to the date when such Real Estate Taxes shall first
become due. When the amount of any item comprising Real Estate Taxes is finally
determined for a real estate fiscal tax year, Landlord shall submit to Tenant a
statement in reasonable detail of the same, and the figures used for computing
Tenant’s Fraction of the same, and if Tenant’s Fraction so stated is more or
less than the amount theretofore paid by Tenant for such item based on
Landlord’s estimate, Tenant shall pay to Landlord the deficiency within ten
(10) days after submission of such statement, or Landlord shall, at its sole
election, either refund to Tenant the excess or apply same to future
installments of Real Estate Taxes due hereunder. Any Real Estate Taxes for a
real estate fiscal tax year, a part of which is included within the Term and a
part of which is not so included, shall be apportioned on the basis of the
number of days in the real estate fiscal tax year included in the Term, and the
real estate fiscal tax year for any improvement assessment will be deemed to be
the one-year period commencing on the date when such assessment is due, except
that if any improvement assessment is payable in installments, the real estate
fiscal tax year for each installment will be deemed to be the one-year period
commencing on the date when such installment is due. The above computations
shall be made by Landlord in accordance with generally accepted accounting
principles, and the Floor Space referred to will be based upon the average of
the Floor Space in existence on the first day of each month during the period in
question. In addition to the foregoing, Tenant shall be responsible for any
increase in Real Estate Taxes attributable to assessments for improvements
installed by or for the account of Tenant at the Demised Premises. If the
Demised Premises are not separately assessed, the amount of any such increase
shall be determined by reference to the records of the tax assessor.
     6.02. Real Estate Taxes, whether or not a lien upon the Demised Premises
shall be apportioned between Landlord and Tenant at the beginning and end of the
Term; it being

11



--------------------------------------------------------------------------------



 



intended that Tenant shall pay only that portion of the Real Estate Taxes as is
allocable to the Demised Premises for the Term.
     6.03. Tenant shall, commencing on the Commencement Date, pay to Landlord
Tenant’s Fraction of the Operating Expenses within ten (10) days after Landlord
submits to Tenant an invoice for same.
     6.04. Each such statement given by Landlord pursuant to Article 6.01 or
Article 6.03 shall be conclusive and binding upon Tenant unless within one
(1) year after the receipt of such statement Tenant shall notify Landlord that
it disputes the correctness of the statement, specifying the particular respects
in which the statement is claimed to be incorrect. Pending the determination of
such dispute, Tenant shall, within ten (10) days after receipt of such
statement, pay the Additional Charges in accordance with Landlord’s statement,
without prejudice to Tenant’s position. If the dispute shall be determined in
Tenant’s favor, Landlord shall forthwith pay to Tenant the amount of Tenant’s
overpayment resulting from compliance with Landlord’s statement.
     6.05. Notwithstanding the foregoing, for any repair or maintenance work
that Landlord is responsible for supervising but Tenant is responsible to
reimburse the Landlord in whole or in part, which entails an expenditure of Ten
Thousand Dollars ($10,000.00) or more (such repair or maintenance being referred
to as a “Bid Required Repair”), Landlord shall, except with respect to
expenditures in response to an emergency or threat to the safety of person or
property, obtain at least three (3) bids for such work from qualified vendors
prior to awarding the work. For any Bid Required Repair the Landlord shall award
such work to the qualified vendor that bids the lowest price for the same work,
unless Landlord determines that another vendor will be better suited to perform
the work; provided however that Landlord shall not award the bid to a bidder
whose bid was more than one hundred ten percent (110%) of the lowest qualified
bid without the Tenant’s prior consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Upon request of Tenant, Landlord shall
endeavor to provide Tenant with an explanation of Landlord’s selection of any
such bidder who was not the lowest bidder, however failure to provide such
explanation shall not excuse Tenant from any obligations under this Lease.
Landlord shall maintain a record of the bids for each such Bid Required Repair
for at least two (2) years from awarding such contracts.
     6.06 Other than any Operating Expenses which Landlord is entitled to
include in Operating Expenses on an amortized or installment basis, Landlord
shall not bill to Tenant as part of Operating Expenses for which Landlord seeks
reimbursement under Section 6.02 of this Lease, the cost or expenses of any item
of Operating Expenses actually paid by Landlord more than three (3) years prior
to the date Landlord seeks reimbursement for such item from Tenant.
ARTICLE 7 — Common Areas
     7.01. Except as may be otherwise expressly provided in this Lease and so
long as Tenant is not in default under this Lease beyond any applicable cure or
grace period, Landlord will operate, manage, equip, light, repair and maintain,
or cause to be operated, managed, equipped,

12



--------------------------------------------------------------------------------



 



lighted, repaired and maintained, the Common Areas for their intended purposes.
Landlord reserves the right, at any time and from time to time, to construct
within the Common Areas kiosks, fountains, aquariums, planters, pools and
sculptures, and to install vending machines, telephone booths, benches and the
like, provided same shall not unreasonably block or interfere with Tenant’s
means of ingress or egress to and from the Demised Premises.
     7.02. So long as Tenant is not in default under this Lease beyond any
applicable cure or grace period, Tenant and its subtenants and concessionaires,
and their respective officers, employees, agents, customers and invitees, shall
have the non-exclusive right, in common with Landlord and all others to whom
Landlord has granted or may hereafter grant such right, but subject to the Rules
and Regulations, to use the Common Areas. Landlord reserves the right, at any
time and from time to time, to close temporarily all or any portions of the
Common Areas when in Landlord’s reasonable judgment any such closing is
necessary or desirable (a) to make repairs or changes or to effect construction,
(b) to prevent the acquisition of public rights in such areas, (c) to discourage
unauthorized parking, or (d) to protect or preserve natural persons or property.
Landlord may do such other acts in and to the Common Areas as in its judgment
may be desirable to improve or maintain same.
     7.03. Tenant agrees that it, any subtenant or licensee and their respective
officers, employees, contractors and agents will park their automobiles and
other vehicles only where and as permitted by Landlord. Tenant will, if and when
so requested by Landlord, furnish Landlord with the license numbers of any
vehicles of Tenant, any subtenant or licensee and their respective officers,
employees and agents. Tenant shall be entitled to the use of two hundred fifty
(250) parking spaces on the Land for the parking of automobiles of Tenant, its
employees and customers, of which sixty-five (65) automobile parking spaces in
the area marked in yellow on Exhibit F shall be designated for the exclusive use
of Tenant and its customers and business invitees. Landlord aggress that during
the term of this Lease Landlord shall not reserve those sixty-five (65) parking
spaces marked in blue on Exhibit F for the exclusive use of any other tenant of
the Building; provided however that nothing contained in the preceding clause of
this sentence shall preclude the use of said spaces for non-exclusive unreserved
parking.
ARTICLE 8 — Security
     8.01. (a) In the event Tenant deposits with Landlord any Security Deposit,
the same shall be held as security for the full and faithful payment and
performance by Tenant of Tenant’s obligations under this Lease. If Tenant
defaults in the full and prompt payment and performance of any of its
obligations under this Lease, including, without limitation, the payment of
Rent, Landlord may use, apply or retain the whole or any part of the Security
Deposit to the extent required for the payment of any Rent or any other sums as
to which Tenant is in default or for any sum which Landlord may expend or may be
required to expend by reason of Tenant’s default in respect of any of Tenant’s
obligations under this Lease, including, without limitation, any damages or
deficiency in the reletting of the Demised Premises, whether such damages or
deficiency accrue before or after summary proceedings or other re-entry by
Landlord. If Landlord shall so use, apply or retain the whole or any part of the
security, Tenant shall upon demand immediately deposit with Landlord a sum equal
to the amount so used, applied and

13



--------------------------------------------------------------------------------



 



retained, as security as aforesaid. If Tenant shall fully and faithfully pay and
perform all of Tenant’s obligations under this Lease, the Security Deposit or
any balance thereof to which Tenant is entitled shall be returned or paid over
to Tenant within thirty (30) days after the Expiration Date or sooner end or
termination of this Lease with an explanation of the use of any amount not
returned to Tenant. In the event of any sale or leasing of the Land, Landlord
shall have the right to transfer the security to which Tenant is entitled to the
vendee or lessee and Landlord shall thereupon be released by Tenant from all
liability for the return or payment thereof; and Tenant shall look solely to the
new landlord for the return or payment of the same; and the provisions hereof
shall apply to every transfer or assignment made of the same to a new landlord.
Tenant shall not assign or encumber or attempt to assign or encumber the monies
deposited herein as security, and neither Landlord nor its successors or assigns
shall be bound by any such assignment, encumbrance, attempted assignment or
attempted encumbrance. However, such transfer to the vendee or lessee of the
Security Deposit shall be conditioned on (i) the Landlord providing written
notice to Tenant of such transfer; and (ii) the written assumption by the vendee
or lessee of the Building and of the obligations of the Landlord under this
Lease and providing the Tenant with a copy of such document.
     8.01 (b). In lieu of the cash security required by this Lease, Tenant
shall, unless at Landlord’s option on not less than fifteen (15) business days
notice given on or after the Commencement Date (but not before the execution of
this Lease by Landlord and Tenant) Landlord shall elect to require a cash
security deposit, provide to Landlord an irrevocable transferable Letter of
Credit not less than fifteen (15) business days after the Commencement Date
which shall be in customary form acceptable to the issuing bank and conform to
the then applicable requirements of the Uniform Customs and Practices for
Documentary Credits in the amount of the Security Deposit substantially in form
annexed hereto as Exhibit E with such changes as the issuing Bank may, subject
to Landlord’s prior review and approval, reasonably require and issued by a
financial institution reasonably acceptable to Landlord. Landlord hereby
approves PNC Bank as the initial issuer of the Letter of Credit. Landlord shall
have the right, upon written notice to Tenant (except that for Tenant’s
non-payment of Rent or for Tenant’s failure to comply with Article 8.03, no such
notice shall be required) and regardless of the exercise of any other remedy the
Landlord may have by reason of a default, to draw upon said Letter of Credit to
cure any default of Tenant or for any purpose authorized by Section 8.01(a) of
this Lease and if Landlord does so, Tenant shall, upon demand, additionally fund
the Letter of Credit with the amount so drawn so that Landlord shall have the
full deposit on hand at all times during the Term of the Lease and for a period
of thirty (30) days’ thereafter. In the event of a sale of the Land or the
Building or a master lease of the Building subject to this Lease, Landlord shall
have the right to transfer the security to the vendee or lessee. However, such
transfer to the vendee or lessee of the Letter of Credit shall be conditioned on
(i) the Landlord providing written notice to Tenant of such transfer; and
(ii) the delivery to Tenant a written assumption of Lease by the vendee or
lessee of the Land or the Building and of the obligations of the Landlord under
this Lease.
     8.02. The Letter of Credit shall expire not earlier than thirty (30) days
after the Expiration Date of this Lease. Upon Landlord’s prior consent, the
Letter of Credit may be of the type which is automatically renewed on an annual
basis (Annual Renewal Date), provided however, in such event Tenant shall
maintain the Letter of Credit and its renewals in full force and effect during

14



--------------------------------------------------------------------------------



 



the entire Term of this Lease (including any renewals or extensions) and for a
period of thirty (30) days thereafter. The Letter of Credit will contain a
provision requiring the issuer thereof to give the beneficiary (Landlord) sixty
(60) days’ advance written notice of its intention not to renew the Letter of
Credit on the next Annual Renewal Date.
     8.03. In the event Tenant shall fail to deliver to Landlord a substitute
irrevocable Letter of Credit, in the amount stated above, on or before thirty
(30) days prior to the next Annual Renewal Date, said failure shall be deemed a
default under this Lease. Landlord may, in its discretion treat this the same as
a default in the payment of Rent or any other default and pursue the appropriate
remedy. In addition, and not in limitation, Landlord shall be permitted to draw
upon the Letter of Credit as in the case of any other default by Tenant under
the Lease.
     8.04. Provided Tenant is not then in default of its obligations under this
Lease (beyond any applicable notice and cure period and Tenant timely cures any
such default with such notice and cure period), and provided Tenant exercises
its option to extend the Term of this Lease pursuant to Section R2 of the Rider
to this Lease, Landlord shall consent to a reduction of the Security Deposit on
the commencement date of the First Extended Period to an amount equal to two
(2) months’ Fixed Rent at the rate in effect for the First Extended Period.
ARTICLE 9 — Subordination
     9.01. This Lease, and all rights of Tenant hereunder, are and shall be
subject and subordinate to all ground leases and underlying leases of the Land
and/or the Building now or hereafter existing and to all Superior Mortgages
which may now or hereafter affect the Land and/or Building and/or any of such
leases, whether or not such Superior Mortgages or Superior Leases shall also
cover other lands and/or buildings, to each and every advance made or hereafter
to be made under such Superior Mortgages, and to all renewals, modifications,
replacements and extensions of such Superior Leases and such Superior Mortgages
and spreaders and consolidations of such Superior Mortgages. Landlord covenants
and agrees to use commercially reasonable efforts deliver to Tenant within sixty
(60) days of the date hereof a subordination, non-disturbance and attornment
agreement (an “SNDA”) with regard to any existing Superior Leases or Superior
Mortgages, and upon the placing of any new ground leases and underlying leases
of the Land and/or the Building or new Mortgage as a condition of this Lease and
the interest of the Tenant being subordinated to such new Mortgagee or new
ground leases or underlying leases of the Land and/or the Building. Each such
Superior Mortgagee and Superior Lessor shall expressly covenant, or each such
Superior Mortgagee and Superior Lessor shall expressly provide, that so long as
Tenant is not in default under this Lease beyond the applicable cure or grace
period, Tenant’s quiet possession of the Demised Premises shall remain
undisturbed, on the terms, covenants and conditions stated herein, whether or
not the Superior Mortgage or Superior Lease is in default and notwithstanding
any foreclosure or other action brought by the Superior Mortgagee or Superior
Lessor. Landlord represents and warrants that as of the date hereof there are no
Mortgages, ground leases or underlying leases of the Land and/or the Building
affecting the Demised Premises currently except as set forth on Exhibit G and H.
Provided that Landlord complies with the requirements of this section, Tenant
agrees to comply

15



--------------------------------------------------------------------------------



 



with reasonable requests for execution of documentation to confirm its
subordination of its leasehold interest.
     9.02. If any act or omission of Landlord would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
Lease, or to claim a partial or total eviction, Tenant shall not exercise such
right until (i) it has given written notice of such act or omission to Landlord
and each Superior Mortgagee and each Superior Lessor whose name and address
shall previously have been furnished to Tenant (“Tenant’s Notice”); and (ii) has
given Landlord, Superior Mortgagee, and Superior Lessor a reasonable amount of
time to cure such default as set forth below. Within fifteen (15) days of
receipt of Tenant’s Notice, Landlord, Superior Mortgagee, or Superior Lessor, as
the case may be, shall provide written notice to the Tenant of its intention to
cure such default (the “Superior Notice”). Such default shall be cured within
fifteen (15) days from the date of the Superior Notice or shall have been
commenced within such fifteen (15) day period with evidence that the Landlord,
Superior Mortgagee or Superior Lessor, as the case may be, have commenced and
are proceeding to cure such default with reasonable diligence.
     9.03. If any Superior Lessor or Superior Mortgagee shall succeed to the
rights of Landlord under this Lease, whether through possession or foreclosure
action or delivery of a new lease or deed, then at the request of such party so
succeeding to Landlord’s rights (“Successor Landlord”) and upon such Successor
Landlord’s written agreement to accept Tenant’s attornment, Tenant shall attorn
to and recognize such Successor Landlord as Tenant’s landlord under this Lease
and shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment. Upon such
attornment this Lease shall continue in full force and effect as a direct lease
between the Successor Landlord and Tenant upon all of the terms, conditions and
covenants as are set forth in this Lease except that the Successor Landlord
shall not (a) be liable for any previous act or omission of Landlord under this
Lease; (b) be subject to any offset, not expressly provided for in this Lease,
which theretofore shall have accrued to Tenant against Landlord; (c) be liable
for the return of any Security Deposit, in whole or in part, to the extent that
same is not paid over to the Successor Landlord; or (d) be bound by any previous
modification of this Lease or by any previous prepayment of more than one
month’s Fixed Rent or Additional Charges, unless such modification or prepayment
shall have been expressly approved in writing by the Superior Lessor of the
Superior Lease or the Mortgagee of the Superior Mortgage through or by reason of
which the Successor Landlord shall have succeeded to the rights of Landlord
under this Lease with the exception that in the event Tenant pays more then one
month’s Operating Expenses or Real Estate Taxes in advance to the Landlord, then
the Successor Landlord shall give the Tenant credit for such advance payments.
     9.04. If any then present or prospective Superior Mortgagee shall require
any modification(s) of this Lease, Tenant shall promptly execute and deliver to
Landlord such instruments effecting such modification(s) as Landlord shall
request, provided that such modification(s) do not adversely affect in any
material respect any of Tenant’s rights and obligations under this Lease,
including but not limited to increasing the obligations of the Tenant with
regard to the Fixed Rent, Additional Charges, or other financial obligations of
the Tenant.

16



--------------------------------------------------------------------------------



 



ARTICLE 10 — Quiet Enjoyment
     10.01. So long as Tenant pays all of the Rent and performs all of Tenant’s
other obligations hereunder, Tenant shall peaceably and quietly have, hold and
enjoy the Demised Premises without hindrance, ejection or molestation by
Landlord or any person lawfully claiming through or under Landlord, subject,
nevertheless, to the provisions of this Lease.
ARTICLE 11 — Assignment, Subletting and Mortgaging
     11.01. Tenant shall not, whether voluntarily, involuntarily, or by
operation of law or otherwise, (a) assign or otherwise transfer this Lease, or
offer or advertise to do so, (b) sublet the Demised Premises or any part
thereof, or offer or advertise to do so, or allow the same to be used, occupied
or utilized by anyone other than Tenant, or (c) mortgage, pledge, encumber or
otherwise hypothecate this Lease in any manner whatsoever, without in each
instance obtaining the prior written consent of Landlord except as expressly set
forth herein. However, Landlord recognizes that Tenant is a government
contractor which is required by federal law to have inspections by the
Department of Defense before shipping its products and that officials from the
Department of Defense and its customers, also Department of Defense contractors,
regularly will use offices within the Demised Premises. Landlord herby expressly
consents to the Department of Defense and Tenant’s customers using the Demised
Premises provided such usage, is at no cost or expense to Landlord, is subject
to compliance by Tenant at Tenant’s sole cost and expense with all applicable
Legal Requirements, and does not involve any payments to the Tenant for the use
or occupancy of all or any portion of the Land, the Building or the Demised
Premises and is expressly for the business purposes of the Tenant. Government
officials having business with Tenant on the Demised Premises and customers of
Tenant shall be deemed business invitees of Tenant and not subtenants or
licensees for purposes of this Article 11 (except to the extent that such
government officials or customers also have entered into a sublease or license
with Tenant).
     Landlord agrees not to unreasonably withhold or delay its consent to the
subletting of the Demised Premises or an assignment of this Lease. In
determining reasonableness, Landlord may take into consideration all relevant
factors surrounding the proposed sublease and assignment, including, without
limitation, the following: (i) the business reputation of the proposed assignee
or subtenant and its officers or directors in relation to the other tenants or
occupants of the Building or any other property owned or managed by Landlord or
its affiliates; (ii) the nature of the business and the proposed use of the
Demised Premises by the proposed assignee or subtenant in relation to the other
tenants or occupants of the Building or other properties owned by Landlord or
its affiliates; (iii) whether the proposed assignee or subtenant is then a
tenant (or subsidiary, affiliate or parent of a tenant) of other space in the
Building, or any other property owned or managed by Landlord or its affiliates;
(iv) the financial condition of the proposed assignee or subtenant;
(v) restrictions, if any, contained in leases or other agreements affecting the
Building or the Land or any other property owned or managed by Landlord or its
affiliates; (vi) the effect that the proposed assignee’s or subtenant’s
occupancy or use of the Demised Premises would have upon the operation and
maintenance of the Building or any other property owned or managed by Landlord
or its affiliates; (vii) the extent to which the proposed assignee or subtenant
and Tenant provide Landlord with assurances reasonably satisfactory to Landlord
as

17



--------------------------------------------------------------------------------



 



to the satisfaction of Tenant’s obligations hereunder. In any event, at no time
shall there be more than two (2) subtenants of the Demised Premises permitted
(i.e. three occupants inclusive of Tenant).
     In the event the Demised Premises are sublet or this Lease is assigned,
Tenant shall pay to Landlord as an Additional Charge the following amounts (the
Additional Charges payable hereunder being referred to sometimes herein as the
“Excess Amount”), if any: (i) in the case of an assignment, an amount equal to
fifty percent (50%) of the amount, if any, by which all sums and other
consideration paid to Tenant by the assignee for or by reason of such assignment
exceeds the Permitted Expenses (as hereinafter defined) and (ii) in the case of
a sublease, fifty percent (50%) of the amount, if any, by which any rents,
additional charge or other consideration payable by the subtenant exceed the
Fixed Rent and Additional Charges payable under this Lease during the term of
the sublease in respect of the subleased space (at the rate per square foot
payable by Tenant hereunder) pursuant to the terms hereof after recoupment (from
such rents, additional charges or other consideration) of all Permitted Expenses
(as hereinafter defined); provided however that the Excess Amount shall not be
less than zero. As used herein the term “Permitted Expenses” shall mean the
actual reasonable out of pocket expenses incurred by Tenant in connection with
such assignment or subletting, as substantiated by Tenant, in writing, to
Landlord’s reasonable satisfaction, for, a reasonable brokerage fee, reasonable
legal fees of Tenant specifically for negotiating and preparing such sublease or
assignment, and the reasonable cost and expense of any work performed in the
Demised Premises by Tenant specifically for such subletting or assignment as the
case may be, but not including any expenditures for Tenant’s Work or Tenant’s
Property.
     Tenant shall not be required to obtain Landlord’s consent to an assignment
or sublease to an Affiliate of Tenant or to a transaction expressly permitted
without Landlord’s consent pursuant to Section 11.02 hereof, provided however
that Tenant shall be required to comply with the notice and other provisions of
this Article 11 (including but not limited to Section 11.02 where applicable)
with respect to such assignment or sublease. The Tenant shall not be required to
pay the Excess Amount with respect to any assignment or sublease to an Affiliate
of Tenant or with respect to a transaction expressly permitted without
Landlord’s consent pursuant to Section 11.02 hereof. Notwithstanding anything
contained herein to the contrary Tenant shall not form or sublet, assign or
transfer to a Tenant Affiliate, or merge, consolidate or enter into any
transaction covered by Section 11.02 hereof for the principal or primary purpose
of evading the Excess Amount payments otherwise required hereunder, or the
restrictions on subletting, assignment or transfer otherwise provided in this
Lease (such assignment, subletting, transfer, merger, consolidation or
transaction being referred to herein as an “Evasion Transfer”); in the event of
any such Evasion Transfer Tenant shall be required to comply with Excess Amount
provisions and the restrictions on subletting, assignment and transfer otherwise
provided in this Article 11 (including, but not limited to Landlord’s recapture
rights pursuant to section 11.08) as if such subtenant, assignee or transferee
were not an Affiliate of Tenant or such transaction were not permitted pursuant
to Section 11.02 hereof. As used herein the phrases “Affiliate of Tenant” and
“Tenant Affiliate” shall mean any entity which is fifty percent or more (50%)
owned by Tenant or of which Tenant owns fifty (50%) percent or more or which is
fifty (50%) percent or more owned by a Person who owns fifty (50%) percent or
more of Tenant (including but not limited to such ownership resulting from
merger or consolidation). For purposes of the

18



--------------------------------------------------------------------------------



 



immediately preceding sentence “owned” and “owns” shall mean ownership of the
voting stock (if a corporation), partnership interest (if a partnership) or
membership interest (if a limited liability company).
     11.02. If at any time (a) the original Tenant named herein, (b) the then
Tenant, (c) any Guarantor, or (d) any Person owning a majority of the voting
stock of, or directly or indirectly controlling, the then Tenant shall be a
corporation or partnership, or other legal entitiy, any transfer of voting stock
or other interest resulting in the person(s) who shall have owned a majority of
such corporation’s shares of voting stock or the general partners’ interest in
such partnership, the membership interest in any limited liability company or
other ownership interest in any other form of legal entity as the case may be,
immediately before such transfer, ceasing to own a majority of such shares of
voting stock or general partner’s interest, membership interest or other
ownership interest as the case may be, except as the result of transfers by
inheritance or among existing shareholders or among general partners, or among
existing members shall be deemed to be an assignment of this Lease as to which
Landlord’s consent shall have been required, and in any such event Tenant shall
notify Landlord. Except for any Evasion Transfer, the provisions of this
Article 11.02 shall not be applicable to any corporation or any other legal
entity whose stock is listed on a national securities exchange (as defined in
the Securities Exchange Act of 1934, as amended) or is traded in the
over-the-counter market with quotations reported by the National Association of
Securities Dealers through its automated system for reporting quotations and
shall not apply to transactions with a corporation or other legal entity into or
with which the then Tenant is merged or consolidated or to which substantially
all of the then Tenant’s assets are transferred or to any corporation or other
legal entity which controls or is controlled by the then Tenant or is under
common control with the then Tenant, provided that in any of such events (i) the
successor to Tenant has a net worth computed in accordance with generally
accepted accounting principles at least equal to the net worth of Tenant at the
time of such merger, consolidation or transfer, and (ii) proof satisfactory to
Landlord of such net worth shall have been delivered to Landlord at least thirty
(30) days after the effective date of any such transaction. For the purposes of
this Article, the words “voting stock” shall refer to shares of stock or other
legal form of ownership regularly entitled to vote for the election of directors
of the corporation or, if applicable the managers, trustees or directors of such
other legal entity. Landlord shall have the right at any time and from time to
time during the Term to inspect the stock record books of the corporation or, if
applicable or similar ownership records of any other legal entity to which the
provisions of this Article 11.02 apply, and Tenant will produce the same on
request of Landlord.
     11.03. If this Lease is assigned, whether or not in violation of this
Lease, Landlord may collect rent from the assignee. If the Demised Premises or
any part thereof are sublet or used or occupied by anybody other than Tenant,
whether or not in violation of this Lease, Landlord may, after default by
Tenant, and expiration of Tenant’s time to cure such default, collect rent from
the subtenant or occupant. In either event, Landlord may apply the net amount
collected to the Rent, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of Article 11.01 or
Article 11.02, or the acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the performance by Tenant of Tenant’s
obligations under this Lease. The consent by Landlord to any assignment,
mortgaging, subletting or use or occupancy by others shall not in any way be
considered to relieve Tenant

19



--------------------------------------------------------------------------------



 



from obtaining the express written consent of Landlord to any other or further
assignment, mortgaging or subletting or use or occupancy by others not expressly
permitted by this Article 11. References in this Lease to use or occupancy by
others (that is, anyone other than Tenant) shall not be construed as limited to
subtenants and those claiming under or through subtenants but shall be construed
as including also licensees and others claiming under or through Tenant,
immediately or remotely.
     11.04. Any permitted assignment or transfer, whether made with Landlord’s
consent pursuant to Section 11.01 or without Landlord’s consent if permitted by
Section 11.02, shall be made only if, and shall not be effective until, the
assignee shall execute, acknowledge and deliver to Landlord an agreement in form
and substance satisfactory to Landlord whereby the assignee shall assume
Tenant’s obligations under this Lease and whereby the assignee shall agree that
all of the provisions in this Article 11 shall, notwithstanding such assignment
or transfer, continue to be binding upon it in respect to all future assignments
and transfers. Notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
Rent by Landlord from an assignee, transferee, or any other party, the original
Tenant and any other person(s) who at any time was or were Tenant shall remain
fully liable for the payment of the Rent and for Tenant’s other obligations
under this Lease.
     11.05. The liability of the original named Tenant and any other Person(s)
(including but not limited to any Guarantor) who at any time are or become
responsible for Tenant’s obligations under this Lease shall not be discharged,
released or impaired by any agreement or stipulation made by Landlord extending
the time of, or modifying any of the terms or obligations under this Lease, or
by any waiver or failure of Landlord to enforce, any of this Lease.
     11.06. The listing of any name other than that of Tenant, whether on the
doors of the Demised Premises or the Building directory, or otherwise, shall not
operate to vest any right or interest in this Lease or in the Demised Premises,
nor shall it be deemed to be the consent of Landlord to any assignment or
transfer of this Lease or to any sublease of the Demised Premises or to the use
or occupancy thereof by others. Notwithstanding anything contained in this Lease
to the contrary, Landlord shall have the absolute right to withhold its consent
to an assignment or subletting to a Person who is otherwise a tenant or occupant
of the Building, or of a building owned or managed by Landlord or its affiliated
entities within three (3) miles of the Land. Tenant shall not place any for rent
or similar signs on the Land, the Building or the exterior areas of the Demised
Premises. Tenant may advertise in a newspaper with respect to any permitted
assignment or sublease hereunder, and may list, at Tenant’s sole cost and
expense (and at no cost or expense or liability to Landlord), such subletting or
assignment with a broker, provided that neither the address of the Demised
Premises nor any reference to Landlord or its affiliates is included in any such
advertising by Tenant or such broker.
     11.07. Without limiting any of the provisions of Article 27, if pursuant to
the Federal Bankruptcy Code (or any similar law hereafter enacted having the
same general purpose), Tenant is permitted to assign this Lease notwithstanding
the restrictions contained in this Lease, adequate assurance of future
performance by an assignee expressly permitted under such Code shall be deemed
to mean the deposit of cash security in an amount equal to the sum of one (1)

20



--------------------------------------------------------------------------------



 



year’s Fixed Rent plus an amount equal to the Additional Charges for the
Calendar Year preceding the year in which such assignment is intended to become
effective, which deposit shall be held by Landlord for the balance of the Term,
without interest, as security for the full performance of all of Tenant’s
obligations under this Lease, to be held and applied in the manner specified for
security in Article 8.
     11.08. Except with respect to assignments, subleases or occupancies
permitted without Landlord’s consent pursuant to Section 11.01 and except for
transfers permitted without Landlord’s consent pursuant to Section 11.02, if
Tenant shall propose to assign or in any manner transfer this Lease or any
interest therein, or sublet the Demised Premises or any part or parts thereof,
or grant any concession or license therein, Tenant shall give notice thereof to
Landlord, together with a copy of the proposed instrument that is to accomplish
same and such financial and other information pertaining to the proposed
assignee, transferee, subtenant, concessionaire or licensee as Landlord shall
reasonably require; provided however that with respect to any assignments,
subleases or occupancies permitted without Landlord’s consent pursuant to
Section 11.01 and for transfers permitted without Landlord’s consent pursuant to
Section 11.02, Tenant shall within five (5) business days after such assignment,
sublease, occupancy or transfer, provide Landlord with written notice thereof
and with a copy of the instrument accomplishing same and such financial and
other information pertaining to the proposed assignee, transferee, subtenant,
concessionaire or licensee as Landlord shall reasonably require. Except with
regard to any assignment, sublease, license, occupancy or transfer expressly
permitted hereunder without Landlord’s prior written consent, Landlord may, in
addition to Landlord’s right to give or withhold consent, terminate this Lease
with respect notice given to Tenant within thirty (30) days after receipt of
said proposed instrument and financial and other information, and upon the date
specified in such notice, which date shall be not less than 30 days and not more
than 60 days after the giving of said notice, this Lease shall terminate;
provided however that with respect to a proposed sublet of less than fifty (50%)
percent of the Floor Space of the Demised Premises, this Lease shall only be
terminated as to such portion of the Demised Premises which is the subject of
the proposed sublease. In the event the Landlord advises the Tenant that it
wishes to terminate the Lease (or that Landlord wishes to terminate this Lease
with respect to a portion of the Demised Premises in the case of a proposed
sublease), the Tenant shall have the right to withdraw its request for the
Landlord’s consent by providing the Landlord with written notice within fifteen
(15) business days after the Landlord has notified the Tenant of its election to
terminate. If Landlord does not terminate this Lease, and (if Landlord consents
to the subject transaction or if Landlord’s consent is not required to same) if
Tenant does not consummate the subject transaction within 120 days after the
last day on which Landlord might have so terminated this Lease as a result of
such transaction, Tenant shall again be required to comply with the provisions
of this Section 11.08 in connection with any such transaction as if the notice
by Tenant referred to above in this Section 11.08 had not been given.
Notwithstanding anything contained in this Lease to the contrary, Landlord shall
not be obligated to entertain or consider any request by Tenant to consent to
any proposed assignment of this Lease or sublet of all or any part of the
Demised Premises unless each request by Tenant is accompanied by a
non-refundable fee payable to Landlord in the amount of Five Hundred Dollars
($500.00) to cover Landlord’s administrative costs and expenses incurred in
processing each of Tenant’s requests. Neither Tenant’s payment nor Landlord’s
acceptance of the foregoing fee shall be construed to impose any obligation
whatsoever upon Landlord to consent to Tenant’s request.

21



--------------------------------------------------------------------------------



 



ARTICLE 12 — Compliance with Laws
     12.01. Tenant shall comply with all Legal Requirements which shall, in
respect of the Demised Premises or the use and occupation thereof, or the
abatement of any nuisance in, on or about the Demised Premises, impose any
violation, order or duty on Landlord or Tenant; and Tenant shall pay all the
costs, expenses, fines, penalties and damages which may be imposed upon Landlord
or any Superior Lessor by reason of or arising out of Tenant’s failure to fully
and promptly comply with and observe the provisions of this Section 12.01.
However, Tenant need not comply with any such law or requirement of any public
authority so long as Tenant shall be contesting the validity thereof, or the
applicability thereof to the Demised Premises, in accordance with Section 12.02.
     12.02. Tenant may contest, by appropriate proceedings prosecuted diligently
and in good faith, the validity, or applicability to the Demised Premises, of
any Legal Requirement, provided that (a) Landlord shall not be subject to
criminal penalty or to prosecution for a crime or offense, and neither the
Demised Premises nor any part thereof shall be subject to being condemned or
vacated, by reason of non-compliance or otherwise by reason of such contest;
(b) before the commencement of such contest, Tenant shall furnish to Landlord
either (i) the bond of a surety company satisfactory to Landlord, which bond
shall be, as to its provisions and form, satisfactory to Landlord, and shall be
in an amount at least equal to 125% of the cost of such compliance (as estimated
by a reputable contractor designated by Landlord) and shall indemnify Landlord
against the cost thereof and against all liability for damages, interest,
penalties and expenses (including reasonable attorneys’ fees and expenses),
resulting from or incurred in connection with such contest or non-compliance, or
(ii) other security in place of such bond satisfactory to Landlord; (c) such
non-compliance or contest shall not constitute or result in any violation of any
Superior Lease or Superior Mortgage, or if any such Superior Lease and/or
Superior Mortgage shall permit such non-compliance or contest on condition of
the taking of action or furnishing of security by Landlord, such action shall be
taken and such security shall be furnished at the expense of Tenant; and
(d) Tenant shall keep Landlord advised as to the status of such proceedings.
Without limiting the application of the above, Landlord shall be deemed subject
to prosecution for a crime or offense if Landlord, or its managing agent, or any
officer, director, partner, shareholder or employee of Landlord or its managing
agent, as an individual, is charged with a crime or offense of any kind or
degree whatsoever, whether by service of a summons or otherwise, unless such
charge is withdrawn before Landlord or its managing agent, or such officer,
director, partner, shareholder or employee of Landlord or its managing agent (as
the case may be) is required to plead or answer thereto.
     12.03. In the event Tenant, in writing, requests the right to pursue an
appeal of the Real Estate Taxes with respect to the Property, Landlord shall not
unreasonably withhold its consents to the such appeal by Tenant. If Landlord’s
consent is granted, Tenant, at no cost or expense to Landlord, may file and
pursue, at Tenant’s sole cost and expense such Real Estate Tax appeal. Provided
Tenant is not in default of its obligations under this Lease beyond any
applicable notice or cure period, Landlord hereby consents to Tenant, at no cost
or expense to Landlord, filing an appeal with respect to any added assessment
for Tenant’s Work for which Tenant only is

22



--------------------------------------------------------------------------------



 



responsible (an “Added Assessment Appeal”), upon not less than thirty (30) days
prior written notice to Landlord. Landlord shall have the right, but not the
obligation, to have its counsel join in or monitor any such Real Estate Tax
appeal or Added Assessment Appeal (any such appeal or similar contest being
collectively or individually referred herein as a “Tax Appeal”) as co-counsel at
the cost and expense of Landlord. If Tenant cannot proceed in its own name,
Landlord shall permit Tenant to proceed in Landlord’s name and Landlord shall
execute all documents required thereby and promptly return the same to Tenant.
If either party shall prosecute a Tax Appeal, the other party will cooperate and
furnish any pertinent information in its files reasonably required by the
prosecuting party. In the event any Tax Appeal is filed or prosecuted by Tenant,
Tenant shall indemnify and hold Landlord harmless from all loss, damage, cost,
liability and expense (including but not limited to attorney’s fees and experts
fees and including but not limited to any increase in Real Estate Taxes
resulting from any counterclaim or loss of such Tax Appeal) arising from or
incurred in connection with such Tax Appeal. Tenant shall provide Landlord with
copies of all filings and all appraisal reports and discovery obtained in
connection with any Tax Appeal filed by Tenant. Landlord reserves the right, but
not the obligation, to prosecute any Tax Appeal itself (except an Added
Assessment Appeal which Tenant shall have the sole right to prosecute) and in
such event may require Tenant to withdraw any appeal filed by Tenant (except an
Added Assessment Appeal). Any engagement or retainer agreement entered into by
Tenant with any attorney, consultant or expert with respect to such appeal shall
be subject to the prior review and reasonable approval of Landlord (any such
approval not to be construed as obligating Landlord with respect to such
agreement but Landlord shall not unreasonably withhold its consent if such terms
are usual and customary in tax appeal matters). If any cash payment refund is
received or credit issued as a result of such Tax Appeal proceedings the party
herein paying the legal fees, experts fees, and related costs of such proceeding
shall be entitled to reimbursement from such cash payment or credit for its
legal fees, experts fees, and related costs incurred as a result of pursuing
such proceeding. In the event a Tax Appeal is successful and a credit or refund
is received by the Landlord for any period during which the Tenant paid Real
Estate Taxes, the Tenant shall be entitled to refund of its Tenant’s Fraction of
the refund after the payment of all legal fees, experts fees and costs of the
appeal or a credit toward Real Estate Taxes due under this Lease. The obligation
to pay such refund or credit to Tenant shall survive the termination of this
Lease. Landlord shall endeavor to provide notice to Tenant of any Added
Assessment within ten (10) business days after Landlord’s receipt of written
notice of such Added Assessment from the Township of Hanover; provided however
that failure of Landlord to provide such notice to Tenant shall not be a default
by Landlord or entitle Tenant to any damages or claim against Landlord for or
arising from any such failure.
     12.04. Tenant shall comply with Environmental Laws applicable to the
Demised Premises. Tenant shall not cause or permit the escape, disposal or
release (hereinafter “Discharge”) of any Hazardous Substance in violation of any
applicable Environmental Laws. Except as set forth below, Tenant (i) shall
comply with all environmental engineering controls and restrictions, if any, in
effect or hereafter affecting the Land, (ii) shall not allow the storage or use
of Hazardous Substances in any manner not sanctioned by Environmental Laws, and
(iii) shall not allow to be brought onto the Building or the Land any Hazardous
Substances except in compliance with Environmental Laws.

23



--------------------------------------------------------------------------------



 



     12.05 Tenant represents that the NAICS code number applicable to Tenant’s
operations (336413) will subject the Demised Premises and any other structures,
vessels, or contrivances that provide, or are utilized for, Hazardous Substances
to or from the Demised Premises to the requirements of ISRA (“ISRA Premises”).
Tenant agrees that it shall promptly inform Landlord of any change in its NAICS
number or the nature of the business to be conducted on the ISRA Premises.
     12.06 Subject to Sections 12.11 and 12.12, Tenant expressly covenants and
agrees to (a) fully comply with the provisions of ISRA at any time that any
action of the Landlord (due to the nature of Tenant’s operations) or Tenant
triggers the applicability of ISRA, including paying all filing fees and costs
associated with ISRA compliance, retaining consultants and attorneys to assist
it in complying with ISRA and paying for New Jersey Department of Environmental
Protection (“NJDEP”) required investigations and remediation (such fees and
costs associated with ISRA or any other Environmental Laws being referred to
collectively herein as “Compliance Costs”) and (b) to provide Evidence of
Compliance (as defined below) to the Landlord.
     12.07 Evidence of Compliance, as used herein, shall mean (i) a letter
setting forth a specific regulatory exemption from ISRA, (ii) a De Minimus
Quantity exemption from NJDEP, (iii) any other exemption then available under
ISRA or (iv) a “no further action letter” (or its equivalent or replacement
pursuant to amended statutes/regulations).
     12.08. Evidence of Compliance shall be delivered to the Landlord, together
with copies of all final submissions made to, and received from, the NJDEP,
including all environmental reports, test results and other supporting
documentation.
     12.09 Landlord shall be given not less than ten (10) days prior written
notice and opportunity to review and comment upon any documents Tenant plans to
submit to the NJDEP in connection with its ISRA obligation. No later than ten
(10) days thereafter, Tenant shall provide Landlord with written notice in the
event Tenant disagrees with any of Landlord’s comments. Subject to compliance
with the terms of this Lease, including but not limited to Article 12, Tenant
shall have reasonable discretion regarding whether and to what extent Landlord’s
comments shall be included in Tenant’s final submission to NJDEP (provided
however that Tenant shall include Landlord’s comments with respect to any matter
for which Landlord may have any responsibility or liability). In the event any
meetings are held at NJDEP concerning the ISRA Premises, Landlord shall be given
prior notice of and be invited to attend those meetings, but Landlord and Tenant
each covenants to the other and agrees that the communication of any their
respective positions to the NJDEP shall be done in a manner and in substance
consistent with the provisions of this Lease, including but not limited to
Article 12 hereof.
     12.10 Whether or not revealed by an ISRA triggering event, in the event
that any investigation or remediation of the ISRA Premises is required because
of a Discharge after the execution of this Lease, and that Discharge was caused
by Tenant or Tenant’s agents, employees, contractors or invitees, Tenant
expressly covenants and agrees that it shall be responsible for Compliance Costs
with respect to that Discharge.

24



--------------------------------------------------------------------------------



 



     12.11 In the event that any investigation or remediation of the Demised
Premises is required because of a Discharge on the Demised Premises after the
execution of this Lease, whether or not revealed by an ISRA triggering event,
and that Discharge was caused by a person or entity other than Tenant, or
Tenant’s agents, employees, contractors or invitees, or Landlord or Landlord’s
agents, employees, contractors or invitees, Landlord expressly covenants and
agrees that it shall initially be responsible for paying all Compliance Costs
with respect to such Discharge; provided however that 50% of the costs and
expenses thereof together with interest thereon at the rate of 6% per annum
shall be included in Operating Expenses and amortized over the remaining term of
this Lease (or any extensions exercised by Tenant before payment in full of
amount due to Landlord) for which Tenant shall pay Tenant’s Fraction thereof.
     12.12 In the event there is an ISRA triggering event and remediation of the
ISRA Premises is required because of a Discharge prior to the execution of this
Lease, Landlord covenants and agrees that it shall assume (including the rights
and obligations given to Tenant under Sections 12.08 and 12.09) and be
responsible for all Compliance Costs with respect to that Discharge and Tenant
shall have no ISRA obligations other than paying to Landlord the cost of the
investigation and delineation of the Discharge, not to exceed $25,000. If the
Tenant has expended more than $25,000 toward investigation and delineation of a
Discharge for which Landlord has Compliance Cost obligations, Landlord shall
reimburse Tenant for said overages within thirty (30) days of receipt of a
written notification from Tenant accompanied by appropriate backup. Interest on
any amounts unpaid by Landlord within thirty (30) days of receipt of the
required documentation shall accrue at 6% per annum. If there is no ISRA
triggering event, but remediation is required because of a Discharge prior to
the execution of this Lease or a Discharge caused by Landlord or its agents,
employees, contractors or invitees, Landlord is responsible for all Compliance
Costs without recourse to or payment from Tenant.
     12.13 In the event that Landlord’s remedial obligation pursuant to
Sections 12.11 or 12.12 has a materially adverse affect (which eventuality
Landlord and Tenant shall use commercially reasonable efforts to avoid) on
Tenant’s engineering, testing or assembling operations, then being conducted at
the Demised Premises as a material and indispensable part of Tenant’s operations
at the Demised Premises, such that these operations can no longer be performed
on the Demised Premises, Tenant shall have the right and option of terminating
this Lease, upon not less than sixty (60) days written notice written notice to
Landlord, given not earlier than Landlord’s initiation of remediation on the
Demised Premises; provided however that Landlord shall have the right (but not
the obligation) to nullify such termination notice in the event, prior to the
expiration of said sixty (60) day notice period, Landlord either restores the
use of the Demised Premises to Tenant for such operations or Landlord provides
to Tenant reasonably suitable substitute space at no additional cost to Tenant
(provided Landlord agrees to be responsible for the reasonable and necessary
costs of Tenant moving to, preparing, improving, or altering the other space to
make same suitable for Tenant’s operation) until such operations can be restored
to the Demised Premises. In the event Tenant elects not to so terminate the
Lease, the Fixed Rent Operating Expenses and Real Estate Taxes shall be abated
for that portion of the Demised Premises made unusable, until such time as the
Demised Premises becomes usable or suitable substitute premises are provided,
whichever occurs first, together with any reasonable costs and expenses incurred
by Tenant in enforcing Landlord’s obligations under this Article.

25



--------------------------------------------------------------------------------



 



     12.14 If Tenant or its agents, employees, contractors or invitees have
caused a Discharge, Tenant shall be obligated, at Tenant’s sole cost and
expense, to cleanup and remediate such Discharge to a NJDEP unrestricted use
standard; provided however that if contaminants at the Demised Premises exceed
the NJDEP unrestricted use standard as a result of the continued presence of
levels of contamination existing on the ISRA Premises prior to the date of this
Lease in excess of NJDEP unrestricted use standards, or as a result of levels of
contamination from a Discharge for which Landlord is responsible pursuant to
Section 12.11 or 12.12 in excess of NJDEP unrestricted use standards, Tenant
shall be permitted to remediate the Discharge caused by Tenant or its agents,
employees, contractors or invitees on the ISRA Premises to a NJDEP restricted
use standard, utilizing engineering and institutional controls as defined in
N.J.A.C. 7:26E-1.8 and, as necessary, using a Classification Exception Area for
groundwater (“CEA”). In the event Tenant is permitted to remediate to a NJDEP
restricted use standard as provided above and as a result thereof a deed notice
is necessary, Landlord shall execute, acknowledge and deliver the deed notice to
Tenant and Tenant shall record the deed notice at Tenant’s cost and expense. In
the event such deed notice is required as a result of the levels of
contamination existing on the ISRA Premises prior to the date of this Lease, in
excess of NJDEP unrestricted use standards, or as a result of a levels of
contamination from a Discharge for which Landlord is responsible pursuant to
Section 12.11 or 12.12 in excess of NJDEP unrestricted use standards, Landlord
shall have the obligation to maintain the controls set forth in the deed notice
on an ongoing basis and to provide all necessary follow up reports to the NJDEP.
To the extent Landlord elects, in its sole discretion, to permit Tenant to
cleanup or remediate to a NJDEP restricted use standard, Tenant shall have the
obligation to maintain the controls set forth in the deed notice on an ongoing
basis and to provide all necessary follow up reports to the NJDEP; provided
however that to the extent such controls and reports are required by
Environmental Laws after the expiration or earlier termination of this Lease,
Tenant shall be obligated to reimburse Landlord for the cost of maintenance and
reporting with respect to such controls after the expiration or earlier
termination of this Lease. Tenant’s obligations under this Article 12 shall
survive the expiration or termination of this Lease.
     12.15 Prior to and, if necessary, subsequent to the Expiration Date,
Landlord shall provide Tenant with access to the ISRA Premises in accordance
with the terms of the Environmental Access Agreement attached as Exhibit K.
Tenant’s obligation to comply with ISRA may be satisfied prior to the expiration
or after the termination of this Lease Agreement; provided that to the extent
any part of the ISRA Premises is not useable by Landlord upon expiration of the
Term or sooner termination of this Lease, for which Landlord has no Compliance
Cost obligations, Tenant shall be deemed a holdover and shall pay Rent with
respect to such unusable portion in accordance with the terms of Section 24.02
of this Lease Agreement.
     12.16 Both the Tenant and Landlord agree that they shall, subject to the
terms of this Lease, cooperate with each other and assist one another in
complying with ISRA and any other applicable compliance obligations with respect
to Environmental Laws, including providing and reasonably executing any
document, to the extent consistent with this Lease, in order to achieve ISRA
compliance.

26



--------------------------------------------------------------------------------



 



     12.17 The Tenant’s and Landlord’s obligations and covenants under this
Article 12 shall survive the expiration or earlier termination of the lease
term.
ARTICLE 13 — Insurance and Indemnity
     13.01. Landlord shall maintain or cause to be maintained All Risk insurance
for full replacement value, with such reasonable deductibles as Landlord may
determine, in respect of the Building and other improvements on the Land
normally covered by such insurance (except for the property Tenant is required
to cover with insurance under Article 13.02 and similar property of other
tenants and occupants of the Building or buildings and other improvements which
are on land neither owned by nor leased to Landlord) for the benefit of
Landlord, any Superior Lessors, any Superior Mortgagees and any other parties
Landlord may at any time and from time to time designate, as their interests may
appear, but not for the benefit of Tenant, and shall maintain rent insurance as
required by any Superior Lessor or any Superior Mortgagee. The All Risk
insurance shall cover the Tenant’s Work that the Tenant installs in the Demised
Premises that become part of the Building and are not insurable by the Tenant as
its personal property. In addition, the All Risk insurance will be in the
amounts required by any Superior Lessor or any Superior Mortgagee but not less
than the amount sufficient to avoid the effect of the co-insurance provisions of
the applicable policy or policies. Landlord may also maintain any other forms
and types of insurance which Landlord shall deem reasonable in respect of the
Building and Land. Landlord shall have the right to provide any insurance
maintained or caused to be maintained by it under blanket policies.
     13.02. Tenant shall maintain the following insurance: (a) commercial
general liability insurance in respect of the Demised Premises and the conduct
and operation of business therein, having a limit of liability not less than a
$5,000,000. per occurrence for bodily injury or property damage coverage to
include but not be limited to premises/operations, completed operations,
contractual liability and product liability, (b) automobile liability insurance
covering all owned, hired and non-owned vehicles used by the Tenant in
connection with the premises and any loading or unloading of such vehicles, with
a limit of liability not less than $2,000,000 per accident and (c) worker’s
compensation and employers liability insurance as required by statutes, but in
any event not less than $500,000 for Employers Liability; (d) All Risk insurance
in respect of loss or damage to Tenant’s stock in trade, fixtures, furniture,
furnishings, removable floor coverings, equipment, signs and all other property
of Tenant in the Demised Premises in an amount equal to the full replacement
value thereof as same might increase from time to time or such higher amount as
either may be required by the holder of any fee mortgage, or is necessary to
prevent Landlord and/or Tenant from becoming a co-insurer. Such insurance shall
include coverage for property of others in the care, custody and control of
Tenant in amounts sufficient to cover the replacement value of such property, to
the extent of Tenant’s liability therefor; and (e) such other insurance as
Landlord may reasonably require. Landlord may at any time and from time to time
require that the limits for the general liability insurance to be maintained by
Tenant be increased to the limits that new tenants in the Building are required
by Landlord to maintain. Tenant shall deliver to Landlord and any additional
insured(s) certificates for such fully paid-for policies upon execution hereof.
Tenant shall procure and pay for renewals of such insurance from time to time,
and Tenant shall deliver to Landlord and any additional insured(s) certificates
therefor prior to the expiration of any existing policy. All such policies shall
be

27



--------------------------------------------------------------------------------



 



issued by companies acceptable to Landlord, having a Bests Rating of not less
than A, Class VII (or an equivalent S&P rating if requested by Landlord), and
licensed to do business in New Jersey or, subject to Landlord’s consent which
consent shall not be unreasonably withheld, an eligible surplus lines insurer in
New Jersey, and all such policies shall contain a provision whereby the same
cannot be canceled unless Landlord and any additional insured(s) are given at
least thirty (30) days’ prior written notice of such cancellation. The policies
and certificates of insurance (such certificates to be on Acord form 27 or its
equivalent) to be delivered to Landlord by Tenant pursuant to this Article 13.02
(other than workers compensation insurance) shall name Landlord as an additional
insured and, at Landlord’s request, shall also name any Superior Lessors or
Superior Mortgagees as additional insureds, and the following phrase must be
typed on the certificate of insurance: “Hartz Mountain Industries, Inc., and its
respective subsidiaries, affiliates, associates, joint ventures, and
partnerships, and (if Landlord has so requested) Superior Lessors and Superior
Mortgagees are hereby named as additional insureds as their interests may
appear. It is intended for this insurance to be primary and non-contributing.”
Tenant shall give Landlord at least thirty (30) days’ prior written notice that
any such policy is being canceled or replaced.
     13.03. Tenant shall not do, permit or suffer to be done any act, matter,
thing or failure to act in respect of the Demised Premises or use or occupy the
Demised Premises or conduct or operate Tenant’s business in any manner
objectionable to any insurance company or companies whereby the fire insurance
or any other insurance then in effect in respect of the Land and Building or any
part thereof shall become void or suspended or whereby any premiums in respect
of insurance maintained by Landlord shall be higher than those which would
normally have been in effect for the occupancy contemplated under the Permitted
Uses. In case of a breach of the provisions of this Article 13.03, in addition
to all other rights and remedies of Landlord hereunder, Tenant shall (a)
indemnify Landlord and the Superior Lessors and hold Landlord and the Superior
Lessors harmless from and against any loss which would have been covered by
insurance which shall have become void or suspended because of such breach by
Tenant and (b) pay to Landlord any and all increases of premiums on any
insurance, including, without limitation, rent insurance, resulting from any
such breach.
     13.04. Except as expressly provided in Article 12 of this Lease, Tenant
shall indemnify and hold harmless Landlord and all Superior Lessors and its and
their respective partners, joint venturers, directors, officers, agents,
servants and employees from and against any and all claims arising from or in
connection with (a) the Tenant’s or Tenant’s agents’, employees’, contractors’
or invitees’ conduct or management of the Demised Premises or the ISRA Premises
or of any business therein, or any work or thing whatsoever done, or any
condition created by Tenant or Tenant’s agents, employees, contractors or
invitees including, but not limited to the Discharge of a Hazardous Substance
(including but not limited to any period prior to the Commencement Date or after
the Expiration Date or termination of this Lease that Tenant or its agents were
given access to the Demised Premises or the ISRA Premises); (b) any act,
omission or negligence of Tenant or any of its subtenants or licensees or its or
their partners, joint venturers, directors, officers, agents, employees or
contractors; (c) any accident, injury or damage whatever (unless caused solely
by the negligence or intentional misconduct of Landlord’s or the negligence or
intentional misconduct of Landlord’s agents, employees, contractors or invitees)
occurring in the Demised Premises or the ISRA Premises during the Term or any
period prior to the

28



--------------------------------------------------------------------------------



 



Commencement Date or after the Expiration Date or termination of this Lease that
Tenant or its agents were given access to the Demised Premises or the ISRA
Premises; and (d) any breach or default by Tenant in the full and prompt payment
and performance of Tenant’s obligations under this Lease; together with all
costs, expenses and liabilities incurred in or in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
all reasonable attorneys’ fees and expenses; provided however that in no event
shall Tenant or its agents or partners, joint ventures, directors, officers, or
employees be responsible or liable for (and the forgoing indemnity and hold
harmless excludes) any consequential damages. In case any action or proceeding
is brought against Landlord and/or any Superior Lessor and/or its or their
partners, joint venturers, directors, officers, agents and/or employees in
connection with conduct or management of the Demised Premises or by reason of
any claim referred to above, Tenant, upon notice from Landlord or such Superior
Lessor, shall, at Tenant’s cost and expense, resist and defend such action or
proceeding by counsel reasonably satisfactory to Landlord. Notwithstanding
anything contained herein to the contrary, nothing contained herein shall be
construed as relieving any insurer pursuant to any policy of insurance
maintained by Landlord or Tenant or required to be maintained by Landlord or
Tenant pursuant to this Lease from any obligation to defend and indemnify any
party referred as being entitled to coverage thereunder pursuant to this Lease.
The Tenant’s obligation under this Section 13.04 shall survive the expiration or
earlier termination of this Lease.
     13.05 Except as expressly provided in Article 12 of this Lease, Landlord
shall indemnify and hold harmless Tenant and its respective partners, joint
venturers, directors, officers, agents, servants and employees from and against
any and all claims arising from or in connection with (a) the Discharge of a
Hazardous Substance into or on the Property or the Demised Premises or the ISRA
Premises prior to the Term or caused solely by Landlord or Landlord’s agents,
employees, contractors or invitees during the Term, (b) any act, omission or
negligence of Landlord or any of its subtenants or licensees or its partners,
joint venturers, directors, officers, agents, employees or contractors in the
conduct or management of the Common Areas; (c) any accident, injury or damage
whatever occurring in the Demised Premises if caused solely by the negligence or
intentional misconduct of Landlord or Landlord’s agents, employees, contractors
or invitees; and (d) any breach or default by Landlord in the full and prompt
payment and performance of Landlord’s obligations under this Lease; together
with all costs, expenses and liabilities incurred in or in connection with each
such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorneys’ fees and expenses; provided however that
in no event shall Landlord or its agents or partners, joint ventures, directors,
officers, or employees be responsible or liable for (and the forgoing indemnity
and hold harmless excludes) any consequential damages. In case any action or
proceeding is brought against Tenant and/or its partners, joint venturers,
directors, officers, agents and/or employees in connection with conduct or
management of the Property or the Demised Premises or by reason of any claim
referred to above, Landlord, upon notice from Tenant, shall, at Landlord’s cost
and expense, resist and defend such action or proceeding by counsel reasonably
satisfactory to Tenant. Notwithstanding anything contained herein to the
contrary, nothing contained herein shall be construed as relieving any insurer
pursuant to any policy of insurance maintained by Landlord or Tenant or required
to be maintained by Landlord or Tenant pursuant to this Lease from any
obligation to defend and indemnify any party referred as being entitled to
coverage

29



--------------------------------------------------------------------------------



 



thereunder pursuant to this Lease. The Landlord’s obligations under this
Section 13.05 shall survive the expiration or earlier termination of the Term.
     13.06. Neither Landlord nor any Superior Lessor shall be liable or
responsible for, and Tenant hereby releases Landlord and each Superior Lessor
from, all liability and responsibility to Tenant and any person claiming by,
through or under Tenant, by way of subrogation, for any injury, loss or damage
to any person or property in or around the Demised Premises or to Tenant’s
business irrespective of the cause of such injury, loss or damage, and Tenant
shall require its insurers to include in all of Tenant’s insurance policies
which could give rise to a right of subrogation against Landlord or any Superior
Lessor a clause or endorsement whereby the insurer waives any rights of
subrogation against Landlord and such Superior Lessors or permits the insured,
prior to any loss, to agree with a third party to waive any claim it may have
against said third party without invalidating the coverage under the insurance
policy.
     13.07 Tenant shall not be liable or responsible for, and Landlord hereby
releases Tenant from, all liability and responsibility to Landlord and any
person claiming by, through or under Landlord, by way of subrogation for any
injury, loss or damage to any person or property in or around the Building or
the Land irrespective of the cause of such injury, loss, or damage, and Landlord
shall require its insurers to include in all of Landlord’s insurance policies
which could give rise to a right of subrogation against Tenant a clause or
endorsement whereby the insurer waives any rights of subrogation against Tenant
or permits the insured, prior to any loss, to agree with a third party to waive
any claim it may have against said third party without invalidating the coverage
under the insurance policy.
ARTICLE 14 — Rules and Regulations
     14.01. Tenant and its employees and agents shall faithfully observe and
comply with the Rules and Regulations and such reasonable changes therein
(whether by modification, elimination or addition) as Landlord at any time or
times hereafter may make and communicate to Tenant, which in Landlord’s
judgment, shall be necessary for the reputation, safety, care or appearance of
the Land and Building, or the preservation of good order therein, or the
operation or maintenance of the Building or its equipment and fixtures, or the
Common Areas, and which do not unreasonably affect the conduct of Tenant’s
business in the Demised Premises; provided, however, that in case of any
conflict or inconsistency between the provisions of this Lease and any of the
Rules and Regulations, the provisions of this Lease shall control. Nothing in
this Lease contained shall be construed to impose upon Landlord any duty or
obligation to issue Rules and Regulations or enforce the Rules and Regulations
against any other tenant or any employees or agents of any other tenant, and
Landlord shall not be liable to Tenant for violation of the Rules and
Regulations by any other tenant or its employees, agents, invitees or licensees
ARTICLE 15 — Alterations and Signs
     15.01. Tenant shall not make any alterations or additions to the Demised
Premises, or make any holes or cuts in the walls, ceilings, roofs, or floors
thereof, or change the exterior color or architectural treatment of the Demised
Premises, without on each occasion first obtaining the

30



--------------------------------------------------------------------------------



 



consent of Landlord which consent with respect to non-structural alterations
shall not be unreasonably withheld. Tenant shall submit to Landlord Plans and
Specifications for such work at the time Landlord’s consent is sought. Tenant
shall pay to Landlord upon demand the reasonable cost and expense of Landlord’s
third party independent professionals in (a) reviewing said Plans and
Specifications and (b) inspecting the alterations to determine whether the same
are being performed in accordance with the approved Plans and Specifications and
all Legal Requirements and Insurance Requirements, including, without
limitation, the fees of any architect or engineer employed by Landlord for such
purpose. Before proceeding with any permitted alteration which will cost more
than $100,000 (exclusive of the costs of decorating work and items constituting
Tenant’s Property), as estimated by a reputable contractor designated by
Landlord, Tenant shall, except with respect to the Tenant’s Work performed for
Tenant’s initial occupancy of the Demised Premises, obtain and deliver to
Landlord either (i) a performance bond and a labor and materials payment bond
(issued by a corporate surety licensed to do business in New Jersey), each in an
amount equal to 125% of such estimated cost and in form satisfactory to
Landlord, or (ii) such other security as shall be reasonably satisfactory to
Landlord. Landlord agrees that in the event Tenant is not in default of its
obligations under this Lease beyond any applicable notice or cure period,
provided Tenant has not assigned this Lease or sublet more than fifty (50%)
percent (in the aggregate) of the Floor Space of Demised Premises, Landlord
shall waive the Tenant’s obligation to post a bond under this Section 15.01
unless required by a Superior Mortgagee or unless such bond is required in
connection with performance of Tenant’s obligations under Section 20.01 of this
Lease. Tenant shall fully and promptly comply with and observe the Rules and
Regulations then in force in respect of the making of alterations. Any review or
approval by Landlord of any plans and/or specifications with respect to any
alterations is solely for Landlord’s benefit, and without any representation or
warranty whatsoever to Tenant in respect of the adequacy, correctness or
efficiency thereof or otherwise. In addition, the Landlord shall not
unreasonably withhold its consent to the Tenant’s exclusive use of the flagpole
on the lawn of the Building solely to display the flag of the United States.
Tenant shall keep and maintain said flagpole in good order and condition at
Tenant’s sole cost and expense.
     15.02. Tenant shall obtain all necessary governmental permits and
certificates for the commencement and prosecution of permitted alterations and
for final approval thereof upon completion, and shall cause alterations to be
performed in compliance therewith and with all applicable Legal Requirements and
Insurance Requirements. Alterations shall be diligently performed in a good and
workmanlike manner, using new materials and equipment at least equal in quality
and class to the better of (a) the original installations of the Building, or
(b) the then standards for the Building established by Landlord. Alterations
shall be performed by contractors first approved by Landlord, which approval
shall not be unreasonably withheld. Alterations shall be made in such manner as
not to unreasonably interfere with or delay and as not to impose any additional
expense upon Landlord in the construction, maintenance, repair or operation of
the Building; and if any such additional expense shall be incurred by Landlord
as a result of Tenant’s making of any alterations, Tenant shall pay any such
additional expense upon demand. Throughout the making of alterations, Tenant
shall carry, or cause to be carried, worker’s compensation insurance in
statutory limits and general liability insurance, with completed operation
endorsement, for any occurrence in or about the Building, under which Landlord
and its managing agent and any Superior Lessor whose name and address shall

31



--------------------------------------------------------------------------------



 



previously have been furnished to Tenant shall be named as parties insured, in
such commercially reasonable limits as Landlord may reasonably require, with
insurers reasonably satisfactory to Landlord. Tenant shall furnish Landlord with
reasonably satisfactory evidence that such insurance is in effect at or before
the commencement of alterations and, on request, at reasonable intervals
thereafter during the making of alterations.
     15.03. Tenant shall not place any signs on the roof, exterior walls or
grounds of the Demised Premises without first obtaining Landlord’s written
consent thereto. In placing any signs on or about the Demised Premises, Tenant
shall, at its expense, comply with all applicable Legal Requirements and obtain
all required permits and/or licenses. Landlord shall not unreasonably withhold
or delay its consent to Tenant’s exterior signage or monument sign, and shall,
at no cost or expense to Landlord execute such applications as may be reasonably
required, provided such signage is consistent with the character and quality of
the Building, does not include a roof sign, does not exceed Tenant’s Fraction of
the exterior signage of the Building permitted by applicable Legal Requirements
(herein the “Permissible Signage”), and such signage includes only Tenant’s name
and logo. Landlord shall not unreasonably withhold its consent to Tenant
installing, at Tenant’s sole cost and expense and upon compliance by Tenant, at
Tenant’s sole cost and expense, with applicable Legal Requirements, a monument
sign in front of the Building even if such monument sign exceeds in size the
Tenant’s Fraction of the Permissible Signage; provided however that Tenant shall
upon request of Landlord and certification that Landlord or another tenant in
the Building requires signage (and the size of such signage up to the difference
between 100% and Tenant’s Fraction of Permissible Signage) which will not be
permitted due to Tenant using more than its Tenant’s Fraction of Permissible
Signage, at no cost or expense to Landlord, reduce the size of Tenant’s signage
to the greater of (i) Tenant’s Fraction of the Permissible Signage or (ii) the
amount of Permissible Signage for the Property less signage area that the
Landlord requires as provided herein.
     15.04. Landlord shall not, without Tenant’s consent, which consent shall
not be unreasonably withheld, install a sign having another Tenant’s name or
logo on the portion of the exterior of the Building identified as the “Tenant’s
Protected View Area” on Exhibit L.
ARTICLE 16 — Landlord’s and Tenant’s Property
     16.01. All fixtures, equipment, improvements and appurtenances attached to
or built into the Demised Premises at the commencement of or during the Term,
whether or not by or at the expense of Tenant, shall be and remain a part of the
Demised Premises, shall be deemed to be the property of Landlord and shall not
be removed by Tenant, except as provided in Article 16.02. Further, any
carpeting or other personal property in the Demised Premises on the Commencement
Date, unless installed and paid for by Tenant, shall be and shall remain
Landlord’s property and shall not be removed by Tenant.
     16.02. All movable partitions, business and trade fixtures, machinery and
equipment, communications equipment and office equipment, whether or not
attached to or built into the Demised Premises, which are installed in the
Demised Premises by or for the account of Tenant without expense to Landlord and
can be removed without structural damage to the Building and

32



--------------------------------------------------------------------------------



 



all furniture, furnishings, and other movable personal property owned by Tenant
and located in the Demised Premises (collectively, “Tenant’s Property”) shall be
and shall remain the property of Tenant and may be removed by Tenant at any time
during the Term; provided that if any of the Tenant’s Property is removed,
Tenant shall repair or pay the cost of repairing any damage to the Demised
Premises, the Building or the Common Areas resulting from the installation
and/or removal thereof. Any equipment or other property for which Landlord shall
have granted any allowance or credit to Tenant shall not be deemed to have been
installed by or for the account of Tenant without expense to Landlord, shall not
be considered as the Tenant’s Property and shall be deemed the property of
Landlord. The parties acknowledge that the allowance in Rider Section R4 is for
improvements to the Demised Premises and that such improvements shall not be
subject to the provisions of the prior sentence, but shall not be removed by
Tenant without Landlord’s consent.
     16.03. At or before the Expiration Date or the date of any earlier
termination of this Lease, or within fifteen (15) days after such an earlier
termination date, Tenant shall remove from the Demised Premises all of the
Tenant’s Property (except such items thereof as Landlord shall have expressly
permitted to remain, which property shall become the property of Landlord if not
removed), and Tenant shall repair any damage to the Demised Premises, the
Building and the Common Areas resulting from any installation and/or removal of
the Tenant’s Property. Any items of the Tenant’s Property which shall remain in
the Demised Premises after the Expiration Date or after a period of fifteen
(15) days following an earlier termination date, may, at the option of Landlord,
be deemed to have been abandoned, and in such case such items may be retained by
Landlord as its property or disposed of by Landlord, without accountability, in
such manner as Landlord shall determine at Tenant’s expense.
     16.04. At or before the Expiration Date or the date of any earlier
termination of this Lease, or within fifteen (15) days after such an earlier
termination date, Tenant shall, at Tenant’s sole cost and expense, remove from
the Demised Premises the parts carousel to be installed in the Demised Premises
and Tenant shall repair any damage to the Demised Premises, the Building and the
Common Areas resulting from any installation and/or removal thereof;
ARTICLE 17 — Repairs and Maintenance
     17.01. (a) Tenant shall, throughout the Term, take good care of the Demised
Premises, the fixtures and appurtenances therein, and shall not do, suffer, or
permit any waste with respect thereto. Tenant shall keep and maintain the
Demised Premises including without limitation all building equipment, windows,
doors, loading bay doors and shelters, plumbing and electrical systems, heating,
ventilating and air conditioning (“HVAC”) systems (whether located in the
interior of the Demised Premises or on the exterior of the Building) in a clean
and orderly condition. Tenant shall, at Landlord’s option, keep and maintain in
a clean and orderly condition all HVAC systems and any other mechanical or other
systems exclusively serving the Demised Premises which are located in whole or
in part outside of the Demised Premises (it being understood and agreed that if
Landlord shall elect to keep and maintain said systems, then the cost of same
shall be included in Operating Expenses (provided however that Tenant’s Fraction
with respect to such item shall be deemed to be 100%), subject to the limitation
on payments to affiliates of Landlord set forth in subsection (8) of
Section 1.01W). Tenant shall keep and

33



--------------------------------------------------------------------------------



 



maintain all exterior components of any windows, doors, loading bay doors and
shelters serving the Demised Premises in a clean and orderly condition. The
phrase “keep and maintain” as used herein includes repairs, replacement and/or
restoration as appropriate. Tenant shall not permit or suffer any over-loading
of the floors of the Demised Premises.
     (b) Subject to the applicability of the proceeds of any casualty insurance
carried by Landlord for such events the premiums for which have been included in
Operating Expenses, Tenant shall be responsible for all repairs, interior and
exterior, structural and nonstructural, ordinary and extraordinary, in and to
the Demised Premises, and the Building (including the facilities and systems
thereof) and the Common Areas the need for which arises out of (a) the
performance or existence of the Tenant’s Work or alterations, (b) the
installation, use or operation of the Tenant’s Property in the Demised Premises,
(c) the moving of the Tenant’s Property in or out of the Building, or (d) the
act, omission, misuse or neglect of Tenant or any of its subtenants or its or
their employees, agents, contractors or invitees. Upon request by Landlord,
Tenant shall furnish Landlord with true and complete copies of maintenance
contracts and with copies of all invoices for work performed, confirming
Tenant’s compliance with its obligations under this Article. In the event Tenant
fails to furnish such copies, Landlord shall have the right, at Tenant’s cost
and expense, to conduct such inspections or surveys as may be required to
determine whether or not Tenant is in compliance with this Article and to have
any work required of Tenant performed at Tenant’s cost and expense. Tenant shall
promptly replace all scratched, damaged or broken doors and glass in and about
the Demised Premises and shall be responsible for all repairs, maintenance and
replacement of wall and floor coverings in the Demised Premises and for the
repair and maintenance of all sanitary and electrical fixtures and equipment
therein. The Tenant shall also arrange for its own cleaning services and rubbish
removal, subject to the right of Landlord, at Landlord’s option to perform such
services and include the cost of such services in Operating Expenses (provided
however that Tenant’s Fraction with respect to such item shall be deemed to be
100%), subject to the limitation on payments to affiliates of Landlord set forth
in subsection (8) of Section 1.01W. Tenant shall promptly make all repairs in or
to the Demised Premises for which Tenant is responsible, and any repairs
required to be made by Tenant to the mechanical, electrical, sanitary, heating,
ventilating, air-conditioning or other systems of the Demised Premises shall be
performed only by contractor(s) reasonably approved by Landlord. Any other
repairs in or to the Building and the facilities and systems thereof for which
Tenant is responsible shall be performed by Landlord at Tenant’s expense; but
Landlord may, at its option, with respect to any such work costing more than One
Hundred Thousand & 00/100 ($100,000.00) Dollars or if required by any Superior
Mortgagee, require Tenant to furnish to Landlord such security, in form
(including, without limitation, a bond issued by a corporate surety licensed to
do business in New Jersey) and amount, as Landlord shall deem necessary to
assure the payment for such work by Tenant; provided that Tenant’s Work done for
its initial occupancy of the Demised Premises shall not require any such
security.
     Notwithstanding the provisions of Section 17.01(a) to the contrary, Tenant
shall not be required to replace and may remove at any time any additional air
conditioning equipment installed by Tenant in the non-office portions of the
Demised Premises, other than replacements of existing air conditioning in the
non-office portions of the Demised Premises which are air conditioned as of the
Commencement Date. In the event Tenant installs any air conditioning

34



--------------------------------------------------------------------------------



 



equipment in the non-office portions of the Demised Premises and such air
conditioning equipment remains upon the expiration or sooner termination of this
Lease, and provided that Landlord gives Tenant written notice to remove such air
conditioning equipment at least ninety (90) days prior to the end of the Term,
Tenant shall remove said air conditioning equipment and repair any damage and
penetrations of the roof at Tenant’s sole cost and expense. Nothing contained
herein shall be construed as relieving Tenant of its obligation to keep and
maintain (including, but not limited to the obligation to make replacements
thereof) all HVAC equipment serving the Demised Premises to the extent the
Demised Premises are served by HVAC equipment as of the Commencement Date.
     17.02. So long as Tenant is not in default beyond the applicable cure or
grace period under this Lease, Landlord shall make all structural repairs and
replacements, including, specifically, the Building systems (not serving
exclusively the Demised Premises), roof and roof membrane (except as hereinabove
provided in Section 17.01), the leaders and gutters, gravel stops and flashings
as well as sewer lines and the utility lines to the Building, and the exterior
walls of the Building and the cost of such items shall be included in Operating
Expenses, for which Tenant shall pay Tenant’s Fraction (subject to the
amortization provisions with respect to capital expenditures set forth in
Section 1.01W). Landlord shall keep and maintain the Common Areas and shall
procure landscaping and snow removal services for the Building and the cost
thereof shall be included in Operating Expenses, for which Tenant shall pay
Tenant’s Fraction provided, however, that the cost for such landscaping and snow
removal services shall be at a competitive price as charged by available third
party vendors.
     17.03. Tenant shall not permit or suffer the overloading of the floors of
the Demised Premises beyond 300 pounds per square foot, or lesser amount as may
be applicable to any mezzanine area.
     17.04. Except as otherwise expressly provided in this Lease, Landlord shall
have no liability to Tenant, nor shall Tenant’s covenants and obligations under
this Lease be reduced or abated in any manner whatsoever, by reason of any
inconvenience, annoyance, interruption or injury to business arising from
Landlord’s doing any repairs, maintenance, or changes which Landlord is required
or permitted by this Lease, or required by Law, to make in or to any portion of
the Building. Landlord shall use reasonable efforts to perform any such repairs,
maintenance or changes with as little interference as is practicable to Tenant’s
use and occupancy of the Demised Premises, provided however that nothing
contained herein shall require Landlord to utilize night or weekend labor. If
solely as a result of Landlord’s negligence or willful misconduct in performing
its obligations in this Article 17 and provided further that in addition all of
the following conditions occur: (i) Tenant is forced to cease operations at the
Demised Premises as the result of such failure (ii) Landlord fails to cure such
conditions within five (5) business days after Tenant notifies Landlord of such
failure (the “Outside Cure Date”), (iii) such failure is not the result of a
damage or destruction covered by Article 22 or a condemnation or taking covered
by Article 23, then Tenant shall receive, a rental credit of one (1) day of free
Fixed Rent, Operating Expenses and Real Estate Taxes otherwise payable by Tenant
under this Lease for each day after the Outside Cure Date that Landlord has
failed to so cure such discontinuance.

35



--------------------------------------------------------------------------------



 



ARTICLE 18 — Utility Charges
     18.01. Tenant shall pay all charges for gas, water, sewer, electricity,
heat or other utility or service supplied to the Demised Premises as measured by
meter(s) or sub-meter(s) (or a combination thereof) relating to or for from
which Landlord is able to determine Tenant’s use, and any cost of repair,
maintenance, replacement, and reading of any meters measuring Tenant’s
consumption thereof. If any utilities or services are not separately metered or
assessed or are only partially separately metered or assessed and are used in
common with other tenants or occupants of the Building, and are not reasonably
able to be separately determined (either by use of sub-meter(s) or equivalent
methods) Tenant shall pay to Landlord on demand Tenant’s proportionate share of
such charges for utilities and/or services, which shall be such charges
multiplied by a fraction the numerator of which shall be the Floor Space in the
Demised Premises and the denominator of which shall be the Floor Space of all
tenants and occupants of the Building using such utilities and/or services.
Landlord reserves the right, but not the obligation, to separately meter or
cause to be separately metered or sub-metered, any gas, water, sewer,
electricity, heat or other utility or service serving the Property or the
Demised Premises. In the event Landlord determines that Tenant’s utilization of
any such service exceeds the fraction referred to above, Tenant’s proportionate
share with respect to such service shall, at Landlord’s option, mean the
percentage of any such service (but not less than the fraction referred to
above) which Landlord reasonably estimates as Tenant’s utilization thereof.
Tenant expressly agrees that Landlord shall not be responsible for the failure
of supply to Tenant of any of the aforesaid, or any other utility service.
Landlord shall not be responsible for any public or private telephone service to
be installed in the space, particularly conduit, if required. If Landlord, or
its designee is permitted by law to provide electric energy to the Demised
Premises by re-registering meters or otherwise and to collect any charges for
electric energy, Landlord or its designee shall have the exclusive right to do
so, in which event Tenant shall pay to Landlord or its designee upon receipt of
bills therefor charges for electric energy provided the rates for such electric
energy shall not be more than the rates Tenant would be charged for electric
energy if furnished directly to Tenant by the public utility which would
otherwise have furnished electric energy.
     18.02. Tenant’s use of electric energy in the Demised Premises shall not at
any time exceed the capacity of any of the electrical conductors and equipment
in or otherwise serving the Demised Premises. In order to insure that such
capacity is not exceeded and to avert possible adverse effect upon the
Building’s electric service, Tenant shall not, without Landlord’s prior consent
in each instance (which shall not be unreasonably withheld, delayed or
conditioned), connect any fixtures, appliances or equipment to the Building’s
electric distribution system or make any alteration or addition to the electric
system of the Demised Premises existing on the Commencement Date. Should
Landlord grant such consent, all additional risers or other equipment required
therefor shall be provided by Landlord and the cost thereof shall be paid by
Tenant to Landlord on demand. Landlord agrees not to unreasonably withhold its
consent to the proposed upgrading of electrical service by Tenant at no cost or
expense to Landlord, to be detailed in the Tenant’s Plans and Specifications.
     18.03. At Landlord’s option, Landlord or Landlord’s designee shall have the
exclusive right, but not the obligation, to install or cause to be installed, at
Landlord’s sole cost and expense and without reimbursement by Tenant as an
Operating Expense solar panels or other

36



--------------------------------------------------------------------------------



 



energy generating equipment on the Building (including but not limited to the
roof thereof) for purposes of furnishing in whole or in part electric energy to
the Building (herein an “Energy System”). Tenant shall provide Landlord or its
designee with access to the Demised Premises for the installation, maintenance
and repair of such Energy System as Landlord or its designee may require. If
installed, such Energy System shall (either itself or together with such service
provided by a public utility provider) meet the minimum service provided to the
Building immediately prior to the installation of such Energy System. In the
event Landlord elects to install or cause such Energy System to be installed,
Tenant shall purchase electric energy for the Demised Premises from Landlord or
its designee and Tenant shall pay the reasonable charges established by Landlord
or its designee for such service from time to time, but not in excess of the
rates payable by Tenant from a third party public utility provider having
service available to the Building. Landlord also reserves the right to
discontinue furnishing electric energy at any time whether or not Tenant is in
default of this Lease upon not less than thirty (30) days’ notice to Tenant
provided Tenant can arrange for electric service from the local utility service
within such period.
     18.04 The failure of any utility service hereunder shall not be construed
as a constructive eviction of Tenant and shall not excuse Tenant from failing to
perform any of its obligations hereunder. If solely as a result of Landlord’s
negligence or willful misconduct all of the following conditions occur:
(i) Tenant suffers a discontinuance of electricity, natural gas or water to the
Demised Premises, (ii) Landlord fails to cure discontinuance within five
(5) business days after Tenant notifies Landlord of such discontinuance (the
“Outside Cure Date”), (iii) Tenant is forced to cease operations at the Demised
Premises as the result of such failure to cure the discontinuance, and (iv) such
discontinuance is not the result of a damage or destruction covered by
Article 22 or a condemnation or taking covered by Article 23, then Tenant shall
receive, a rental credit of one (1) day of free Fixed Rent, Operating Expenses
and Real Estate Taxes otherwise payable by Tenant under this Lease for each day
after the Outside Cure Date that Landlord has failed to so cure such
discontinuance.
ARTICLE 19 — Access, Changes and Name
     19.01. Except for the space within the inside surfaces of all walls, hung
ceilings, floors, windows and doors bounding the Demised Premises, all of the
Building, including, without limitation, exterior Building walls, core corridor
walls and doors and any core corridor entrance, any terraces or roofs adjacent
to the Demised Premises, and any space in or adjacent to the Demised Premises
used for shafts, stacks, pipes, conduits, fan rooms, ducts, electric or other
utilities, sinks or other Building facilities and the use thereof, as well as
access thereto through the Demised Premises for the purpose of operating,
maintenance, decoration and repair, are reserved to Landlord. Landlord also
reserves the right, to install, erect, use and maintain pipes, ducts and
conduits in and through the Demised Premises, provided such are properly
enclosed.
     19.02. Landlord and its agents shall have the right to enter and/or pass
through the Demised Premises, upon one (1) business day prior written notice to
the Tenant which provides the name of all visitors, the company affiliation of
each visitor and purpose of the visit, (a) to examine the Demised Premises and
to show them to actual and prospective Superior Lessors,

37



--------------------------------------------------------------------------------



 



Superior Mortgagees, or prospective purchasers of the Building, and (b) to make
such repairs, alterations, additions and improvements in or to the Demised
Premises and/or in or to the Building or its facilities and equipment as
Landlord is required or desires to make. However, in the event that an emergency
exists with respect to property damage or personal injury, the Landlord and it
agents shall be entitled to immediate access to the Demised Premises. Landlord
shall be allowed to take all materials into and upon the Demised Premises that
may be required in connection therewith, without any liability to Tenant and
without any reduction of Tenant’s obligations hereunder. During the period of
eighteen (18) months prior to the Expiration Date, Landlord and its agents may
exhibit the Demised Premises to prospective tenants upon one (1) business day’s
prior written notice as provided herein. Notwithstanding the foregoing, if any
proposed visitor does not pass the Tenant’s reasonable security inquiry of the
Tenant to the extent required to preserve Tenant’s status as a defense
contractor, Landlord will not bring such person to the restricted portions of
the Demised Premises without Tenant’s consent.
     19.03. If at any time any windows of the Demised Premises are temporarily
darkened or obstructed by reason of any repairs, improvements, maintenance
and/or cleaning in or about the Building, or if any part of the Building or the
Common Areas, other than the Demised Premises, is temporarily or permanently
closed or inoperable, the same shall not be deemed a constructive eviction and
shall not result in any reduction or diminution of Tenant’s obligations under
this Lease.
     19.04. If, during the last month of the Term, Tenant has removed all or
substantially all of the Tenant’s Property from the Demised Premises and Tenant
has vacated the Demised Premises and no employees are using the Demised
Premises, Landlord may, with five (5) day’s written notice to Tenant, enter the
Demised Premises and alter, renovate and decorate the same, without liability to
Tenant and without reducing or otherwise affecting Tenant’s obligations
hereunder.
     19.05. Landlord reserves the right, at any time and from time to time, to
make such changes, alterations, additions and improvements in or to the Building
and the fixtures and equipment thereof as Landlord shall deem necessary or
desirable provided that such changes will not materially adversely impact the
use and enjoyment of the Tenant to the Demised Premises and the Common Areas.
     19.06. Landlord may adopt any name for the Building with the prior notice
of fifteen (15) business days to Tenant; provided however that unless Tenant is
in default of any of its obligations under this Lease beyond any applicable
notice or cure period and provided the original Tenant is itself in occupancy
and has not assigned or sublet the all or in the aggregate more than fifty
percent (50%) of the Demised Premises, Landlord will not name the Building for a
direct business competitor of Tenant, without Tenant’s consent. Landlord
reserves the right to change the name and/or address of the Building at any time
with the prior notice of fifteen (15) business days to Tenant.

38



--------------------------------------------------------------------------------



 



ARTICLE 20 — Mechanics’ Liens and Other Liens
     20.01. Nothing contained in this Lease shall be construed to imply any
consent of Landlord to subject Landlord’s interest or estate to any liability
under any mechanic’s, construction or other lien law. If any lien or any Notice
of Intention (to file a lien), Lis Pendens, or Notice of Unpaid Balance and
Right to File Lien is filed against the Land, the Building, or any part thereof,
or the Demised Premises, or any part thereof, for any work, labor, services or
materials claimed to have been performed or furnished for or on behalf of
Tenant, or anyone holding any part of the Demised Premises through or under
Tenant, Tenant shall cause the same to be canceled and discharged of record by
payment, bond or order of a court of competent jurisdiction or by making payment
into Court of the statutory amount within fifteen (15) days after notice by
Landlord to Tenant.
ARTICLE 21 — Non-Liability of Landlord
     21.01. Neither Landlord nor any partner, joint venturer, director, officer,
agent, servant or employee of Landlord shall be liable to Tenant for any loss,
injury or damage to Tenant or to any other Person, or to its or their property,
irrespective of the cause of such injury, damage or loss, unless caused by or
resulting from the negligence of Landlord, its agents, servants or employees in
the operation or maintenance of the Land or Building without contributory
negligence on the part of Tenant or any of its subtenants or licensees or its or
their employees, agents or contractors. Further, neither Landlord nor any
partner, joint venturer, director, officer, agent, servant or employee of
Landlord shall be liable (a) for any such damage caused by other tenants or
Persons in, upon or about the Land or Building, or caused by operations in
construction of any private, public or quasi-public work; or (b) even if
negligent, for consequential damages arising out of any loss of use of the
Demised Premises or any equipment or facilities therein by Tenant or any Person
claiming through or under Tenant.
     21.02. Neither Landlord nor Tenant shall be liable to the other for any
consequential damages arising out of or by reason of any default under this
Lease; provided however that nothing contained in this Section 21.02 shall be
construed as limiting Landlord’s right to collect the damages expressly provided
for in Section 27.01 of this Lease.
     21.03. Notwithstanding any provision to the contrary, Tenant shall look
solely to the estate and property of Landlord in and to the Land and Building
(or the proceeds received by Landlord on a sale, casualty or condemnation of
such estate and property but not the proceeds of any financing or refinancing
thereof) in the event of any claim against Landlord arising out of or in
connection with this Lease, the relationship of Landlord and Tenant or Tenant’s
use of the Demised Premises or the Common Areas, and Tenant agrees that the
liability of Landlord arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Demised Premises or
the Common Areas shall be limited to such estate and property of Landlord (or
sale, casualty or condemnation proceeds). No other properties or assets of
Landlord or any partner, joint venturer, director, officer, agent, servant or
employee of Landlord shall be subject to levy, execution or other enforcement
procedures for the satisfaction of any judgment (or other judicial process) or
for the satisfaction of any other remedy of Tenant arising out of, or in
connection with, this Lease, the relationship of Landlord and Tenant or Tenant’s
use of the Demised Premises or the Common Areas and if Tenant shall acquire a
lien on or interest in any

39



--------------------------------------------------------------------------------



 



other properties or assets by judgment or otherwise, Tenant shall promptly
release such lien on or interest in such other properties and assets by
executing, acknowledging and delivering to Landlord an instrument to that effect
prepared by Landlord’s attorneys. Tenant hereby waives the right of specific
performance and any other remedy allowed in equity if specific performance or
such other remedy could result in any liability of Landlord for the payment of
money to Tenant, or to any court or governmental authority (by way of fines or
otherwise) for Landlord’s failure or refusal to observe a judicial decree or
determination, or to any third party.
ARTICLE 22 — Damage or Destruction
     22.01. If the Building or the Demised Premises shall be partially or
totally damaged or destroyed by fire or other casualty (and if this Lease shall
not be terminated as in this Article 22 hereinafter provided), Landlord shall
repair the damage and restore and rebuild the Building and/or the Demised
Premises (including the Tenant’s Work to the extent Tenant’s Work becomes part
of the Building, but not including the Tenant’s Property which will be
separately insured by Tenant) with reasonable dispatch after notice to it of the
damage or destruction and the collection of the insurance proceeds attributable
to such damage.
     22.02. If all or part of the Demised Premises shall be damaged or destroyed
or rendered completely or partially untenantable on account of fire or other
casualty, the Rent shall be abated or reduced, as the case may be, in the
proportion that the untenantable area of the Demised Premises bears to the total
area of the Demised Premises (to the extent of rent insurance proceeds received
by the Landlord) for the period from the date of the damage or destruction to
(a) the date the damage to the Demised Premises shall be substantially repaired,
or (b) if the Building and not the Demised Premises is so damaged or destroyed,
the date on which the Demised Premises shall be made tenantable; provided,
however, should Tenant reoccupy a portion of the Demised Premises during the
period the repair or restoration work is taking place and prior to the date that
the Demised Premises are substantially repaired or made tenantable the Rent
allocable to such reoccupied portion, based upon the proportion which the area
of the reoccupied portion of the Demised Premises bears to the total area of the
Demised Premises, shall be payable by Tenant from the date of such occupancy.
     22.03. If (a) the Building or the Demised Premises shall be totally damaged
or destroyed by fire or other casualty, or (b) the Building shall be so damaged
or destroyed by fire or other casualty that its repair or restoration requires
the expenditure, as estimated by a reputable contractor or architect designated
by Landlord, of more than thirty-five percent (35%) (or twenty percent [20%] if
such casualty occurs during the last two [2] years of the Term, including any
extensions pursuant to a valid exercise of Tenant’s renewal option, if any, in
which event the thirty-five percent (35%) threshold shall be applicable), of the
full insurable value of the Building immediately prior to the casualty, or
(c) the Building shall be damaged or destroyed by fire or other casualty and
either the loss shall not be covered by Landlord’s insurance or the net
insurance proceeds (after deducting all expenses in connection with obtaining
such proceeds) shall, in the estimation of a reputable contractor or architect
designated by Landlord be insufficient to pay for the repair or restoration work
(unless with respect to this subsection (c): (i) Tenant within fifteen
(15) business of notice from Landlord that the insurance proceeds are

40



--------------------------------------------------------------------------------



 



inadequate to rebuild agrees, pursuant to a written agreement in form and
substance satisfactory to Landlord to fund the difference between the cost to
rebuild and the insurance proceeds and provides Landlord with security
reasonably acceptable to Landlord to assure Landlord of Tenant’s ability to
perform such obligation, and (ii) as reasonably estimated by the Architect,
there will be not less than five (5) years (including any Extended Period for
which Tenant has exercised its renewal option pursuant to Section R2 of the
Rider to Lease) remaining on the term of this Lease upon completion of such
restoration), then in any of such cases in subsections (a),(b) or (c) above
Landlord may terminate this Lease by giving Tenant notice to such effect within
ninety (90) days after the date of the fire or other casualty. Landlord agrees
that it shall not exercise its right to terminate this Lease under subsection
(a) or (b) of this Section 22.03, unless one or more of the following conditions
shall have occurred: (i) Landlord is required to exercise such right by a
Mortgagee, (ii) such damage or destruction occurs in the last two (2) years of
the Term including any extensions pursuant to a valid exercise of Tenant’s
renewal option, if any, (iii) a Mortgagee fails or refuses to disburse the
proceeds of insurance for such restoration, or (iv) a Mortgagee or its assign
becomes a Successor Landlord or appoints a receiver to or otherwise succeeds to
the rights of Landlord under this Lease. Nothing contained herein shall be
construed as limiting Landlords right to terminate with respect to any damage or
destruction giving Landlord the right to terminate this Lease pursuant to
subsection (c) of this Section 22.03 or under any other provision of this Lease.
     22.04. In the event of damage or destruction with respect to the Building
the repair or restoration of which requires the expenditure, as estimated by a
reputable contractor or architect designated by Landlord, of more than forty
percent (40%) of the full insurable value of the Building immediately prior to
the casualty (or twenty percent [20%] if such casualty occurs during the last
two [2] years of the Term), then in either of such events Landlord and Tenant
shall each have the right to request within thirty (30) days after such event
the Architect to determine the estimated time for restoration. The Landlord
shall cause the Architect to provide notice to Landlord and Tenant of such
determination (the “Architect’s Notice”) within thirty (30) days after notice
from Landlord or Tenant requesting such determination. If the Architect
determines that the restoration of same is estimated to take more than eighteen
(18) months from the date of the casualty, Landlord and Tenant shall each have
the right (provided, however that Tenant’s right shall be conditioned upon
(i) Tenant not being in monetary or material non-monetary default under this
Lease beyond any applicable notice and cure period, and in any event curing such
default(s) prior to termination, and (ii) the Demised Premises not being
reasonably useable by Tenant for the operation of its business therein as a
result of such damage or destruction for a period of not less than eighteen
(18) months as estimated by such Architect) to terminate this Lease upon thirty
(30) days prior written notice to Landlord, given within thirty (30) days of the
Architect’s Notice. Landlord’s and Tenant’s right to terminate the Lease
pursuant to this Section shall be in addition to and not in limitation of
Landlord’s rights pursuant to this Article 22, including but not limited to
Landlord’s right to terminate the Lease pursuant to Section 22.01 hereof.
Nothing contained herein shall be construed as limiting Landlord’s right to
collect the full amount of the proceeds of insurance, including but not limited
to rent insurance or business interruption insurance.
     If Landlord elects to terminate this Lease pursuant to Section 22.03 or
22.04 of this Lease and such termination occurs prior to the original Expiration
Date not including any extension of the Expiration Date with respect to any
Extended Periods (i.e. in the initial ten (10) year term),

41



--------------------------------------------------------------------------------



 



the Landlord shall reimburse the Tenant for the unamortized balance of the cost
of Tenant’s Work in accordance with Exhibit I attached hereto (herein the
“Reimbursement Amount”), provided insurance proceeds are available for payment
of the Reimbursement Amount after restoration of the Building (exclusive of the
Tenant Work which is not being restored) and provided further that all of the
following conditions are met:

  1.   Tenant is not in default of its obligations under this Lease beyond any
applicable notice or grace period;     2.   Tenant has completed performance of
its obligations under Article 12 of this Lease, including but not limited to all
obligations with regard to ISRA and all other Environmental Laws (in the event
Tenant has not completed performance of such obligations, payment of the
Reimbursement Amount shall be deferred until such performance is completed); and
    3.   Tenant has not assigned this Lease or sublet more than fifty (50%)
percent (in the aggregate) of the Floor Space of the Demised Premises and was at
the time of such damage or destruction itself in occupancy of not less than
fifty (50%) percent of the Floor Space of the Demised Premises.

     22.05. Except as expressly set forth herein, Tenant shall not be entitled
to terminate this Lease and no damages, compensation or claim shall be payable
by Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of any portion of the Demised Premises or of the Building
pursuant to this Article 22. Landlord shall use its commercially reasonable
efforts to make such repair or restoration promptly and in such manner as not
unreasonably to interfere with Tenant’s use and occupancy of the Demised
Premises, but Landlord shall not be required to do such repair or restoration
work except during Landlord’s business hours on business days.
     22.06. Notwithstanding any of the foregoing provisions of this Article 22,
if by reason of some act or omission on the part of Tenant or any of its
subtenants or its or their partners, directors, officers, servants, employees,
agents or contractors, Landlord or any Superior Lessor or any Superior Mortgagee
shall be unable to collect all of the insurance proceeds (including, without
limitation, rent insurance proceeds) applicable to damage or destruction of the
all or any part of the Property by fire or other casualty, then, without
prejudice to any other remedies which may be available against Tenant, any
abatement of Rent to which Tenant may have been entitled under this Lease shall
be reduced dollar for dollar by the amount of any insurance proceeds that the
Landlord is denied as a result of such act or omissions referred to above.
     22.07. Landlord will not carry insurance of any kind on the Tenant’s
Property and, except as provided by law or by reason of Landlord’s breach of any
of its obligations hereunder, shall not be obligated to repair any damage to or
replace the Tenant’s Property.
     22.08. The provisions of this Article 22 shall be deemed an express
agreement governing any case of damage or destruction of the Demised Premises
and/or Building by fire or other casualty, and any law providing for such a
contingency in the absence of an express agreement, now or hereafter in force,
shall have no application in such case.

42



--------------------------------------------------------------------------------



 



ARTICLE 23 — Eminent Domain
     23.01 If the whole of the Demised Premises shall be taken by any public or
quasi-public authority under the power of condemnation, eminent domain or
expropriation, or in the event of conveyance of the whole of the Demised
Premises in lieu thereof, this Lease shall terminate as of the day possession
shall be taken by such authority. If 25% or less of the Floor Space of the
Demised Premises shall be so taken or conveyed, this Lease shall terminate only
in respect of the part so taken or conveyed as of the day possession shall be
taken by such authority. If more than 25% of the Floor Space of the Demised
Premises shall be so taken or conveyed, this Lease shall terminate only in
respect of the part so taken or conveyed as of the day possession shall be taken
by such authority, but either party shall have the right to terminate this Lease
upon notice given to the other party within 30 days after such taking
possession. If more than 25% of the Floor Space of the Building shall be so
taken or conveyed, Landlord may, by notice to Tenant, terminate this Lease as of
the day possession shall be taken. If so much of the parking facilities shall be
so taken or conveyed that the number of parking spaces necessary, in Landlord’s
judgment, for the continued operation of the Building shall not be available,
Landlord shall, by notice to Tenant, terminate this Lease as of the day
possession shall be taken. If this Lease shall continue in effect as to any
portion of the Demised Premises not so taken or conveyed, the Rent shall be
computed as of the day possession shall be taken on the basis of the remaining
Floor Space of the Demised Premises. Except as specifically provided herein, in
the event of any such taking or conveyance there shall be no reduction in Rent.
If this Lease shall continue in effect, Landlord shall, at its expense, but
shall be obligated only to the extent of the net award or other compensation
(after deducting all expenses in connection with obtaining same) available to
Landlord for the improvements taken or conveyed (excluding any award or other
compensation for land or for the unexpired portion of the term of any Superior
Lease), make all necessary alterations so as to constitute the remaining
Building a complete architectural and tenantable unit, except for the Tenant’s
Property, and Tenant shall make all alterations or replacements to the Tenant’s
Property and decorations in the Demised Premises. All awards and compensation
for any taking or conveyance, whether for the whole or a part of the Land or
Building, the Demised Premised or otherwise, shall be the property of Landlord,
and Tenant hereby assigns to Landlord all of Tenant’s right, title and interest
in and to any and all such awards and compensation, including, without
limitation, any award or compensation for the value of the unexpired portion of
the Term. Tenant shall be entitled to claim, prove and receive in the
condemnation proceeding such award or compensation as may be allowed for the
Tenant’s Property and for loss of business, good will, and depreciation or
injury to and cost of removal of the Tenant’s Property, but only if such award
or compensation shall be made by the condemning authority in addition to, and
shall not result in a reduction of, the award or compensation made by it to
Landlord.
     23.02. If the temporary use or occupancy of all or any part of the Demised
Premises shall be taken during the Term, Tenant shall be entitled, except as
hereinafter set forth, to receive that portion of the award or payment for such
taking which represents compensation for the use and occupancy of the Demised
Premises, for the taking of the Tenant’s Property and for moving expenses, and
Landlord shall be entitled to receive that portion which represents
reimbursement for the cost of restoration of the Demised Premises. This Lease
shall be and remain unaffected by such taking and Tenant shall continue to be
responsible for all of its obligations hereunder

43



--------------------------------------------------------------------------------



 



insofar as such obligations are not affected by such taking and shall continue
to pay the Rent in full when due. If the period of temporary use or occupancy
shall extend beyond the Expiration Date, that part of the award or payment which
represents compensation for the use and occupancy of the Demised Premises (or a
part thereof) shall be divided between Landlord and Tenant so that Tenant shall
receive (except as otherwise provided below) so much thereof as represents
compensation for the period up to and including the Expiration Date and Landlord
shall receive so much thereof as represents compensation for the period after
the Expiration Date. All monies to be paid to Tenant as, or as part of, an award
or payment for temporary use and occupancy for a period beyond the date to which
the Rent has been paid shall be received, held and applied by the first Superior
Mortgagee (or if there is no Superior Mortgagee, by Landlord as a trust fund)
for payment of the Rent becoming due hereunder.
ARTICLE 24 — Surrender
     24.01. On the Expiration Date, or upon any earlier termination of this
Lease, or upon any re-entry by Landlord upon the Demised Premises, Tenant shall
quit and surrender the Demised Premises to Landlord “broom-clean” and in good
order, condition and repair, except for ordinary wear and tear and such damage
or destruction as Landlord is required to repair or restore under this Lease,
and Tenant shall remove all of Tenant’s Property therefrom except as otherwise
expressly provided in this Lease.
     24.02. If Tenant remains in possession of the Demised Premises after the
expiration of the Term, Tenant shall be deemed to be occupying the Demised
Premises at the sufferance of Landlord subject to all of the provisions of this
Lease, except that the monthly Fixed Rent shall be one and one-half times the
Fixed Rent in effect during the last month of the Term for the first sixty (60)
days of such holdover and twice the Fixed Rent thereafter.
     24.03. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Demised Premises, and no agreement to accept
such surrender shall be valid unless in writing and signed by Landlord.
ARTICLE 25 — Conditions of Limitation
     25.01. This Lease is subject to the limitation that whenever Tenant or any
Guarantor (a) shall make an assignment for the benefit of creditors, or
(b) shall commence a voluntary case or have entered against it an order for
relief under any chapter of the Federal Bankruptcy Code (Title 11 of the United
States Code) or any similar order or decree under any federal or state law, now
in existence, or hereafter enacted having the same general purpose, and such
order or decree shall have not been stayed or vacated within 45 days after
entry, or (c) shall cause, suffer, permit or consent to the appointment of a
receiver, trustee, administrator, conservator, sequestrator, liquidator or
similar official in any federal, state or foreign judicial or nonjudicial
proceeding, to hold, administer and/or liquidate all or substantially all of its
assets, and such appointment shall not have been revoked, terminated, stayed or
vacated and such official discharged of his duties within 30 days of his
appointment, then Landlord, at any time after the occurrence of any such event,
may give Tenant a notice of intention to end the Term at the expiration of five
(5) days

44



--------------------------------------------------------------------------------



 



from the date of service of such notice of intention, and upon the expiration of
said five (5) day period, whether or not the Term shall theretofore have
commenced, this Lease shall terminate with the same effect as if that day were
the expiration date of this Lease, but Tenant shall remain liable for damages as
provided in Article 27.
     25.02. This Lease is subject to the further limitations that: (a) if Tenant
shall default in the payment of any Rent, and such default shall not be cured
within five (5) days after written notice or (b) if Tenant shall, whether by
action or inaction, be in default of any of its obligations under this Lease
(other than a default in the payment of Rent) and such default shall continue
and not be remedied within fifteen (15) days after Landlord shall have given to
Tenant a notice specifying the same, or, in the case of a default which cannot
with due diligence be cured within a period of fifteen (15) days and the
continuance of which for the period required for cure will not subject Landlord
or any Superior Lessor to prosecution for a crime or offense (as more
particularly described in the penultimate sentence of Section 12.02) or
termination of any Superior Lease or foreclosure of any Superior Mortgage, if
Tenant shall not, (i) within said fifteen (15) day period advise Landlord of
Tenant’s intention to take all steps necessary to remedy such default, (ii) duly
commence within said fifteen (15) day period, and thereafter diligently
prosecute to completion all steps necessary to remedy the default, and
(iii) complete such remedy within a reasonable time after the date of said
notice by Landlord, or (c) if any event shall occur or any contingency shall
arise whereby this Lease would, by operation of law or otherwise, devolve upon
or pass to any person, firm or corporation other than Tenant, except as
expressly permitted by Article 11, or (d) if Tenant shall vacate or abandon the
Demised Premises for more than thirty (30) days without prior notice to the
Landlord, or (e) if there shall be any default by Tenant (or any person which,
directly or indirectly, controls, is controlled by, or is under common control
with Tenant) under any other lease with Landlord (or any person which, directly
or indirectly, controls, is controlled by, or is under common control with
Landlord) which shall not be remedied within the applicable grace or cure
period, if any, provided therefor under such other lease, then in any of said
cases Landlord may give to Tenant a notice of intention to end the Term at the
expiration of five (5) days from the date of the service of such notice of
intention, and upon the expiration of said five (5) days, whether or not the
Term shall theretofore have commenced, this Lease shall terminate with the same
effect as if that day were the expiration date of this Lease, but Tenant shall
remain liable for damages as provided in Article 27.
     25.03 Default by Landlord. If Landlord defaults in the performance of any
of the terms, covenants and conditions of this Lease, Tenant shall promptly
provide written notice of such default to Landlord. If (a) Landlord fails to
cure such default within ninety (90) days after receipt of such notice unless
Landlord provides written notice to Tenant disputing such default or advising
Tenant that Landlord plans to commence such cure, or (b) if the default is of
such character as to require more than ninety (90) days to cure and Landlord
fails within ninety (90) days after receipt of such notice to provide written
notice to Tenant disputing such default or advising Tenant that Landlord plans
to commence such cure and thereafter diligently proceed to cure such default
then, in either such event, Tenant may bring an action against Landlord, at law
or in equity, arising out of such breach to re cover its damages, if any.

45



--------------------------------------------------------------------------------



 



ARTICLE 26 — Re-Entry by Landlord
     26.01. If Tenant shall default in the payment of any Rent beyond the
applicable cure or grace period, or if this Lease shall terminate as provided in
Article 25, Landlord or Landlord’s agents and employees may immediately or at
any time thereafter re-enter the Demised Premises, or any part thereof, either
by summary dispossess proceedings or by any suitable action or proceeding at law
without being liable to indictment, prosecution or damages therefor, and may
repossess the same, and may remove any Person therefrom, to the end that
Landlord may have, hold and enjoy the Demised Premises. The word “re-enter,” as
used herein, is not restricted to its technical legal meaning. If this Lease is
terminated under the provisions of Article 25, or if Landlord shall re-enter the
Demised Premises under the provisions of this Article 26, or in the event of the
termination of this Lease, or of re-entry, by or under any summary dispossess or
other proceedings or action or any provision of law by reason of default
hereunder on the part of Tenant, Tenant shall thereupon pay to Landlord the Rent
payable up to the time of such termination of this Lease, or of such recovery of
possession of the Demised Premises by Landlord, as the case may be, and shall
also pay to Landlord damages as provided in Article 27.
     26.02. In the event of a breach or threatened breach by Tenant of any of
its obligations under this Lease, Landlord shall also have the right of
injunction. The special remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies to which
Landlord may lawfully be entitled at any time and Landlord may invoke any remedy
allowed at law or in equity as if specific remedies were not provided for
herein.
     26.03. If this Lease shall terminate under the provisions of Article 25, or
if Landlord shall re-enter the Demised Premises under the provisions of this
Article 26, or in the event of the termination of this Lease, or of re-entry, by
or under any summary dispossess or other proceeding or action or any provision
of law by reason of default hereunder on the part of Tenant, Landlord shall be
entitled to retain all monies, if any, paid by Tenant to Landlord, whether as
Advance Rent, security or otherwise, but such monies shall be credited by
Landlord against any Rent due from Tenant at the time of such termination or
re-entry or, at Landlord’s option, against any damages payable by Tenant under
Article 27 or pursuant to law.
ARTICLE 27 — Damages
     27.01. If this Lease is terminated under the provisions of Article 25 or if
Landlord shall re-enter the Demised Premises under the provisions of Article 26,
or in the event of the termination of this Lease, or of re-entry, by or under
any summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay as
Additional Charges to Landlord, at the election of Landlord, either or any
combination of:
(a) a sum which at the time of such termination of this Lease or at the time of
any such re-entry by Landlord, as the case may be, represents the then value of
the excess, if any, of (i) the aggregate amount of the Rent which would have
been payable by Tenant (conclusively presuming the average monthly Additional
Charges to be the same as were the average monthly Additional Charges payable

46



--------------------------------------------------------------------------------



 



for the year, or if less than 365 days have then elapsed since the Commencement
Date, the partial year, immediately preceding such termination or re-entry) for
the period commencing with such earlier termination of this Lease or the date of
any such re-entry, as the case may be, and ending with the Expiration Date, over
(ii) the aggregate rental value of the Demised Premises for the same period; or
(b) sums equal to the Fixed Rent and the Additional Charges which would have
been payable by Tenant had this Lease not so terminated, or had Landlord not so
re-entered the Demised Premises, payable upon the due dates therefor specified
herein following such termination or such re-entry and until the Expiration
Date, provided, however, that if Landlord shall relet the Demised Premises
during said period, Landlord shall credit Tenant with the net rents received by
Landlord from such reletting, such net rents to be determined by first deducting
from the gross rents as and when received by Landlord from such reletting the
expenses incurred or paid by Landlord in terminating this Lease or in
re-entering the Demised Premises and in securing possession thereof, as well as
the expenses of reletting, including, without limitation, altering and preparing
the Demised Premises for new tenants, brokers’ commissions, legal fees, and all
other expenses properly chargeable against the Demised Premises and the rental
therefrom, it being understood that any such reletting may be for a period
shorter or longer than the period ending on the Expiration Date; but in no event
shall Tenant be entitled to receive any excess of such net rents over the sums
payable by Tenant to Landlord hereunder, nor shall Tenant be entitled in any
suit for the collection of damages pursuant to this subsection (b) to a credit
in respect of any rents from a reletting, except to the extent that such net
rents are actually received by Landlord. If the Demised Premises or any part
thereof should be relet in combination with other space, then proper
apportionment on a square foot basis shall be made of the rent received from
such reletting and of the expenses of reletting.
If the Demised Premises or any part thereof should be relet by Landlord before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Demised Premises, or part thereof, so relet
during the term of the reletting. Landlord shall not be liable in any way
whatsoever for its failure to relet the Demised Premises or any part thereof, or
if the Demised Premises or any part thereof are relet, for its failure to
collect the rent under such reletting. Landlord shall use commercially
reasonable efforts to relet the Demised Premises to mitigate Landlord’s damages.
For the purposes hereof, Tenant agrees that any of the following actions, alone
or in combination, shall create an irrebuttable presumption that Landlord has
fulfilled its obligation, if any, to mitigate its damages: (i) Landlord may
include the availability of the Demised Premises in Landlord’s monthly listing
to brokers (if any), commencing with the first such report (if any) issued
following Landlord’s recovery of possession of the Demised Premises, and ending
upon re-leasing of the Demised Premises; and Landlord include the availability
of the Demised Premises in Landlord’s web page (if any), following Landlord’s
recovery of possession of the Demised Premises, and ending upon re-leasing of
the Demised Premises; and hold an “Open House” for the Demised Premises within
sixty (60) days of Landlord’s recovery of possession of the Demised Premises (it
being agreed that the actions in

47



--------------------------------------------------------------------------------



 



this subsection (i) shall be deemed sufficient regardless of whether or not
Landlord has performed the actions set forth in (ii) hereof); or (ii) Landlord
may, but shall not be obligated to, engage an independent commercial real estate
broker to relet the Demised Premises, the cost and expense of which shall be an
element of Landlord’s damages in addition to any other damages recoverable
pursuant to Section 27.01 hereof (it being agreed that the actions in this
subsection (ii) shall be deemed sufficient regardless of whether or not Landlord
has performed the actions set forth in (i) hereof). Nothing contained herein
shall require Landlord to relet the Demised Premises prior to or with any
preference over the leasing of any other similar premises of Landlord or any
affiliate of Landlord, nor shall any rental of such other premises reduce the
damages which Landlord would be entitled to recover from Tenant. In the event
Tenant, on behalf of itself or any and all Persons claiming through or under
Tenant, attempts to raise a defense or assert any affirmative obligations on
Landlord’s part to mitigate such damages or relet the Demised Premises other
than as provided herein, Tenant shall reimburse Landlord for any costs and
expenses incurred by Landlord as a result of any such defense or assertion,
including but not limited to Landlord’s attorneys’ fees incurred in connection
therewith.
     27.02. Suit or suits for the recovery of such damages or, any installments
thereof, may be brought by Landlord at any time and from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the Term would have expired if it had not been
so terminated under the provisions of Article 25, or under any provision of law,
or had Landlord not re-entered the Demised Premises. Nothing herein contained
shall be construed to limit or preclude recovery by Landlord against Tenant of
any sums or damages to which, in addition to the damages particularly provided
above, Landlord may lawfully be entitled by reason of any default hereunder on
the part of Tenant. Nothing herein contained shall be construed to limit or
prejudice the right of Landlord to prove for and obtain as damages by reason of
the termination of this Lease or re-entry of the Demised Premises for the
default of Tenant under this Lease, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time, whether or not such amount be
greater than, equal to, or less than any of the sums referred to in
Section 27.01.
     27.03. In addition, if this Lease is terminated under the provisions of
Article 25, or if Landlord shall re-enter the Demised Premises under the
provisions of Article 26, Tenant covenants that: (a) the Demised Premises then
shall be in the same condition as that in which Tenant has agreed to surrender
the same to Landlord at the Expiration Date; (b) Tenant shall have performed
prior to any such termination any obligation of Tenant contained in this Lease
for the making of any alteration or for restoring or rebuilding the Demised
Premises or the Building, or any part thereof; and (c) for the breach of any
covenant of Tenant set forth above in this Section 27.03, Landlord shall be
entitled immediately, without notice or other action by Landlord, to recover,
and Tenant shall pay, as and for liquidated damages therefor, the cost of
performing such covenant (as estimated by an independent contractor selected by
Landlord).
     27.04. In addition to any other remedies Landlord may have under this
Lease, and without reducing or adversely affecting any of Landlord’s rights and
remedies under this Article 27, if any Rent or damages payable hereunder by
Tenant to Landlord are not paid upon demand therefor, the same shall bear
interest at the Late Payment Rate or the maximum rate permitted by

48



--------------------------------------------------------------------------------



 



law, whichever is less, from the due date thereof until paid, and the amounts of
such interest shall be Additional Charges hereunder.
ARTICLE 28 — Affirmative Waivers
     28.01. Tenant, on behalf of itself and any and all persons claiming through
or under Tenant, does hereby waive and surrender all right and privilege which
it, they or any of them might have under or by reason of any present or future
law, to redeem the Demised Premises or to have a continuance of this Lease after
being dispossessed or ejected from the Demised Premises by process of law or
under the terms of this Lease or after the termination of this Lease as provided
in this Lease.
     28.02. Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, and Tenant’s use or occupancy of the
Demised Premises and use of the Common Area, including, without limitation, any
claim of injury or damage, and any emergency and other statutory remedy with
respect thereto. Tenant shall not interpose any counterclaim of any kind in any
action or proceeding commenced by Landlord to recover possession of the Demised
Premises.
ARTICLE 29 — No Waivers
     29.01. The failure of either party to insist in any one or more instances
upon the strict performance of any one or more of the obligations of this Lease,
or to exercise any election herein contained, shall not be construed as a waiver
or relinquishment for the future of the performance of such one or more
obligations of this Lease or of the right to exercise such election, but the
same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt by Landlord of Fixed Rent or
Additional Charges with knowledge of breach by Tenant of any obligation of this
Lease shall not be deemed a waiver of such breach.
ARTICLE 30 — Curing Tenant’s Defaults
     30.01. If Tenant shall default in the performance of any of Tenant’s
obligations under this Lease, Landlord, without thereby waiving such default,
may (but shall not be obligated to) perform the same for the account and at the
expense of Tenant, without notice in a case of emergency, and in any other case
only if such default continues after the expiration of fifteen (15) days from
the date Landlord gives Tenant notice of the default. Charges for any expenses
incurred by Landlord in connection with any such performance by it for the
account of Tenant, and charges for all costs, expenses and disbursements of
every kind and nature whatsoever, including reasonable attorneys’ fees and
expenses, involved in collecting or endeavoring to collect the Rent or any part
thereof or enforcing or endeavoring to enforce any rights against Tenant or
Tenant’s obligations hereunder, under or in connection with this Lease or
pursuant to

49



--------------------------------------------------------------------------------



 



law, including any such cost, expense and disbursement involved in instituting
and prosecuting summary proceedings or in recovering possession of the Demised
Premises after default by Tenant or upon the expiration of the Term or sooner
termination of this Lease, and interest on all sums advanced by Landlord under
this Article at the Late Payment Rate or the maximum rate permitted by law,
whichever is less, shall be payable by Tenant and may be invoiced by Landlord to
Tenant monthly, or immediately, or at any time, at Landlord’s option, and such
amounts shall be due and payable upon demand.
ARTICLE 31 — Broker
     31.01. Tenant represents that no broker except the Brokers were
instrumental in bringing about or consummating this Lease and that Tenant had no
conversations or negotiations with any broker except the Brokers concerning the
leasing of the Demised Premises. Tenant agrees to indemnify and hold harmless
Landlord against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, attorneys’ fees and expenses, arising out of any conversations or
negotiations had by Tenant with any broker other than the Brokers. Landlord
shall pay any brokerage commissions due the Brokers pursuant to a separate
agreement between Landlord and the Brokers.
ARTICLE 32 — Notices
     32.01. Any notice, statement, demand, consent, approval or other
communication required or permitted to be given, rendered or made by either
party to the other, pursuant to this Lease or pursuant to any applicable Legal
Requirement, shall be in writing and shall be deemed to have been properly
given, rendered or made only if hand delivered or sent by United States
registered or certified mail, return receipt requested, addressed to the other
party at the address hereinabove set forth, as to Tenant. to the attention of
Gerald C. Harvey, Esq., Executive VP, General Counsel and Secretary (except that
after the Commencement Date, Tenant’s address, unless Tenant shall give notice
to the contrary, shall be the Building), as to Landlord, to the attention of
General Counsel with a concurrent notice to the attention of Controller, and
shall be deemed to have been given, rendered or made on the second day after the
day so mailed, unless mailed outside the State of New Jersey, in which case it
shall be deemed to have been given, rendered or made on the third business day
after the day so mailed. Either party may, by notice as aforesaid, designate a
different address or addresses for notices, statements, demands, consents,
approvals or other communications intended for it. In addition, upon and to the
extent requested by Landlord, copies of notices shall be sent to the Superior
Mortgagee. A copy of all default notices to Tenant shall be sent to Marcus,
Brody, Ford, Kessler, & Sahner, L.L.C., 5 Becker Farm Road, Roseland, New Jersey
07068 Attn: Ira B Marcus, Esq. All notices shall be deemed effective when
received or if refused, upon refusal to accept delivery.

50



--------------------------------------------------------------------------------



 



ARTICLE 33 — Estoppel Certificates
     33.01. Tenant shall, at any time and from time to time, as requested by
Landlord, upon not less than ten (10) days’ prior notice, execute and deliver to
the Landlord or a Superior Mortgagee or Superior Lessor certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), certifying the dates to which the Fixed Rent and Additional
Charges have been paid, stating whether or not, to the best knowledge of the
party giving the statement, the requesting party is in default in performance of
any of its obligations under this Lease, and, if so, specifying each such
default of which the party giving the statement shall have knowledge, and
stating whether or not, to the best knowledge of the party giving the statement,
any event has occurred which with the giving of notice or passage of time, or
both, would constitute such a default of the requesting party, and, if so,
specifying each such event; any such statement delivered pursuant hereto shall
be deemed a representation and warranty to be relied upon by the party
requesting the certificate and by others with whom such party may be dealing,
regardless of independent investigation. Tenant also shall include in any such
statement such other information concerning this Lease as Landlord may
reasonably request.
     33.02 Landlord shall, at any time and from time to time, as requested by
Tenant, upon not less than ten (10) days’ prior notice, execute and deliver to
the Tenant or Tenant’s designee certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), certifying the
dates to which the Fixed Rent and Additional Charges have been paid, stating
whether or not, to the best knowledge of the party giving the statement, the
requesting party is in default in performance of any of its obligations under
this Lease, and, if so, specifying each such default of which the party giving
the statement shall have knowledge, and stating whether or not, to the best
knowledge of the party giving the statement, any event has occurred which with
the giving of notice or passage of time, or both, would constitute such a
default of the requesting party, and, if so, specifying each such event; any
such statement delivered pursuant hereto shall be deemed a representation and
warranty to be relied upon by the party requesting the certificate and by others
with whom such party may be dealing, regardless of independent investigation.
Landlord also shall include in any such statement such other information
concerning this Lease as Tenant may reasonably request.
ARTICLE 34 — Arbitration
     34.01. Landlord may at any time request arbitration of any matter, and
Tenant may at any time when Tenant is not in default in the payment of any Rent
beyond any applicable cure or grace period, request arbitration of any matter in
dispute with regard to Operating Expenses, Real Estate Taxes, or restoration
pursuant to Article 22 or Article 23 of this Lease. The party requesting
arbitration shall do so by giving notice to that effect to the other party not
later than sixty (60) days after the filing of a complaint in a court of
competent jurisdiction and service of a process with respect thereto by either
party with respect to such disputed matter eligible for arbitration hereunder by
the party demanding arbitration hereunder, specifying in said notice the nature
of the dispute, and said dispute shall be determined in Newark, New Jersey, or
such other location within the State of New Jersey as the Landlord and Tenant
may agree by a single arbitrator, in accordance with the expedited commercial
arbitration rules then obtaining of the

51



--------------------------------------------------------------------------------



 



American Arbitration Association (or any comparable organization agreed to by
Tenant and Landlord). The award in such arbitration may be enforced on the
application of either party by the order or judgment of a court of competent
jurisdiction. The fees and expenses of any arbitration shall be borne by the
parties equally, but each party shall bear the expense of its own attorneys and
experts and the additional expenses of presenting its own proof. If Tenant gives
notice requesting arbitration as provided in this Article, Tenant shall
simultaneously serve a duplicate of the notice on each Superior Mortgagee and
Superior Lessor whose name and address shall previously have been furnished to
Tenant, and such Superior Mortgagees and Superior Lessor shall have the right to
participate in such arbitration.
ARTICLE 35 — Memorandum of Lease
     35.01. Tenant shall not record this Lease. However, at the request of
Landlord, Tenant shall promptly execute, acknowledge and deliver to Landlord a
memorandum of lease in respect of this Lease sufficient for recording. Such
memorandum shall not be deemed to change or otherwise affect any of the
obligations or provisions of this Lease. Whichever party records such memorandum
of Lease shall pay all recording costs and expenses, including any taxes that
are due upon such recording.
ARTICLE 36 — Landlord Representations and Miscellaneous
     36.01. Landlord represents and warrants to Tenant that to the best of
Landlord’s knowledge as of the date of this Lease:
     (a) Landlord has received no notices from Governmental Authorities of
uncured violations of any Legal Requirements or Environmental Laws affecting any
portion of the Demised Premises.
     (b) Except as may be otherwise set forth in any environmental reports
provided to Tenant listed on Exhibit M attached hereto, or in any environmental
report or investigation obtained by or performed for Tenant prior to the date of
this Lease, Landlord has no knowledge of any Discharges at the Demised Premises
which have not already been remediated.
     (c) The Demised Premises is free of all leases and tenancies and will be on
the Commencement Date.
     (d) Landlord has received no notice of condemnation or eminent domain
proceedings which would affect the Property or any part thereof.
     (e) The person signing this Agreement has the full power and authority to
bind the Landlord and this Agreement constitutes a fully authorized, binding
legal obligation upon Landlord enforceable against Landlord according to the
terms set forth herein.

52



--------------------------------------------------------------------------------



 



     (f) There are no outstanding rights of first refusal or options to purchase
or lease the Property.
     (g) The Property is served by electric, water, gas and other utilities all
of which enter directly from public streets; provided however that Landlord
makes no representation or warranty with regard to the adequacy thereof.
     36.02. Tenant expressly acknowledges and agrees that Landlord has not made
and is not making, and Tenant, in executing and delivering this Lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this Lease or in any other
written agreement(s) which may be made between the parties concurrently with the
execution and delivery of this Lease. All understandings and agreements
heretofore had between the parties are merged in this Lease and any other
written agreement(s) made concurrently herewith, which alone fully and
completely express the agreement of the parties and which are entered into after
full investigation. Neither party has relied upon any statement or
representation not embodied in this Lease or in any other written agreement(s)
made concurrently herewith. The submission of this Lease to Tenant does not
constitute by Landlord a reservation of, or an option to Tenant for, the Demised
Premises, or an offer to lease on the terms set forth herein and this Lease
shall become effective as a lease agreement only upon execution and delivery
thereof by Landlord and Tenant.
     36.03. No agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Lease, in whole or in
part, unless such agreement is in writing, refers expressly to this Lease and is
signed by the party against whom enforcement of the change, modification,
waiver, release, discharge, termination or effectuation of abandonment is
sought.
     36.04. If Tenant shall at any time request Landlord to sublet or let the
Demised Premises for Tenant’s account, Landlord or its agent is authorized to
receive keys for such purposes without releasing Tenant from any of its
obligations under this Lease, and Tenant hereby releases Landlord of any
liability for loss or damage to any of the Tenant’s Property in connection with
such subletting or letting.
     36.05. Except as otherwise expressly provided in this Lease, the
obligations under this Lease shall bind and benefit the successors and assigns
of the parties hereto with the same effect as if mentioned in each instance
where a party is named or referred to; provided, however, that (a) no violation
of the provisions of Article 11 shall operate to vest any rights in any
successor or assignee of Tenant and (b) the provisions of this Article 36.04
shall not be construed as modifying the conditions of limitation contained in
Article 25.
     36.06. Except for Tenant’s obligations to pay Rent, the time for Landlord
or Tenant, as the case may be, to perform any of its respective obligations
hereunder shall be extended if and to the extent that the performance thereof
shall be prevented due to any Unavoidable Delay. Except as expressly provided to
the contrary, the obligations of Tenant hereunder shall not be affected,
impaired or excused, nor shall Landlord have any liability whatsoever to Tenant,
(a)

53



--------------------------------------------------------------------------------



 



because Landlord is unable to fulfill, or is delayed in fulfilling, any of its
obligations under this Lease due to any of the matters set forth in the first
sentence of this Article 36.05, or (b) because of any failure or defect in the
supply, quality or character of electricity, water or any other utility or
service furnished to the Demised Premises for any reason beyond Landlord’s
reasonable control.
     36.07. Any liability for payments hereunder (including, without limitation,
Additional Charges) shall survive the expiration of the Term or earlier
termination of this Lease.
     36.08. If Tenant shall request Landlord’s consent and Landlord shall fail
or refuse to give such consent, Tenant shall not be entitled to any damages for
any withholding by Landlord of its consent; Tenant’s sole remedy shall be an
action for specific performance or injunction, and such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold or delay its consent or where as a matter of law
Landlord may not unreasonably withhold its consent.
     36.09 If an excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the Person
causing or authorized to cause such excavation, license to enter the Demised
Premises for the purpose of performing such work as said Person shall reasonably
deem necessary or desirable to preserve and protect the Building from injury or
damage and to support the same by proper foundations, without any claim for
damages or liability against Landlord and without reducing or otherwise
affecting Tenant’s obligations under this Lease.
     36.10. Tenant shall not exercise its rights under Article 15 or any other
provision of this Lease in a manner which would violate Landlord’s union
contracts or create any work stoppage, picketing, labor disruption or dispute or
any interference with the business of Landlord or any tenant or occupant of the
Building. Landlord represents and warrants that as of the date hereof the
Tenant’s Work will not require union contract as a result of the applicability
of this Section 36.10.
     36.11. Tenant shall give prompt notice to Landlord of (a) any occurrence in
or about the Demised Premises for which Landlord might be liable, (b) any fire
or other casualty in the Demised Premises, (c) any damage to or defect in the
Demised Premises, including the fixtures and equipment thereof, for the repair
of which Landlord might be responsible, and (d) any damage to or defect in any
part of the Building’s sanitary, electrical, heating, ventilating,
air-conditioning, elevator or other systems located in or passing through the
Demised Premises or any part thereof.
     36.12. This Lease shall be governed by and construed in accordance with the
laws of the State of New Jersey. Tenant hereby irrevocably agrees that any legal
action or proceeding arising out of or relating to this Lease may be brought in
the Courts of the State of New Jersey, or the Federal District Court for the
District of New Jersey, as Landlord may elect. By execution and delivery of this
Lease, Tenant hereby irrevocably accepts and submits generally and
unconditionally for itself and with respect to its properties, to the
jurisdiction of any such court in any such action or proceeding, and hereby
waives in the case of any such action or proceeding

54



--------------------------------------------------------------------------------



 



brought in the courts of the State of New Jersey, or Federal District Court for
the District of New Jersey, any defenses based on jurisdiction, venue or forum
non conveniens. If any provision of this Lease shall be invalid or
unenforceable, the remainder of this Lease shall not be affected and shall be
enforced to the extent permitted by law. The table of contents, captions,
headings and titles in this Lease are solely for convenience of reference and
shall not affect its interpretation. This Lease shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Lease to be drafted. If any words or phrases in this Lease shall
have been stricken out or otherwise eliminated, whether or not any other words
or phrases have been added, this Lease shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Lease and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated. Each covenant,
agreement, obligation or other provision of this Lease on Tenant’s part to be
performed, shall be deemed and construed as a separate and independent covenant
of Tenant, not dependent on any other provision of this Lease. All terms and
words used in this Lease, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require. Tenant specifically agrees to pay all of Landlord’s
commercially reasonable costs, charges and expenses, including attorneys’ fees,
incurred in connection with any document review requested by Tenant and upon
submission of bills therefor. However, the costs for a review of any documents
concerning a transfer or an assignment shall be governed by Article 11.08
herein. In the event Landlord permits Tenant to examine Landlord’s books and
records with respect to any Additional Charge imposed under this Lease, such
examination shall be conducted at Tenant’s sole cost and expense and shall be
conditioned upon Tenant retaining an independent accounting firm for such
purposes which shall not be compensated on any type of contingent fee basis with
respect to such examination. Wherever in this Lease or by law Landlord is
authorized to charge or recover costs and expenses for legal services or
attorneys’ fees, same shall include, without limitation, the costs and expenses
for in-house or staff legal counsel or outside counsel at rates not to exceed
the reasonable and customary charges for any such services as would be imposed
in an arms length third party agreement for such services.
     36.13. Within thirty (30) days of each anniversary date of this Lease,
Tenant shall annually furnish to Landlord a copy of its then current Form 10-K.
If at any time Tenant does not have a current form 10-K with the Securities and
Exchange Commission, then within five (5) business days after request by
Landlord (but not more than once annually, unless requested by a Mortgagee or
prospective Mortgagee), Tenant shall furnish to Landlord a copy of its then
current financial statement which shall be certified by Tenant’s chief financial
officer and shall be audited, which shall be employed by Landlord for purposes
of financing or marketing the Premises and not distributed otherwise without
prior authorization of Tenant.
     36.14. a) Certification. Tenant certifies that: (i) It is not acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, nation, or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by the Office of Foreign
Assets Control; and (ii) It is not engaged in this transaction, directly or
indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly on behalf of, any such person, group, entity, or nation.

55



--------------------------------------------------------------------------------



 



     (b) Indemnification. Tenant hereby agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing certification.
     36.15. In the event any action or proceeding is commenced in connection
with this Lease, the prevailing party in such action or proceeding shall be
entitled to recover its reasonable out-of-pocket costs and expenses incurred in
connection with the action or proceeding (including, without limitation,
reasonable attorneys’ fees) in addition to all other relief to which it may be
entitled therein.
     36.16 This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of
the day and year first above written.

             
 
  LANDLORD:         35 MELANIE LANE, L.L.C.    
 
           
 
  By:   /s/ Irwin A. Horowitz                  
 
      Irwin A. Horowitz    
 
      Executive Vice President    
 
           
 
  TENANT:         BREEZE-EASTERN CORPORATION    
 
           
 
  By:   /s/ Gerald C. Harvey                  
 
      Name: Gerald C. Harvey    
 
      Title: Executive Vice President    

Copyright © Hartz Mountain Industries, Inc. 2009. All Rights Reserved. No
portion of this document may
be reproduced without the express written consent of Hartz Mountain Industries,
Inc.

56



--------------------------------------------------------------------------------



 



RIDER TO LEASE DATED MAY 13, 2009, BETWEEN HARTZ MOUNTAIN HANOVER SQUARE
(“Landlord”), and BREEZE-EASTERN CORPORATION, (“Tenant”)
     R1. If any of the provisions of this Rider shall conflict with any of the
provisions, printed or typewritten, of this Lease, such conflict shall resolve
in every instance in favor of the provisions of this Rider.
     R2. Renewal Options. Provided Tenant is in compliance with all of the terms
and conditions contained herein and not in default beyond the applicable cure or
grace period, Tenant shall have two (2) options to extend the Term of its lease
of the Demised Premises, from the date upon which this Lease would otherwise
expire each for an extended period of five (5) years (each herein referred to as
an “Extended Period”, the first of which referred to as the “First Extended
Period” and the second referred to as the “Second Extended Period”
respectively), upon the following terms and conditions:
     1. If Tenant elects to exercise any one or both of said options, it shall
do so by giving notice of such election to Landlord on or before the date which
is one (1) year before the beginning of the Extended Period for which the Term
is to be extended by the exercise of such option. Tenant agrees that it shall
have forever waived its right to exercise any such option if it shall fail for
any reason whatsoever to give such notice to Landlord by the time provided
herein for the giving of such notice, whether such failure is inadvertent or
intentional, time being of the essence as to the exercise of each such option.
     2. If Tenant elects to exercise any one or both of said options, the Term
shall be automatically extended for the Extended Period covered by the option so
exercised without execution of an extension or renewal lease. Within ten
(10) days after request of either party following the effective exercise of any
such option, however, Landlord and Tenant shall execute, acknowledge and deliver
to each other duplicate originals of an instrument in recordable form confirming
that such option was effectively exercised.
     3. Each Extended Period shall be upon the same terms and conditions as are
in effect immediately preceding the commencement of such Extended Period;
provided, however, that Tenant shall have no right or option to extend the Term
for any period of time beyond the expiration of the Second Extended Period and,
provided further, that in the Extended Period(s) the Fixed Rent shall be as
follows:
The Fixed Rent during the Extended Period(s) shall be at Fair Market Value
(“FMV”). FMV shall be determined by mutual agreement of the parties. If the
parties are unable to agree on the FMV within thirty (30) days of Tenant’s
exercise of its option, the parties shall choose a licensed Real Estate
Appraiser who shall determine the FMV. The cost of said Real Estate Appraiser
shall be borne equally by the parties. If the parties are unable to agree on a
licensed Real Estate Appraiser within forty-five (45) days of Tenant’s exercise
of its option, each party shall select one Appraiser to appraise the FMV. All
appraisals shall be rendered within thirty (30) days of appointment of the
respective Appraiser appointed under this

57



--------------------------------------------------------------------------------



 



paragraph. If the difference between the two appraisals is 20% or less of the
lower appraisal, then the FMV shall be the average of the two appraisals. If the
difference between the two appraisals is greater than 20% of the lower
appraisal, the two Appraisers shall select a third licensed Real Estate
Appraiser to appraise the FMV. The FMV shall in such case be the appraisals of
either Landlord or Tenant’s appraiser closest to the third appraisal. The cost
of the third appraisal shall be borne equally by the parties.
Anything to the contrary contained herein notwithstanding, the Fixed Rent for
each Extended Period shall not be less than the Fixed Rent for the period
immediately preceding the Extended Period for which the Fixed Rent is being
calculated.
     4. Any termination, expiration, cancellation or surrender of this Lease
shall terminate any right or option for the Extended Period(s) not yet
exercised.
     5. Landlord shall have the right, for thirty (30) days after receipt of
notice of Tenant’s election to exercise any option to extend the Term, to reject
Tenant’s election if Tenant gave such notice while Tenant was in default in the
performance of any of its obligations under the Lease, and such rejection shall
automatically render Tenant’s election to exercise such option null and void and
of no effect.
     6. The options provided herein to extend the Term of the Lease may not be
severed from the Lease or separately sold, assigned or otherwise transferred.
     R3. Right of First Offer To Lease. (a) Landlord agrees that in the event
State Farm Insurance Company (or the then current occupant of the space located
in the Building leased to State Farm Mutual Automobile Insurance Company on the
date of this Lease (“State Farm Premises”) vacates all of its current premises
and the term of such lease (or extension) expires or if the occupant of the
State Farm Premises notifies Landlord of its intention to vacate all of its
premises, then, prior to entering into the first lease for all or a portion of
such premises with an independent third party, Landlord shall, provided Tenant
is not in default of this Lease beyond any applicable cure or grace period,
first notify Tenant in writing of its intention so to do, which notice shall set
forth the rent, terms and conditions upon which such lease in intended to be
consummated (“Landlord’s Notice”). Tenant shall have a period of ten
(10) business days following the giving of Landlord’s Notice to notify Landlord,
in writing, sent by registered mail, certified mail, return receipt requested,
or overnight federal express, of its election to enter into a lease for such
additional premises upon the rent, terms and conditions set forth in Landlord’s
Notice. If Tenant shall notify Landlord in writing of its election to enter into
such lease as tenant for the additional premises within the said ten
(10) business day period, Landlord shall deliver and Tenant shall execute a
modification of this Lease incorporating the rent, terms and conditions as set
forth in Landlord’s Notice to Tenant with respect to the additional premises.
However, the term of the modification of the lease with regard to the additional
premises shall be equivalent to the then remaining term with regard to the
original Demised Premises. Time is of the essence with respect to Tenant’s
exercise of its right of first offer. If Tenant exercises such expansion right,
the Fixed Rent on the State Farm Premises shall be at Fair Market Value,
determined in the same manner as provided for in Section 3 of Section R2 above,
however, the Fixed Rent shall be not less than the

58



--------------------------------------------------------------------------------



 



Fixed Rent for the Demised Premises and, provided further, that if Tenant
exercises its option(s) to extend pursuant to paragraph R2 it shall be required
to extend the Lease for the State Farm Premises on the same terms and
conditions.
     (b) If Tenant shall fail to notify Landlord in writing of its election to
enter into a modification to the Lease incorporating the additional premises,
within the ten (10) business day period referred to in subsection (a) hereof,
then the right of first offer granted to the Tenant as set forth in subsection
(a) of this Section with respect to the additional premises referred to in
Landlord’s Notice, shall automatically terminate.
     (c) If Tenant shall not elect to lease the additional premises referred to
in Landlord’s Notice within the ten (10) business day period following
Landlord’s Notice then, Landlord may thereafter deliver the lease for such
additional premises to the proposed tenant free of the restriction herein
stated.
     (d) This right of first refusal so granted to Tenant shall terminate and
become null and void upon the earlier of (i) Tenant’s exercise or failure to
exercise its option with respect to the first Landlord’s Notice (but the right
of first refusal shall remain as to any balance of space that was not initially
offered to the Tenant); or (ii) the expiration or sooner termination of this
Lease.
     R4. Tenant Allowance. Provided Tenant is not in default of its obligations
under the Lease after written notice and the opportunity to cure to the extent
provided in the Lease, Tenant shall be entitled to a buildout allowance equal to
Two ($2.00) multiplied by the number of square feet of Floor Space of the
Demised Premises (i.e. Two Hundred thirty-Three Thousand One Hundred Seventy-Six
& 00/100 ($233,176.00) Dollars) (the “Tenant Buildout Allowance”), which Tenant
Buildout Allowance shall be paid or credited to Tenant upon payment of the first
month’s Fixed Rent following the Fixed Rent Commencement Date and Tenant’s
occupancy of the Demised Premises, provided Tenant has submitted to Landlord
invoices demonstrating that Tenant has expended such sums on the buildout of the
improvements in the Demised Premises (exclusive of costs for Tenant’s furniture,
removable trade fixtures, removable equipment and/or inventory) (the “Permitted
Buildout Items”); provided, however, that in no event shall the Tenant Buildout
Allowance exceed the invoices submitted for Permitted Buildout Items.
     R5. Backup Generator. Tenant shall have the right, subject to the
provisions of Article 15 of this Lease, to utilize, at Tenant’s sole cost and
expense, a portion of the Land for the installation and maintenance of a backup
generator to service the Demised Premises. Such generator shall be located in an
area reasonably designated by Landlord, mutually acceptable to Landlord and
Tenant (herein the “Generator Space”). Tenant shall indemnify and hold Landlord
any all Superior Lessors and Superior Mortgagees harmless from all loss, damage,
cost, liability and expense (including but not limited to attorneys fees)
arising out of or related to the installation, maintenance, existence or
operation of such generator and related equipment (including but not limited to
all fuel, fuel tanks, and fuel lines associated therewith).
     R6. Existing Equipment. Landlord shall consent to the use and operation by
Tenant during the Term, at no cost or expense to Landlord, of a certain
emergency generator previously installed at the Building (herein collectively
the “Existing Equipment”). Landlord makes no

59



--------------------------------------------------------------------------------



 



representation or warranty with respect to the Existing Equipment either express
or implied. Tenant shall indemnify and hold Landlord and any Superior Lessors
and Superior Mortgagees harmless from all loss, damage, cost, liability and
expense (including but not limited to attorneys fees) arising out of or related
to the installation, maintenance, existence or operation of such Existing
Equipment.
     R7. Mezzanine Installation by Tenant. Further supplementing Article 5
hereof, Landlord shall not unreasonably withhold, delay or condition its
consent, subject to compliance by Tenant, at Tenant’s sole cost and expense and
at no cost or expense to Landlord, with all applicable Legal Requirements, and
further subject to the provisions of Article 15 of this Lease, to the
installation and operation by Tenant of a mezzanine within the Demised Premises
(herein the “Mezzanine”) in order to expand the office space on the second floor
of the Demised Premises. The location of such second floor office extension
within the Demised Premises shall be subject to Landlord’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Tenant shall
indemnify and hold Landlord any all Superior Lessors and Superior Mortgagees
harmless from all loss, damage, cost, liability and expense arising out of or
related to the installation, maintenance, existence, use or operation of such
Mezzanine. If Tenant is permitted to install a Mezzanine other than a second
floor extension of the office space, Tenant may be required to remove such other
Mezzanine at the end of the term provided that Landlord gives Tenant six
(6) months prior written notice of its election to have Tenant remove such other
Mezzanine. Whether the Tenant installs a Mezzanine to expand the office space on
the second floor or elsewhere at the sole cost and expense of the Tenant, no
additional Fixed Rent shall be due and payable by Tenant to Landlord with
respect to the additional Floor Space of such Mezzanine due to such
installation.
     R8. Water Tank, Satellite Dish and Security Camera Installation by Tenant.
(a) Landlord shall not unreasonably withhold its consent to the installation of
a 500 gallon water tank and a satellite dish on the roof of the Building,
provided that the Tenant obtains all necessary permits and governmental
approvals with regard to same and Landlord agrees, at no cost or expense to
Landlord, to cooperate with Tenant’s efforts to obtain such permits and
approvals. In the event that Tenant is not permitted by the municipality to
place the satellite dish and/or tank on the roof of the Building, the Landlord
agrees to work with the Tenant to find an alternate location for the tank and/or
satellite dish, if available, mutually acceptable to Landlord and Tenant. Tenant
shall indemnify and hold harmless Landlord and all Superior Lessors and its and
their respective partners, joint venturers, directors, officers, agents,
servants and employees from and against any and all loss damage, cost liability
and expense (including but not limited to reasonable attorney’s fees) associated
or the installation, use or operation or removal of such tank or satellite dish
or the wiring, piping or equipment associated therewith, and including but not
limited to any repair and maintenance of the Land or the Building (including but
not limited to the roof ) associated with such installation, use, operation or
removal, or any wiring, piping, structural steel, or equipment associated
therewith. Tenant shall, at Tenant’s sole cost and expense, contract with
Landlord’s roof installer or manufacturer, to ensure the preservation and
enforceability of any roof guaranty or warranty in effect with respect to the
roof (including but not limited to the Roof Guarantee issued by J.P. Patti
Company, Inc. dated March 30, 2003, a copy of which is set forth on
Schedule C-1). Tenant shall at Tenant’s sole cost and expense install such
structural supports as may be necessary to support such tank or satellite dish,
and at Landlord’s option, Tenant shall remove such tank and satellite dish upon
the expiration or sooner termination of this Lease.

60



--------------------------------------------------------------------------------



 



     (b) Landlord shall not unreasonably withhold its consent to the Tenant, at
no cost or expense to Landlord, installing security cameras on the exterior of
the Building. The Tenant agrees to obtain, at Tenant’s sole cost and expense,
all necessary permits and approvals with regard to the installation of the
security cameras and Landlord agrees to reasonably cooperate with Tenant’s
efforts to obtain such permits and approvals, at no cost or expense to Landlord.
Landlord shall not be responsible for any monitoring, maintenance or removals of
said camera’s or any wiring or equipment associated therewith. In addition
Tenant shall indemnify and hold harmless Landlord and all Superior Lessors and
its and their respective partners, joint venturers, directors, officers, agents,
servants and employees from and against any and all loss damage, cost liability
and expense (including but not limited to reasonable attorney’s fees) associated
with said flagpole use. Tenant shall also indemnify and hold harmless Landlord
and all Superior Lessors and its and their respective partners, joint venturers,
directors, officers, agents, servants and employees from and against any and all
loss damage, cost liability and expense (including but not limited to reasonable
attorney’s fees) associated or the installation, use or operation or removal of
such security cameras or the wiring or equipment associated therewith, and
including but not limited to any repair and maintenance of the exterior of the
Building associated with such installation, use, operation or removal of said
security cameras or any wiring or equipment associated therewith.
     R9. Waiver of Landlord’s Lien. Simultaneously with the execution of this
Lease, Landlord agrees to execute and deliver a Landlord’s Waiver and Agreement
for the benefit of Tenant’s current lender in the form of Exhibit J. Provided
Tenant is not in default of its obligations under this Lease beyond any
applicable notice and cure periods and provided Tenant has not (other than to an
Affiliate of Tenant) assigned this Lease or sublet all of the Demised Premises
and is itself in occupation and conducting business in the Demised Premises,
Landlord agrees, upon written request of Tenant, to subordinate its rights to
enforce its landlord’s lien on Tenant’s inventory, furniture, fixtures and
equipment, to the extent they constitute Tenant’s Property under this Lease, to
the rights of Tenant’s future secured lender, if any, to enforce its lien
thereon, provided such lender is a bona fide third party lender unaffiliated
with Tenant or its principals, and holds a perfected security interest in such
Tenant’s Property (herein a “Tenant’s Lender”) substantially in accordance with
the provisions of the rider to Landlord’s Waiver set forth on Exhibit J. In
addition, as a condition to the subordination of Landlord’s lien for the benefit
of a future lender provided herein, Tenant’s Lender shall indemnify and hold
harmless Landlord and its Superior Lessors and Superior Mortgagees against all
loss, damage, costs, claims, suits, liabilities and expenses, including but not
limited to reasonable attorney’s fees arising from or in connection with the
negligence or willful misconduct of Tenant’s Lender or its agents or
representatives or the enforcement or claim of such lien. Prior to removal of
such Tenant’s Property, Tenant’s future Lender shall provide Landlord with
appropriate proof of its security interest therein and entitlement thereto, as
well as proof of liability insurance in the amount of at least $5,000,000.00
covering such entry into the Premises and removal of Tenant’s Property, and
shall name Landlord and, at Landlord’s request, any Superior Lessors and
Superior Mortgagees as additional insureds. Nothing contained herein shall be
deemed to be an assignment of this Lease

61



--------------------------------------------------------------------------------



 



or a consent to an assignment of the Lease, or be construed as a waiver or
subordination of Landlord’s right to enforce any judgment against Tenant or any
property of Tenant.

            LANDLORD:
35 MELANIE LANE, L.L.C.
      By:   /s/ Irwin A. Horowitz         Irwin A. Horowitz        Executive
Vice President   

            TENANT:
BREEZE-EASTERN CORPORATION
      By:   /s/ Gerald C. Harvey         Name:   Gerald C. Harvey       
Title:   Executive Vice President     

Copyright © Hartz Mountain Industries, Inc. 2009. All Rights Reserved. No
portion of this document may be
reproduced without the express written consent of Hartz Mountain Industries,
Inc.

62



--------------------------------------------------------------------------------



 



EXHIBIT A — DEMISED PREMISES

 



--------------------------------------------------------------------------------



 



EXHIBIT B — DESCRIPTION OF LAND
35 Melanie Lane, Hanover
Block 6701, Lot 2
Deed description of a parcel of land situate along the northeasterly side of
Melanie Lane in the Township of Hanover, Morris County, New Jersey.
Beginning at a point on the northeasterly side of Melanie Lane (70' wide), said
point being on a course of S 32° 00' 10"E 225.12 feet from the point of
intersection of said northeasterly side of Melanie Lane (70' wide), with the
southeasterly side of Algonquin Parkway (80' wide), if extended and running;
thence

1.   N 59° 14' 50"E 718.25 feet to a point on the southerly side of the
Morristown and Erie Railroad (100' wide); thence   2.   S 77° 45' 00" E 654.44
feet along the southerly side of the Morristown and Erie Railroad (100' wide);
thence   3.   S 12° 15' 00" W 500.62 feet to a point; thence   4.   S 57° 59'
50" W 710.75 feet to a point on curve in the northeasterly side of Melanie Lane
(70' wide); thence   5.   Northwesterly along a curve to the right having a
radius of 950.00 feet, an arc length of 496.39 feet along the northeasterly side
of Melanie Lane (70' wide) to the point of tangency; thence   6.   N 32° 00' 10"
W 356.83 feet along the northeasterly side of Melanie Lane (70' wide) to the
point of beginning.

Containing 18.000 acres.
Being known and designated as Lot 2 in Block 6701 on the Township of Hanover Tax
Maps.
Subject to a sanitary sewer easement described as follows:
Beginning at a point on the sixth course of the above description, said point
being 142.74 feet from the terminus of said sixth course and running; thence

1.   N 61° 57' 40" E 208.87 feet to a point; thence   2.   N 70° 57' 40" E
388.12 feet to a point; thence   3.   N 65° 39' 20" E 348.49 to a point; thence

 



--------------------------------------------------------------------------------



 



4.   N 57° 43' 00" E 68.06 fee to a point in the second course of the above
description; thence   5.   S 77° 45' 00" E 42.78 feet along said second course
to a point; thence   6.   S 57° 43' 00" W 93.44 feet parallel and 30 feet
southeasterly at right angles from the fourth course a pont; thence   7.   S 27°
02' 20" E 39.38 feet to a point; thence   8.   S 77° 45' 00" E 232.88 feet to a
point; thence   9.   S 56° 05'30" E 28.85 feet to a point in the third course of
the above description; thence   10.   S 12° 15' 00" W 16.14 feet partially along
said third course to a point; thence   11.   N 56° 05" 30" W 31.94 feet parallel
to and 15 feet southerly at right angles from the ninth course to a point;
thence   12.   N 77° 45' 00" W 237.12 feet parallel to and 15 feet southerly at
right angles from the eighth course to a point; thence   13.   N 27° 02' 20" W
46.20 feet parallel to and 15 feet southerly at right angles from the seventh
course to a point; thence   14.   S 65° 39' 20" W 344.12 feet parallel to and 30
feet southeasterly at right angles from the third course to a point; thence  
15.   S 70° 57' 40" W 387.15 feet parallel to and 30 feet southeasterly at right
angles from the second course to a point; thence   16.   S 61° 57' 40" 204.43
feet parallel to and 30 feet southeasterly at right angles from the first course
to a point in the northeasterly side of Melanie Lane (70' wide); thence   17.  
N 32° 00' 10" W 30.07 feet along the northeasterly side of Melanie Lane (70'
wide) to the point of beginning.

Subject to all easements, right of way and agreements of record.

65



--------------------------------------------------------------------------------



 



EXHIBIT C – WORKLETTER
BREEZE-EASTERN CORPORATION.
35 MELANIE LANE
WHIPPANY, NEW JERSEY
Landlord shall provide/install the following at Landlord’s expense:

  •   All existing mechanicals (including but not limited to HVAC, heating
units, electrical, sprinkler system and plumbing) to be delivered in good
working order.     •   All existing loading doors and levelers, dock seals,
bumpers and dock lights to be delivered in good operating order.     •   Roof to
be delivered water tight and free from leaks. The Demised Premises will be
delivered with the existing installer’s roof warranty in effect a copy of which
is attached hereto as Schedule C-1.     •   Elevator in office area to be
delivered in good working order.     •   Deliver the existing generator in good
working order.     •   The Demised Premises shall be delivered broom clean.    
•   Landlord shall stripe sixty-five (65) visitor automobile parking spaces for
the exclusive use of Tenant and Tenant’s customers and business invitees.

 



--------------------------------------------------------------------------------



 



Schedule C-1
The existing installer’s roof warranty

 



--------------------------------------------------------------------------------



 



EXHIBIT D — RULES AND REGULATIONS
MULTI-WAREHOUSE
RULES AND REGULATIONS
     1. The rights of each tenant in the entrances, corridors, elevators and
escalators servicing the Building are limited to ingress and egress from such
tenant’s premises for the tenant and its employees, licensees and invitees, and
no tenant shall use, or permit the use of, the entrances, corridors, escalators
or elevators for any other purpose. No tenant shall invite to the tenant’s
premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, escalators, elevators and other facilities of the Building
by any other tenants. Fire exits and stairways are for emergency use only, and
they shall not be used for any other purpose by the tenants, their employees,
licensees or invitees. No tenant shall encumber or obstruct, or permit the
encumbrance or obstruction of, any of the sidewalks, plazas, entrances,
corridors, escalators, elevators, fire exits or stairways of the Building.
Landlord reserves the right to control and operate the public portions of the
Building and the public facilities, as well as facilities furnished for the
common use of the tenants, in such manner as it deems best for the benefit of
the tenants generally.
     2. Landlord may refuse admission to the Building outside of Business Hours
on Business Days to any person not known to the watchman in charge, or not
having a pass issued by Landlord or the tenant whose premises are to be entered,
or not otherwise properly identified, and Landlord may require all persons
admitted to or leaving the Building outside of Business Hours on Business Days
to provide appropriate identification. Tenant shall be responsible for all
persons for whom it issues any such pass and shall be liable to Landlord for all
acts or omissions of such persons. Any person whose presence in the Building at
any time shall, in the judgment of Landlord, be prejudicial to the safety,
character or reputation of the Building or of its tenants may be denied access
to the Building or may be ejected therefrom. During any invasion, riot, public
excitement or other commotion, Landlord may prevent all access to the Building
by closing the doors or otherwise for the safety of the tenants and protection
of property in the Building.
     3. No tenant shall obtain or accept for use in its premises ice, drinking
water, food, beverage, towel, barbering, bootblacking, floor polishing, cleaning
or other similar services from any persons not authorized by Landlord in writing
to furnish such services, provided that the charges for such services by persons
authorized by Landlord are comparable to similar charges in other comparable
buildings in Morris County. Such services shall be furnished only at such hours,
and under such reasonable regulations, as may be fixed by Landlord from time to
time.
     4. The cost of repairing any damage to the public portions of the Building
or the public facilities or to any facilities used in common with other tenants,
caused by a tenant or its employees, licensees or invitees, shall be paid by
such tenant.
     5. No awnings or other projections shall be attached to the outside walls
of the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or be used in connection with, any window or door of the premises of
any tenant, without the prior written consent of Landlord with the exception
that the plans and specifications provided to the Landlord by the Tenant shall
include a description of the window coverings and approval by the Landlord of
such plans and specifications shall be deemed approval of the window coverings.
Such curtains, blinds, shades or screens must be of a quality, type, design and
color, and attached in the manner approved by Landlord.
68

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
     6. No lettering, sign, advertisement, notice or object shall be displayed
in or on the windows or doors, or on the outside of any tenant’s premises, or at
any point inside any tenant’s premises where the same might be visible outside
of such premises, without the prior written consent of Landlord. In the event of
the violation of the foregoing by any tenant, Landlord may remove the same
without any liability, and may charge the expense incurred in such removal to
the tenant violating this rule.
     7. The sashes, sash doors, skylights, windows and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels or other articles be placed on the window sills or on the
peripheral air conditioning enclosures, if any.
     8. No showcase or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.
     9. Linoleum, tile or other floor covering shall be laid in a tenant’s
premises only in a manner first approved in writing by Landlord.
     10. No tenant shall mark, paint, drill into, or in any way deface any part
of its premises or the Building. No boring, cutting or stringing of wires shall
be permitted, except with the prior written consent of Landlord, and as Landlord
may direct.
     11. No bicycles, vehicles, animals, fish or birds of any kind shall be
brought into or kept in or about the premises of any tenant of the Building.
     12. No noise, including, but not limited to, music or the playing of
musical instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the premises of
any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any other space in the Building.
     13. No tenant, nor any tenant’s contractors, employees, agents, visitors or
licensees, shall at any time bring into or keep upon the premises or the
Building any inflammable, combustible, explosive or otherwise dangerous fluid,
chemical or substance except in compliance with applicable Legal Requirements
and the terms of the Lease.
     14. The Landlord shall deliver the keys to the Demised Premises upon full
execution of the Lease. The Tenant shall have the right to change the locks on
the interior and exterior of the Demised Premises and will promptly provide the
Landlord with copies of all keys to be used by the Landlord for emergency access
to the Demised Premises.
69

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
     15. All removals, or the carrying in or out of any safes, freight,
furniture, packages, boxes, crates or any other object or matter of any
description must take place during such hours and in such elevators and in such
manner as Landlord or its agent may determine from time to time. The persons
employed to move safes and other heavy objects shall be reasonably acceptable to
Landlord and, if so required by law, shall hold a master rigger’s license.
Arrangements will be made by Landlord with any tenant for moving large
quantities of furniture and equipment into or out of the Building. All labor and
engineering costs incurred by Landlord in connection with any moving specified
in this rule, shall be paid by Tenant to Landlord, on demand.
     16. Landlord reserves the right to inspect all objects and matter to be
brought into the Building and to exclude from the Building all objects and
matter which violate any of these Rules and Regulations or this Lease. Landlord
may require any person leaving the Building with any package or other object or
matter to submit a pass, listing such package or object or matter, from the
tenant from whose premises the package or object or matter is being removed, but
the establishment and enlargement of such requirement shall not impose any
responsibility on Landlord for the protection of any tenant against the removal
of property from the premises of such tenant. Landlord shall in no way be liable
to any tenant for damages or loss arising from the admission, exclusion or
ejection of any person to or from the premises or the Building under the
provisions of this RULE or of RULE 2 hereof.
     17. No tenant shall occupy or permit any portion of its premises to be
occupied as an office for a public stenographer or public typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, tobacco in any
form, or as a barber, beauty or manicure shop, or as a school. No tenant shall
use its premises or any part thereof to be used for the sale at retail or
auction of merchandise, goods or property of any kind.
     18. Landlord shall have the right to prohibit any advertising or
identifying sign by any tenant which, in Landlord’s judgment, tends to impair
the reputation of the Building or its desirability as a building for others, and
upon written notice from Landlord, such tenant shall refrain from and
discontinue such advertising or identifying sign.
     19. Landlord shall have the right to prescribe the weight and position of
safes and other objects of excessive weight, and no safe or other object whose
weight exceeds the lawful load for the area upon which it would stand shall be
brought into or kept upon any tenant’s premises. If, in the judgment of
Landlord, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the tenant and in such a manner as Landlord shall determine.
     20. In no case (even where the same are of a type so excepted or as so
consented to by Landlord) shall any machines or mechanical equipment be so
placed or operated as to disturb other tenants; but machines and mechanical
equipment which may be permitted to be installed and used in a tenant’s premises
shall be so equipped, installed and maintained by such tenant as to prevent any
disturbing noise, vibration or electrical or other interference from being
transmitted from such premises to any other area of the Building.
     21. Landlord, its contractors, and their respective employees, shall have
the right to use, without charge therefor all light, power and water in the
premises of any tenant while cleaning or making repairs or alterations in the
premises of such tenant.
     22. No premises of any tenant shall be used for lodging or sleeping or for
any immoral or illegal purpose.

 



--------------------------------------------------------------------------------



 



     23. The requirements of tenants will be attended to only upon application
at the office of the Building. Employees of Landlord shall not perform any work
or do anything outside of their regular duties, unless under special
instructions from Landlord.
     24. Canvassing, soliciting and peddling in the Building are prohibited and
each tenant shall cooperate to prevent the same.
     25. No tenant shall cause or permit any unusual or objectionable odors to
emanate from its premises which would annoy other tenants or create a public or
private nuisance. No cooking shall be done in the premises of any tenant except
as is expressly permitted in such tenant’s Lease. The Tenant shall be permitted
to use microwaves, toaster ovens, food vending machines and coffee brewing
machines within the Demised Premises, for Tenant’s employees and non-restaurant
or retail business invitees, subject to compliance by Tenant will all applicable
Legal Requirements.
     26. Nothing shall be done or permitted in any tenant’s premises, and
nothing shall be brought into or kept in any tenant’s premises, which would
impair or interfere with any of the Building’s services or the proper and
economic heating, cleaning or other servicing of the Building or the premises,
or the use or enjoyment by any other tenant of any other premises nor shall
there be installed by any tenant any ventilating, air-conditioning, electrical
or other equipment of any kind which, in the judgment of Landlord, might cause
any such impairment or interference.
     27. No acids, vapors or other materials shall be discharged or permitted to
be discharged into the waste lines, vents or flues of the Building which may
damage them. The water and wash closets and other plumbing fixtures in or
serving any tenant’s premises shall not be used for any purpose other than the
purposes for which they were designed or constructed, and no sweepings, rubbish,
rags, acids or other foreign substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenants who, or
whose servants, employees, agents, visitors or licensees shall have, caused the
same. Any cuspidors or containers or receptacles used as such in the premises of
any tenant or for garbage or similar refuse, shall be emptied, cared for and
cleaned by and at the expense of such tenant. Notwithstanding the foregoing, the
Tenant shall, subject to compliance by Tenant with applicable Legal
Requirements, be permitted to have a paint booth within the Demised Premises if
shown on the Tenant’s Plans and Specifications approved by Landlord pursuant to
the Lease.
     28. All entrance doors in each tenant’s premises shall be left locked and
all windows shall be left closed by the tenant when the tenant’s premises are
not in use. Entrance doors shall not be left open at any time. Each tenant,
before closing and leaving its premises at any time, shall turn out all lights.
     29. Hand trucks not equipped with rubber tires and side guards shall not be
used within the Building.
     30. All windows in each tenant’s premises shall be kept closed, and all
blinds therein above the ground floor shall be lowered as reasonably required
because of the position of the sun, during the operation of the Building
air-conditioning system to cool or ventilate the tenant’s premises.
     31. Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its judgment, it
deems it necessary, desirable or proper for its best interest and for the best
interests of the tenants, and no alteration or waiver of any rule or regulation
in favor of one tenant shall operate as an alteration or waiver in favor of any
other tenant. Landlord shall not be responsible to any tenant for the
non-observance or violation by any other tenant of any of the rules and
regulations at any time prescribed for the Building.

 



--------------------------------------------------------------------------------



 



     32. Sustainability: Tenant has been provided with a copy of Landlord’s
Sustainability Initiative. Consistent with such Initiative, Tenant shall use its
reasonable efforts to ensure effective and energy efficient operation of the
Demised Premises. Accordingly:
     (i) Tenant shall not waste electricity, water, heat, air conditioning, and
other utilities and services at the Demised Premises; and
     (ii) Tenant shall not obstruct, alter, or in any way impair the efficient
operation of the Building’s heat, air conditioning, and ventilation systems. To
this end, Tenant shall:
     (A) Not place furniture, equipment, or other objects where they would
interfere with air flow;
     (B) Keep corridor doors closed and not open any windows (except if air
circulation shall not be in operation, windows may be opened with Landlord’s
consent; and
     (C) During hot weather months, lower and partially close window blinds or
drapes when the sun’s rays fall directly on windows or the Premises.
     (D) Use, to the maximum extent economically practicable, energy efficient
materials and supplies, including but not limited to fluorescent light fixtures
and bulbs, waterless plumbing fixtures, and such other items consistent with
Landlord’s specifications, which specifications may be amended by Landlord from
time to time.
     (E) Upon request of Landlord, provide Landlord with copies of its utility
bills, or authorize the various utilities (e.g. providers of electric, gas, and
water) to provide copies of such bills directly to Landlord.
     (F) Recycle waste materials to the maximum extent economically practicable,
and in all events in compliance with applicable solid waste management laws and
regulations.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[NAME AND ADDRESS OF ISSUING BANK]
[INSERT DATE]
     IRREVOCABLE LETTER OF CREDIT NO. (insert number)
[Landlord]
[c/o Hartz Mountain Industries, Inc.]
400 Plaza Drive
Secaucus, New Jersey 07096-1515
Ladies and Gentlemen:
At the request and for the account of [TENANT], located at                     
(hereinafter called “Applicant”), we hereby establish our Irrevocable Letter of
Credit No. [Insert number] in your favor and authorize you and your assigns to
draw on us up to the aggregate amount of US$ [TO BE INSERTED] available by your
draft(s) at sight drawn on us and accompanied by the following:
A statement signed to the effect of or similar to the following: “The drawer
hereunder is entitled to draw upon this letter of credit pursuant to that
certain lease agreement, dated [INSERT DATE], by and between [LANDLORD], as
Landlord, and [TENANT], as Tenant (the “Lease”).”
This Irrevocable Letter of Credit will be duly honored by us at sight upon
delivery of the statement set forth above without inquiry as to the accuracy of
such statement and regardless of whether Applicant disputes the content of such
statement. Partial drawings against this Letter of Credit are permitted.
This Irrevocable Letter of Credit shall automatically renew itself for
successive twelve (12) month periods from the date above, unless we notify you,
by certified mail, return receipt requested, of our intention not to renew at
least sixty (60) days prior to any annual renewal date.
This irrevocable Letter of Credit is transferable at no charge to any transferee
of Landlord upon notice to the undersigned from you and such transferee.
Multiple draws on this Letter of Credit are permitted.
You shall have the right, at your option, to present a photocopy of this Letter
of Credit in lieu of the original and we shall make payment hereunder as if the
original were presented.
At your option, draw requests may be made in person, or by mail, or by courier
service, including but not limited to FedEx, Airborne, or UPS.
At your option draw requests may be made by fax to the following fax number (or
such other number as we may designate upon written notice to you):
Fax number for draws hereunder: [INSERT FAX NUMBER].

 



--------------------------------------------------------------------------------



 



If the original of this Letter of Credit has been lost, stolen, mutilated or
destroyed upon receipt of (a) in the case of loss, theft or destruction of this
Letter of Credit, a certificate signed by an authorized officer of the
beneficiary (who is identified as such) to such effect or (b) in the case of
mutilation of this Letter of Credit. The mutilated Letter of Credit, we will
issue a replacement Letter of Credit in your favor, dated the same date, bearing
a new number, and in the same stated amount as, and with other provisions
identical to, this Letter of Credit.
This undertaking is subject to The International Standby Practices 1998 (ISP98).
Upon receipt of the documents above described, we shall pay you as requested.

              Very truly yours,       Name of Bank   Countersigned:      
 
Vice President  
 
Vice President    

2



--------------------------------------------------------------------------------



 



EXHIBIT F
PARKING AREA DESIGNATION

3



--------------------------------------------------------------------------------



 



EXHIBIT G

SUPERIOR LEASES
None as of the date of the Lease

4



--------------------------------------------------------------------------------



 



EXHIBIT H

SUPERIOR MORTGAGES
Mortgage Loan Made by Bear Stearns Commercial Mortgage, Inc., as Lender to 35
Melanie Lane, L.L.C., as Borrower

5



--------------------------------------------------------------------------------



 



EXHIBIT I
UNAMORTIZED COST OF TENANT’S WORK
The Tenant shall cause the Tenant’s construction manger (the Walsh Company) to
certify to Landlord and Tenant, the total cost of Tenant’s Work within ninety
(90) days of final completion of all such work, but not later than the Rent
Commencement Date. The cost of such work shall be amortized over the initial
term of one hundred twenty (120) months with interest at 6% percent per annum.
For example, if the Tenant’s Work cost Four Million Five Hundred Thousand
Dollars ($4,500,000), the unamortized cost of the Tenant’s Work shall be the
amount in the “Balance Column” left as of the last day of the month of the event
that causes the termination of the Lease.

             
Amount
  The Lesser of $4,500,000.00 or Tenant’s actual out of pocket third party costs
  Compounded   Monthly
Years
   10   Interest Rate    6.00%
Term
   10 Years   Monthly Payment   $49959.23 *

 

Note: *   (subject to adjustment for reduction in Amount if actual out of pocket
third party costs are less than $4,500,000)

                                  #   Payment*   Principal*   Interest*  
Balance*
1
    49959.23       27459.23       22500.00       4472540.77  
2
    49959.23       27596.53       22362.70       4444944.24  
3
    49959.23       27734.51       22224.72       4417209.73  
4
    49959.23       27873.18       22086.05       4389336.55  
5
    49959.23       28012.55       21946.68       4361324.00  
6
    49959.23       28152.61       21806.62       4333171.39  
7
    49959.23       28293.37       21665.86       4304878.02  
8
    49959.23       28434.84       21524.39       4276443.18  
9
    49959.23       28577.01       21382.22       4247866.17  
10
    49959.23       28719.90       21239.33       4219146.27  
11
    49959.23       28863.50       21095.73       4190282.77  
12
    49959.23       29007.82       20951.41       4161274.95  
Totals for 2010
    338725.05       260785.71          

6



--------------------------------------------------------------------------------



 



                                  #   Payment*   Principal*   Interest*  
Balance*
13
    49959.23       29152.86       20806.37       4132122.09  
14
    49959.23       29298.62       20660.61       4102823.47  
15
    49959.23       29445.11       20514.12       4073378.36  
16
    49959.23       29592.34       20366.89       4043786.02  
17
    49959.23       29740.30       20218.93       4014045.72  
18
    49959.23       29889.00       20070.23       3984156.72  
19
    49959.23       30038.45       19920.78       3954118.27  
20
    49959.23       30188.64       19770.59       3923929.63  
21
    49959.23       30339.58       19619.65       3893590.05  
22
    49959.23       30491.28       19467.95       3863098.77  
23
    49959.23       30643.74       19315.49       3832455.03  
24
    49959.23       30796.95       19162.28       3801658.08  
Totals for 2011
    359616.87       239893.89          
25
    49959.23       30950.94       19008.29       3770707.14  
26
    49959.23       31105.69       18853.54       3739601.45  
27
    49959.23       31261.22       18698.01       3708340.23  
28
    49959.23       31417.53       18541.70       3676922.70  
29
    49959.23       31574.62       18384.61       3645348.08  
30
    49959.23       31732.49       18226.74       3613615.59  
31
    49959.23       31891.15       18068.08       3581724.44  
32
    49959.23       32050.61       17908.62       3549673.83  
33
    49959.23       32210.86       17748.37       3517462.97  
34
    49959.23       32371.92       17587.31       3485091.05  
35
    49959.23       32533.77       17425.46       3452557.28  
36
    49959.23       32696.44       17262.79       3419860.84  
Totals for 2012
    381797.24       217713.52          
37
    49959.23       32859.93       17099.30       3387000.91  
38
    49959.23       33024.23       16935.00       3353976.68  
39
    49959.23       33189.35       16769.88       3320787.33  
40
    49959.23       33355.29       16603.94       3287432.04  

7



--------------------------------------------------------------------------------



 



                                  #   Payment*   Principal*   Interest*  
Balance*
41
    49959.23       33522.07       16437.16       3253909.97  
42
    49959.23       33689.68       16269.55       3220220.29  
43
    49959.23       33858.13       16101.10       3186362.16  
44
    49959.23       34027.42       15931.81       3152334.74  
45
    49959.23       34197.56       15761.67       3118137.18  
46
    49959.23       34368.54       15590.69       3083768.64  
47
    49959.23       34540.39       15418.84       3049228.25  
48
    49959.23       34713.09       15246.14       3014515.16  
Totals for 2013
    405345.68       194165.08          
49
    49959.23       34886.65       15072.58       2979628.51  
50
    49959.23       35061.09       14898.14       2944567.42  
51
    49959.23       35236.39       14722.84       2909331.03  
52
    49959.23       35412.57       14546.66       2873918.46  
53
    49959.23       35589.64       14369.59       2838328.82  
54
    49959.23       35767.59       14191.64       2802561.23  
55
    49959.23       35946.42       14012.81       2766614.81  
56
    49959.23       36126.16       13833.07       2730488.65  
57
    49959.23       36306.79       13652.44       2694181.86  
58
    49959.23       36488.32       13470.91       2657693.54  
59
    49959.23       36670.76       13288.47       2621022.78  
60
    49959.23       36854.12       13105.11       2584168.66  
Totals for 2014
    430346.50       169164.26          
61
    49959.23       37038.39       12920.84       2547130.27  
62
    49959.23       37223.58       12735.65       2509906.69  
63
    49959.23       37409.70       12549.53       2472496.99  
64
    49959.23       37596.75       12362.48       2434900.24  
65
    49959.23       37784.73       12174.50       2397115.51  
66
    49959.23       37973.65       11985.58       2359141.86  
67
    49959.23       38163.52       11795.71       2320978.34  
68
    49959.23       38354.34       11604.89       2282624.00  

8



--------------------------------------------------------------------------------



 



                                  #   Payment*   Principal*   Interest*  
Balance*
69
    49959.23       38546.11       11413.12       2244077.89  
70
    49959.23       38738.84       11220.39       2205339.05  
71
    49959.23       38932.53       11026.70       2166406.52  
72
    49959.23       39127.20       10832.03       2127279.32  
Totals for 2015
    456889.34       142621.42          
73
    49959.23       39322.83       10636.40       2087956.49  
74
    49959.23       39519.45       10439.78       2048437.04  
75
    49959.23       39717.04       10242.19       2008720.00  
76
    49959.23       39915.63       10043.60       1968804.37  
77
    49959.23       40115.21       9844.02       1928689.16  
78
    49959.23       40315.78       9643.45       1888373.38  
79
    49959.23       40517.36       9441.87       1847856.02  
80
    49959.23       40719.95       9239.28       1807136.07  
81
    49959.23       40923.55       9035.68       1766212.52  
82
    49959.23       41128.17       8831.06       1725084.35  
83
    49959.23       41333.81       8625.42       1683750.54  
84
    49959.23       41540.48       8418.75       1642210.06  
Totals for 2016
    485069.26       114441.50          
85
    49959.23       41748.18       8211.05       1600461.88  
86
    49959.23       41956.92       8002.31       1558504.96  
87
    49959.23       42166.71       7792.52       1516338.25  
88
    49959.23       42377.54       7581.69       1473960.71  
89
    49959.23       42589.43       7369.80       1431371.28  
90
    49959.23       42802.37       7156.86       1388568.91  
91
    49959.23       43016.39       6942.84       1345552.52  
92
    49959.23       43231.47       6727.76       1302321.05  
93
    49959.23       43447.62       6511.61       1258873.43  
94
    49959.23       43664.86       6294.37       1215208.57  
95
    49959.23       43883.19       6076.04       1171325.38  
96
    49959.23       44102.60       5856.63       1127222.78  

9



--------------------------------------------------------------------------------



 



                                  #   Payment*   Principal*   Interest*  
Balance*
Totals for 2017
    514987.28       84523.48          
97
    49959.23       44323.12       5636.11       1082899.66  
98
    49959.23       44544.73       5414.50       1038354.93  
99
    49959.23       44767.46       5191.77       993587.47  
100
    49959.23       44991.29       4967.94       948596.18  
101
    49959.23       45216.25       4742.98       903379.93  
102
    49959.23       45442.33       4516.90       857937.60  
103
    49959.23       45669.54       4289.69       812268.06  
104
    49959.23       45897.89       4061.34       766370.17  
105
    49959.23       46127.38       3831.85       720242.79  
106
    49959.23       46358.02       3601.21       673884.77  
107
    49959.23       46589.81       3369.42       627294.96  
108
    49959.23       46822.76       3136.47       580472.20  
Totals for 2018
    546750.58       52760.18          
109
    49959.23       47056.87       2902.36       533415.33  
110
    49959.23       47292.15       2667.08       486123.18  
111
    49959.23       47528.61       2430.62       438594.57  
112
    49959.23       47766.26       2192.97       390828.31  
113
    49959.23       48005.09       1954.14       342823.22  
114
    49959.23       48245.11       1714.12       294578.11  
115
    49959.23       48486.34       1472.89       246091.77  
116
    49959.23       48728.77       1230.46       197363.00  
117
    49959.23       48972.41       986.82       148390.59  
118
    49959.23       49217.28       741.95       99173.31  
119
    49959.23       49463.36       495.87       49709.95  
120
    49958.50       49709.95       248.55       .00  
Totals for 2019
    580472.20       19037.83          

10



--------------------------------------------------------------------------------



 



EXHIBIT J

PNC’S LANDLORD’S WAIVER
(to be provided separately in PDF Format)

11



--------------------------------------------------------------------------------



 



EXHIBIT K
ENVIRONMENTAL ACCESS AGREEMENT
          ENVIRONMENTAL ACCESS AGREEMENT made as of the ___ day of ___, 2009,
between 35 MELANIE LANE, LLC (“Landlord”) and Breeze-Eastern Corporation
(“Tenant”).
RECITALS
          A. The Tenant is leasing the lands at 35 Melanie Lane, Hanover, New
Jersey from Landlord (“Leased Premises”) pursuant to a Lease Agreement dated May
___, 2009
          B. In accordance with the terms of the Lease Agreement, Tenant has
certain obligations to comply with the Industrial Site Recovery Act (N.J.S.A.
13:1K-6, et. seq) (“ISRA”) and may need access to the Leased Premises beyond the
termination date of the lease in order to meet these compliance obligations.
          C. Landlord desires to grant such access to Tenant.
     THEREFORE, for the purpose set forth above and in consideration of the
recitals and mutual promises herein contained, Landlord and Tenant agree as
follows:

1.   ACCESS

          1.1 Grant. Landlord, on behalf of itself, its divisions, subsidiaries
and affiliates, hereby grants to Tenant, its employees, agents, contractors,
sub-contractors, employees, invitees, and licensees (collectively “agents or
sub-contractors”) a license to enter upon and use the Leased Premises beyond the
termination date of the lease, subject to all the terms and conditions set forth
herein and in the Lease Agreement.
          1.2 Limitation of Purpose. Tenant may enter upon and use the Leased
Premises solely for the purpose of performing such environmental sampling,
tests, borings, surveys, engineering studies, soil studies, general inspections
and/or any other studies, or tests as are necessary to comply with ISRA
(“Tenant’s ISRA Work”).
          1.3. Effective Date/Termination Date. The provisions of this Access
Agreement shall become effective when the Lease Agreement is fully executed and
will not terminate until Tenant complies with ISRA for all ISRA triggers which
Tenant is responsible under the Lease Agreement.

2.   ADDITIONAL CONDITIONS AND TERMS

          2.1 Prior to any entry upon the Leased Premises by Tenant, its agents
or subcontractors, as defined in paragraph 1.1 above, Tenant will:
               ( a ) Provide Landlord with no less than three (3) business days
prior written notice, together with a proposed scope of work, in order to be
accompanied by a representative or representatives of Landlord during all
entries upon the Leased Premises; and

12



--------------------------------------------------------------------------------



 



               ( b ) Provide Landlord with evidence of liability insurance
coverage from a nationally recognized insurance company licensed to do business
in New Jersey, in the amounts set forth below:

              Coverage   Limits
(1)
  Worker’s Compensation   Statutory
(2)
  Employer’s Liability   $2,000,000 each occurrence
(3)
  General Liability (Bodily Injury & Property Damage   $5,000,000 aggregate
(4)
  Excess Liability (Bodily Injury & Property Damage)   $1,000,000 aggregate
(5)
  Automobile Liability (Bodily Injury & Property Damage)   $1,000,000 combined
single limit
(6)
  Professional Liability Insurance   $1,000,000 aggregate
(7)
  Pollution Professional Legal Liability Insurance   $2,000,000 aggregate

          2.2 Tenant agrees to indemnify, defend (with counsel reasonably
approved by Landlord) and hold Landlord, its directors, officers, shareholders,
employees, representatives, agents and subagents harmless from and against any
and all damages or injury to persons or property and any actions, liabilities,
losses, claims, damages, suits, proceedings, costs and expenses (including
reasonable attorneys fees and costs in enforcing this indemnity) incurred,
directly or indirectly, by Landlord, its directors, officers, shareholders,
employees, representatives, agents and subagents arising from, out of, or
incident to the acts or omissions of Tenant or its agents or subcontractors in
any way related to their entry onto the Leased Premises and the performance of
any inspections, investigations, examinations or surveys of, at, on or about the
Leased Premises in connection with Tenant’s ISRA Work.
          2.3 Tenant shall (a) promptly restore the Leased Premises to its
condition immediately prior to Tenant’s ISRA Work, (b) fully comply with all
applicable laws, rules and regulations, (c) use commercially reasonable efforts
to minimize interference with the use or occupancy of the Leased Premises (or
any portion thereof) by Landlord (or any of its respective agents,
representatives, guests, invitees, contractors, or employees), and (d) permit
Landlord to have a representative present during all inspections undertaken
hereunder at Landlord’s sole cost and expense.

3.   GENERAL TERMS

          3.1 Governing Law. This Access Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey.
          3.2 Representations/Warranties. No representations or warranties were
made or have been relied upon by either party other than those expressly set
forth herein.
          3.3 Amendment. No agent, employee, or other representative of either
party is empowered to alter or amend any of the terms of this Access Agreement,
unless such alteration and/or amendment is in writing and has been signed by an
authorized representative of each of the parties. This provision cannot be
orally waived.

13



--------------------------------------------------------------------------------



 



          3.4 Paragraph Headings. The paragraph headings appearing herein are
for the convenience of the parties and are not to be used or construed so as to
modify the terms and conditions of this Agreement in any fashion.
          3.5 Successors, Assigns, etc. Anything to the contrary
notwithstanding, the terms and conditions of this Access Agreement and the
rights and obligations created as a result thereof, shall be binding upon and/or
inure to the benefit of, the parties hereto, their officers, directors, agents,
employees, their respective successors, assigns, designees and contractors.
          3.6 Third Parties. This Access Agreement shall not inure to the
benefit of any third party not a party to this Agreement.
          3.7 Notice. Any and all notices permitted or required to be given
hereunder, must be in writing by certified mail return receipt requested or by a
recognized overnight mail courier to the parties as follows:
To Tenant:
Gerald C. Harvey, Esq.
Executive VP, General Counsel and Secretary
Breeze-Eastern Corporation
35 Melanie Lane
Hanover, NJ
(908) 624-4205
Fax: (908) 686-6537
Email: gharvey@breeze-eastern.com
with copies to Tenant counsel:
Ira B Marcus, Esq.
Marcus, Brody, Ford, Kessler & Sahner, L.L.C.
5 Becker Farm Road
Roseland, New Jersey 07068
973-232-0603
Fax 973-994-2767
Email: ibmarcus@marcusbrodylaw.com
To Landlord:
35 Melanie Lane, L.L.C.
c/o Hartz Mountain Industries
400 Plaza Drive
Secaucus, New Jersey 07096
Attention: Lawrence Garb,
          Executive Vice President – Administration
201-272-5800
Fax 201-348-4221
Email:: Lawrence.Garb@Hartzmountain.com

14



--------------------------------------------------------------------------------



 



with copies to:
Hartz Mountain Industries, Inc.
400 Plaza Drive
Secaucus, New Jersey 07096
Attention: Irwin A. Horowitz, Executive Vice President
                    and General Counsel
201-272-5300
Fax 201-348-4221
Email: Irwin.Horowitz@Hartzmountain.com
and
Hartz Mountain Industries, Inc.
400 Plaza Drive
Secaucus, New Jersey 07096
Attention: Curtis L. Michael Vice President and Assistant
                     General Counsel
201-272-5306
Fax 201-348-9144
Email: Curt.Michael@Hartzmountain.com
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

Landlord:

     
 
  35 Melanie Lane, LLC
 
   
 
   
 
  By
 
   
 
  Tenant:
 
  BREEZE-EASTERN CORPORATION
 
   
 
   
 
  By: Gerald C. Harvey, Executive Vice President,
General Counsel and Secretary

15



--------------------------------------------------------------------------------



 



EXHIBIT L
Tenant’s Protected View” area on Exhibit __.
(Drawing showing exterior wall of the Building facing Melanie Lane)

16



--------------------------------------------------------------------------------



 



EXHIBIT M
ENVIRONMENTAL REPORTS PROVIDED TO TENANT
ENVIRONMENTAL DOCUMENTS

A.   Environmental Assessments

  1.   Asbestos Operations & Maintenance Plan dated April 5, 2007 prepared by
EBI Consulting.     2.   Phase I Environmental Assessment dated March 20, 2007
prepared by EBI Consulting.     3.   Phase I Environmental Assessment dated
December 3, 2001 prepared by EcolSciences.     4.   Phase I Environmental
Assessment dated November 6, 1990 prepared by EcolSciences.

B.   Environmental Documents from NJDEP Site Remediation Program Files

  1.   NJDEP ISRA Letter of Nonapplicability dated October 16, 1987     2.  
NJDEP No Further Action letter dated July 23, 1997     3.   NJDEP Internal
Tracking Sheet for Tanks     4.   NJDEP Bureau of Underground Storage Tanks
(BUST) Fee Paysheet dated January 29, 1997     5.   NJDEP Initial Notice Fee
Submittal Form     6.   BUST Fee Paysheet dated May 23, 1997     7.   NJDEP
Initial Notice Fee Submittal Form     8.   EcolSciences letter to NJDEP dated
January 27, 1997 enclosing the Remedial Action Report, including checklists and
certifications     9.   NJDEP Underground Storage Tank System Closure Approval
dated October 28, 1996     10.   Underground Storage Tank Closure Plan Approval
Application form, Ecol Sciences transmittal letter and report all dated
October 11, 1996     11.   Letter to NJDEP dated May 15, 2000 regarding invoice
from NJDEP for UST registration     12.   BUST Annual Certification Forms dated:

17



--------------------------------------------------------------------------------



 



  •   December 19, 1996;     •   May 8, 1996 (received date);     •  
December 13, 1993;     •   February 28, 1989;     •   March 7, 1988;     •  
September 1, 1987;     •   Letter to NJDEP dated January 5, 1987 with UST
Registration form.

18